               EXHIBIT 2

                         Part 20




Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 1 of 274
.~ LexisNexis*
UserName:T8PVBDU
Date and Time: Tuesday, October 23,20184:10:00 PM EDT
Job Number: 76114009


Documents (50)

 1. WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone Systems, Men's Wearhouse
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 2. WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone Systems, Men's Wearhouse
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. PRESS RELEASE: Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 4. Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 5. Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC;Transaction adds a fast-growing
    innovative brand to the portfolio that is expected to be accretive to margins and EPS
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors


             Lex.isNexis'l About LexisNexis I Privacy PoJlQy I Jerrns & Conditions I QQQyrjgllt ©   2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 2 of 274
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

6. Snyder's-Lance to buy Snack Factory
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

7. Snyder's-Lance to Buy Snack Factory for $340 Million in Cash
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

8. Snyder's-Lance To Buy Snack Factory, LLC For $340 Min Cash
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

9. FALL INTO FLAVOR
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

10. Pretzel Crisps cruises the New Jersey shoreline;Snack Food Today
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

11. TEAM UP WITH THE HOTTEST SNACK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LexisNexb' I AQout   LexisNexis.   I £rlvac;y PoJi9.Y I Terms   & Conditions I Co.QYli9lJt © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 3 of 274
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

12. IF YOU'RE GONNA HAVE A
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

13. WHAT'S UP IT'S YOUR GIRL NIK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

14. IF YOU'RE LOOKING FOR A
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

15. Unclassified
 CI ient/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

16. Unclassified
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

17. IT'S ALWAYS IN THEIR LUNCH
 Client/Matter: 23756-1001




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 4 of 274
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                    Narrowed by
              News                           Timeline: Apr 21 , 2012 to Dec 31, 2018

18. THIS LABOR DAY WEEKEND
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                    Narrowed by
              News                           Timeline: Apr 21 , 2012 to Dec 31, 2018

19. Players
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                    Narrowed by
              News                           Timeline: Apr 21,2012 to Dec 31,2018

20. Baked potato dip
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                    Narrowed by
              News                            Timeline: Apr 21, 2012 to Dec 31, 2018

21. THE HOTTEST SNACK BRAND IN THE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                    Narrowed by
              News                            Timeline: Apr 21,2012 to Dec 31,2018

22. New Product Central
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                    Narrowed by
              News                            Timeline: Apr 21,2012 to Dec 31,2018

23. New Product Central




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 5 of 274
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

24. New Product Central
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

25. New Product Central.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

26. New Product Central
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

27. New Product Central
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

28. New Product Central
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 6 of 274
29. Snack Factory, L.L.C., Skillman, N.J;peopleCM Ernst & Young L.L.P.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21, 2012 to Dec 31, 2018

30. Couple snags crispy prize
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21, 2012 to Dec 31, 2018

31. Elizabeth Olsen snacks on pretzel crisps during filming break - as shrinking Dakota Fanning looks glum
   holding popcorn kernel
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21,2012 to Dec 31,2018

32. A refreshing approach to food: Elizabeth Olsen fears no carbs as she shops in a pretty petal dress
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21, 2012 to Dec 31, 2018

33. BEACH BAG
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21, 2012 to Dec 31, 2018

34. A MATCH MADE IN HEAVEN THE DEL
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by

            LexisNl'xis' I About   LexisJ)!exi~   I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNE.'xis

   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 7 of 274
           News                               Timeline: Apr 21, 2012 to Dec 31,2018

35. Unclassified
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

36. Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
   better-for-you salty snack--even better.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

37. Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
   better-for-you salty snack--even better;Pretzels
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

38. Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
   better-for-you salty snack--even better.;United States top 10 pretzel brands ranked by dollar sales, dollar
   share, unit sales, and percent change for year ending April 15,2012
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

39. RED, WHITE AND BLUE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

40. ALL OF US AROUND HERE AT THE




    Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 8 of 274
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

41. SO WHAT'S MORE AMERICAN THAN
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

42. YOU READY FOR THE WEEKEND
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

43. HELLO IT'S NIK THE WEB CHICK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

44. HEY IT'S NIK THE WEB CHICK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

45. IPO 40th Annual Meeting in San Antonio
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 9 of 274
46. Change in snackers' tastes pushes Frito-Lay to major shift in strategy
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

47. New Tack on Snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

48. Pretzel Crisp Crab Rangoon with Sweet Chili Sauce
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

49. Blending cultures makes for a winning recipe
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

50. MISS THEM AND YOU'LL HAVE TO W
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 10 of 274
      WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone
                       Systems, Men's Wearhouse
                                                   Dow Jones News Service
                                           September 6,2012 Thursday 1:12 PM GMT


Copyright 2012 Factiva ®, from Dow Jones
All Rights Reserved




                           I
© 2012 Dow Jones & Company, Inc.



  C    DOW JONES N


Length: 1032 words

Body


(This story has been posted                   on   The   Wall   Street   Journal   Online's    Market    Beat    blog   at
http://blogs.wsj.com/marketbeat .)

By Mia Lamar

Among the companies with shares expected to actively trade in Thursday's session are OCl Technology Group Inc
. (OCl) VeriFone Systems Inc</strong>. (PAY) and Men's Wearhouse Inc. (MW).

Data-storage firm OCl Technology Group Inc. (OCl) cut its fiscal second-quarter revenue forecast, pointing to
constraints in the supply of NAND flash memory, which is used in solid-state drives. Shares tumbled 24% to $4.05
premarket.

VeriFone Systems Inc.'s (PAY) fiscal third-quarter income rose 43% as the electronic-payments company's revenue
strengthened, led by its services business. Still, shares dropped 11 % to $31.50 premarket after the company
predicted weak fourth-quarter revenue.

Men's Wearhouse Inc. (MW) turned in a 4.1 % increase in fiscal second-quarter earnings as same-store sales grew
for its namesake and Moores brands. Shares rose 9.9% to $35 premarket as earnings beat the retailer's
expectations and the company lifted its full-year view.

Realty Income Corp.(O) agreed to buy American Realty Capital Trust Inc. (ARCT) for roughly $1.93 billion as the
real-estate investment trust looks to diversify its portfolio outside the retail industry. Shareholders will get about 0.29
Realty Income share for each share of American Realty, valuing the company at $12.21 a share, a 2.1 % premium
over Wednesday's close. Shares of American Realty were up 7% premarket, to $12.80.

Branded drug maker Warner Chilcott PLC (WCRX) on Thursday detailed pending stock sales by private-equity
owners Bain Capital Partners, J.P. Morgan Partners and Thomas H. Lee Partners, as well as members of its senior
management. In total, the group of shareholders will sell 42.9 million shares, boosting Warner Chilcott's public float
by roughly 25%. Shares slid 9.4% to $12.85 pre market.



       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 11 of 274
        WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone Systems, Men's Wearhouse

BreitBurn Energy Partners LP's (BBEP) offering of 10 million common units representing limited-partner interests
priced at $18.51 a piece, a 4% discount to its Wednesday close. Units fell 4.4% to $18.44 premarket. Enbridge
Energy Partners LP (EEP) plans to offer roughly 14 million Class A units representing limited-partner interests. The
oil and gas transporter's shares slid 4.7% to $28.31 premarket. ABM Industries Inc.'s(ABM) fiscal third-quarter profit
fell 55% as the company said lower government spending sapped revenue, while expenses rose.

Aircraft leasing and maintenance company AAR Corp. (AIR) reported preliminary fiscal first-quarter results above
analyst expectations, pointing to stronger commercial sales.

AeroVironment Inc. (AVAV) swung to a worse-than-expected fiscal first-quarter loss as sales of its unmanned
aircraft slipped. Enbridge Inc. (ENB, ENB.T) said President AI Monaco will take on the additional title of chief
executive, effective Oct. 1, succeeding Patrick D. Daniel, who will retire at that time. Encana Corp. (ECA, ECA.T)
said Wednesday an internal investigation concluded that the natural-gas producer didn't engage in collusion with
competitor Chesapeake Energy Corp. (CHK) regarding Michigan land leasing in 2010. FuelCell Energy Inc.'s
(FCEL) fiscal third-quarter loss widened as the power-equipment maker's product sales weakened and expenses
increased. Results missed analyst expectations. Harry Winston Diamond Corp.'s (HWD, HW.T) fiscal second-
quarter earnings slumped 52% as the jewelry retailer reported weaker sales in both its mining and lUXUry brand
segments. Earnings missed analyst expectations. H&R Block Inc.'s (HRB) fiscal first-quarter loss narrowed as the
tax-preparer recorded fewer expenses but revenue missed analyst expectations. Home Loan Servicing Solutions
Ltd. (HLSS) said it is commencing a public offering of 11.5 million shares, intending to use the proceeds to buy the
right to receive servicing and other fees and assets from Ocwen Loan Servicing LLC. Korn/Ferry International's
(KFY) fiscal first-quarter earnings fell 32% as the company reported lower fee revenue at its executive-search
business and as currency fluctuations hurt its overall revenue. Mil Homes Inc. (MHO) said its offering of 2.2 million
common shares priced at $17.63, matching Wednesday's closing price. Mitcham Industries Inc.'s (MIND) fiscal
second-quarter profit surged as the seismic equipment supplier recorded a favorable tax impact, masking a decline
in equipment leasing revenue. Earnings beat analyst expectations. Nordion Inc. (NDZ, NDN.T) swung to a fiscal
third-quarter profit as the medical-technology company logged fewer one-time expenses, and sales grew modestly.
SeaChange International Inc. (SEAC) swung to a fiscal second-quarter loss as the video-gear maker's sales fell
and its profit margin narrowed. Sigma Designs Inc.'s (SIGM) fiscal second-quarter loss narrowed as the company's
revenue climbed with help from a recent acquisition. Snyder's-Lance Inc. (LNCE) has agreed to acquire Snack
Factory LLC and certain affiliates for $340 million in cash, adding the fast-growing Pretzel Crisps brand to the
snack company's portfolio. Stewart Enterprises Inc.'s (STEI) fiscal third-quarter profit fell 20% as the funeral-
services company logged fewer one-time gains, masking an increase in revenue. Supervalu Inc.(SVU) said it will
close about 60 underperforming or "nonstrategic" stores this year, as the struggling supermarket operator looks to
cut costs, which could make it attractive to a potential buyer.

The U.S. Department of Defense's Tricare health plan has decided it won't let its nearly 10 million beneficiaries who
get drug coverage through Express Scripts Holding Co. (ESRX) resume getting prescriptions filled at Walgreen Co.
(WAG) outlets.

Wright Express Corp. (WXS) has agreed to acquire fueling company Fleet One from private equity firms for $369
million in cash as the payment processing company seeks to expand its presence in the heavy truck market in
North America. Zillow Inc. (Z) said it will offer 3.18 million Class A shares as the real-estate information provider
raises funds for general purposes.

 -For continuously updated news from The Wall Street Journal, see WSJ.com at          http://wsj.com.

[ 09-06-12 0912ET ]



Notes

PUBLISHER: Dow Jones & Company, Inc.


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 12 of 274
       WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone Systems, Men's Wearhouse


Load-Date: September 7,2012




    Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 13 of 274
        WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone
                         Systems, Men's Wearhouse
                                                   Dow Jones News Service
                                           September 6, 2012 Thursday 1: 19 PM GMT


Copyright 2012 Factiva ®, from Dow Jones
All Rights Reserved




                           I
© 2012 Dow Jones & Company, Inc.



    J   DOW JONES Nt:


Length: 1019 words

Body


(This story has been posted                   on   The   Wall   Street   Journal   Online's    Market    Beat    blog    at
http://blogs.wsj.com/marketbeat .)

By Mia Lamar

Among the companies with shares expected to actively trade in Thursday's session are OCZ Technology Group
Inc. (OCZ) VeriFone Systems Inc. (PAY) and Men's Wearhouse Inc. (MW).

Data-storage firm OCZ Technology cut its fiscal second-quarter revenue forecast, pointing to constraints in the
supply of NAND flash memory, which is used in solid-state drives. Shares tumbled 24% to $4.05 premarket.

VeriFone's fiscal third-quarter income rose 43% as the electronic-payments company's revenue strengthened, led
by its services business. Still, shares dropped 11 % to $31.50 premarket after the company predicted weak fourth-
quarter revenue.

Men's Wearhouse turned in a 4.1 % increase in fiscal second-quarter earnings as same-store sales grew for its
namesake and Moores brands. Shares rose 9.9% to $35 premarket as earnings beat the retailer's expectations and
the company lifted its full-year view.

Realty Income Corp. (0) agreed to buy American Realty Capital Trust Inc. (ARCT) for roughly $1.93 billion as the
real-estate investment trust looks to diversify its portfolio outside the retail industry. Shareholders will get about 0.29
Realty Income share for each share of American Realty, valuing the company at $12.21 a share, a 2.1 % premium
over Wednesday's close. Shares of American Realty were up 7% premarket, to $12.80.

Branded drug maker Warner Chilcott PLC (WCRX) on Thursday detailed pending stock sales by private-equity
owners Bain Capital Partners, J.P. Morgan Partners and Thomas H. Lee Partners, as well as members of its senior
management. In total, the group of shareholders will sell 42.9 million shares, boosting Warner Chilcott's public float
by roughly 25%. Shares slid 9.4% to $12.85 premarket.




        Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 14 of 274
        WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone Systems, Men's Wearhouse

BreitBurn Energy Partners LP's (BBEP) offering of 10 million common units representing limited-partner interests
priced at $18.51 a piece, a 4% discount to its Wednesday close. Units fell 4.4% to $18.44 premarket.

Enbridge Energy Partners LP (EEP) plans to offer roughly 14 million Class A units representing limited-partner
interests. The oil and gas transporter's shares slid 4.7% to $28.31 premarket.

ABM Industries Inc.'s (ABM) fiscal third-quarter profit fell 55% as the company said lower government spending
sapped revenue, while expenses rose.

Aircraft leasing and maintenance company MR Corp. (AIR) reported preliminary fiscal first-quarter results above
analyst expectations, pointing to stronger commercial sales.

AeroVironment Inc. (AVAV) swung to a worse-than-expected fiscal first-quarter loss as sales of its unmanned
aircraft slipped.

Enbridge Inc. (ENB, ENB.T) said President AI Monaco will take on the additional title of chief executive, effective
Oct. 1, succeeding Patrick D. Daniel, who will retire at that time.

Encana Corp. (ECA, ECA.T) said Wednesday an internal investigation concluded that the natural-gas producer
didn't engage in collusion with competitor Chesapeake Energy Corp. (CHK) regarding Michigan land leasing in
2010.

FuelCell Energy Inc.'s (FCEL) fiscal third-quarter loss widened as the power-equipment maker's product sales
weakened and expenses increased. Results missed analyst expectations.

Harry Winston Diamond Corp.'s (HWD, HW.T) fiscal second-quarter earnings slumped 52% as the jewelry retailer
reported weaker sales in both its mining and luxury brand segments. Earnings missed analyst expectations.

H&R Block Inc.'s (HRB) fiscal first-quarter loss narrowed as the tax-preparer recorded fewer expenses but revenue
missed analyst expectations.

Home Loan Servicing Solutions Ltd. (HLSS) said it is commencing a public offering of 11.5 million shares, intending
to use the proceeds to buy the right to receive servicing and other fees and assets from Ocwen Loan Servicing
LLC.

Korn/Ferry International's (KFY) fiscal first-quarter earnings fell 32% as the company reported lower fee revenue at
its executive-search business and as currency fluctuations hurt its overall revenue.

Mil Homes Inc. (MHO) said its offering of 2.2 million common shares priced at $17.63, matching Wednesday's
closing price.

Mitcham Industries Inc.'s (MIND) fiscal second-quarter profit surged as the seismic equipment supplier recorded a
favorable tax impact, masking a decline in equipment leasing revenue. Earnings beat analyst expectations.

Nordion Inc. (NDZ, NDN.T) swung to a fiscal third-quarter profit as the medical-technology company logged fewer
one-time expenses, and sales grew modestly.

SeaChange International Inc. (SEAC) swung to a fiscal second-quarter loss as the video-gear maker's sales fell
and its profit margin narrowed.

Sigma Designs Inc.'s (SIGM) fiscal second-quarter loss narrowed as the company's revenue climbed with help from
a recent acquisition.

Snyder's-Lance Inc. (LNCE) has agreed to acquire Snack Factory LLC and certain affiliates for $340 million in cash,
adding the fast-growing Pretzel Crisps brand to the snack company's portfolio.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 15 of 274
        WSJ BLOG/MarketBeat: Stocks to Watch: OCZ Technology, VeriFone Systems, Men's Wearhouse

Stewart Enterprises Inc.'s (STEI) fiscal third-quarter profit fell 20% as the funeral-services company logged fewer
one-time gains, masking an increase in revenue.

Supervalu Inc. (SVU) said it will close about 60 underperforming or "nonstrategic" stores this year, as the struggling
supermarket operator looks to cut costs, which could make it attractive to a potential buyer.

The U.S. Department of Defense's Tricare health plan has decided it won't let its nearly 10 million beneficiaries who
get drug coverage through Express Scripts Holding Co. (ESRX) resume getting prescriptions filled at Walgreen Co.
(WAG) outlets.

Wright Express Corp. (WXS) has agreed to acquire fueling company Fleet One from private equity firms for $369
million in cash as the payment processing company seeks to expand its presence in the heavy truck market in
North America.

Zillow Inc. (Z) said it will offer 3.18 million Class A shares as the real-estate information provider raises funds for
general purposes.

 -For continuously updated news from The Wall Street Journal, see WSJ.com at           http://wsj.com .

[09-06-12 0919ET]



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: September 8, 2012


  End of !)onmwnt




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 16 of 274
  PRESS RELEASE: Snyder's-Lance, Inc. Announces Agreement to Acquire
                         Snack Factory, LLC
                                                  Dow Jones Institutional News
                                           September 5,2012 Wednesday 8:15 PM GMT


Copyright 2012 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2012, Dow Jones & Company, Inc.



       DOW JONES NE                   s

Length: 1637 words

Body

Transaction adds      a   fast-growing      innovative   brand   to   the portfolio   that   is   expected to be   accretive   to
margins and EPS


CHARLOTTE, N.C., Sept. 5, 2012 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced
that it has entered into a definitive agreement to acquire Snack Factory, LLC and certain affiliates, for $340 million
in cash. This includes approximately $60 million of net present value of future tax benefits. Snyder's-Lance, Inc.
(Snyder's-Lance) expects to close the transaction early in the fourth quarter. The completion of the transaction is
subject to customary conditions, including receipt of required regulatory approvals. Snyder's-Lance was advised by
Edgeview Partners in the transaction and was supported by the law firm of K&L Gates, LLP. Snack Factory and
VMG Partners were represented by Houlihan Lokey and the law firm of Kirkland & Ellis.

Transaction highlights:
       Adds a fast growing differentiated national core brand to our existing
       portfolio


       Provides entry into the deli-bakery section of grocery stores, an
       attractive and growing retaiJ, area for snacks


       Expected to add approximately $0.02 to Snyder's-Lance earnings per share,
       excluding transaction related costs, in 2012 and approximately $0.10 to
       earnings in 2013


       Expected to add approximately $160 million to estimated 2013 net revenues


       Transaction briJlgs an experienced management team and sales force who can
       provide new marketing and sales abilities to augment our current
        expertise


As the world's rst pretzel-shaped cracker, Snack Factory's market-leading Pretzel Crisps(R) are exceptionally thin,
at crackers that are all natural and have multiple uses in snacking. The Pretzel Crisps(R) brand is known for its
portfolio of innovative flavor profiles, its commitment to providing the highest-quality, natural ingredients, and its


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 17 of 274
          PRESS RELEASE: Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC

broadening base of passionate, influential consumers. As a result, the brand has become the fastest-growing brand
in premium snacking and has developed strong relationships with retail partners. At only 110 calories per serving,
the line features avors such as Original, Garlic and Parmesan, Everything and Sesame. The products are sold
nationally in leading retailers across multiple channels, and have developed a passionate following with consumers
looking for a unique snack that's great on its own while also being perfect for dips, spreads and other toppings.

"We are excited about the opportunity to add the Snack Factory family of products to our growing portfolio of
outstanding snack food brands," said David V. Singer, Chief Executive Officer of Snyder's-Lance. "We believe that
the passion for quality and excellence at Snyder's-Lance will further enhance the success already achieved by
these outstanding products. The team at Snack Factory has done an amazing job of developing such a successful
brand with a loyal following. We look forward to bringing together our collective strengths as Snyder's-Lance
continues to build an even stronger snack foods company. Snack Factory is truly a welcome addition, and we are
certain that customers and consumers alike will be excited at the possibilities for this premium, unique line of great
tasting products."

"We couldn't be more excited for the future of Pretzel Crisps(R)," said Tom O'Rourke, Chief Executive Officer of
Snack Factory LLC. "Together with Snyder's-Lance, we can reach more consumers, continue to build exceptional
brand equity, and bring more exciting innovation to the marketplace."

Kara Cissell-Roell, Managing Director of VMG Partners said, "When founders Warren and Sara Wilson selected
VMG as their strategic partner in 2009, we all recognized Pretzel Crisps(R) as an innovative brand with enormous
potential. The Snack Factory team accelerated consumer trial and awareness of the brand and won the hearts of a
passionate consumer base. I am extremely excited to see the next phase of Pretzel Crisps(R) remarkable success
story as part of the Snyder's-Lance family of brands."

Analysts Conference Call

Snyder's-Lance, Inc. has scheduled a conference call with investors at 9:00 am eastern time on Thursday,
September 6,2012. To participate in the conference call, the dial-in number is (866) 814-7293 for U.S. callers or
(702) 696-4943 for international callers. A continuous telephone replay of the call will be available between 1:00 pm
on September 6, 2012 and midnight on September 13, 2012. The replay telephone number is (855) 859-2056 for
U.S. callers or (404) 537-3406 for international callers. The replay access code is 28024420. Investors may also
access a web-based replay of the conference call at www.snyderslance.com . The conference call will be webcast
live through the Investor Relations section of the Company's website,         www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario,
Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), O-Ke-Doke(R) and Grande(R) brand names along with a number of private
label and third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. LNCE-G

About Snack Factory

Snack Factory LLC, based in Princeton, New Jersey, was founded by snack food pioneers Sara and Warren Wilson
in 2004. The Wilsons pioneered the first flat pretzel-shaped cracker under the Pretzel Crisps(R) brand and rapidly
gained distribution in the deli-bakery section of grocery stores. The natural, baked product immediately attracted a
loyal following, and it quickly became one of the most dynamic snack brands in the U.S. The brand remains
committed to providing the highest-quality, natural ingredients and exceptional taste that this growing set of
consumers like to enjoy and share. Snack Factory products are distributed nationally in grocery, mass



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 18 of 274
          PRESS RELEASE: Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC

merchandisers, club stores, and other channels. Additional information regarding the brand history, recipes, health
benefits and more can be found at www.pretzelcrisps.com .

About VMG Partners

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has participated meaningfully in the better-for-you food and beverage sector with
investments in Snack Factory Pretzel Crisps(R), KIND Healthy Snacks, Pirate Brands Pirate's Booty, Mighty Leaf
Tea, Sequel Naturals Vega(R) and Kernel Season's. Other investments within VMG's portfolio include Waggin'
Train Pet Treats, sold to Nestle Purina PetCare Company in 2010, Natural Balance Pet Food, Speck Products,
Timbuk2, Colorescience and PLV Studio. VMG's defined set of target industries includes food, beverage, well ness,
pet and household products, personal care and lifestyle brands. VMG Partners is headquartered in San Francisco
and in Los Angeles. For more information about the fund please visit www.vmgpartners.com .

Cautionary Note Regarding Forward-Looking Statements

This press release includes statements about future economic performance, finances, expectations, plans and
prospects of Snyder's- Lance, that constitute forward-looking statements for purposes of the safe harbor provisions
of the Private Securities Litigation Reform Act of 1995. These statements are based on Snyder's-Lance current
plans, estimates and expectations. Some forward-looking statements may be identified by use of terms such as
"believe," "anticipate," "intend," "expect," "project," "plan," "may," "should," "could," "will," "estimate," "predict,"
"potential," "continue," and similar words, terms or statements of a future or forward-looking nature. Such forward-
looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially
from those expressed in or suggested by such statements.

Risks and uncertainties relating to the transaction include the risks that: (1) the parties will not obtain the requisite
regulatory approvals for the transaction; (2) the anticipated benefits of the transaction will not be realized; (3) the
parties may not be able to retain key personnel; and (4) the conditions to the closing of the proposed transaction
may not be satisfied or waived. These risks, as well as other risks of the company and its subsidiaries may be
different from what the company expects.

For further information regarding cautionary statements and factors affecting future results, please refer to the most
recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q filed subsequent to the Annual Report and
other documents filed by Snyder's-Lance with the SEC. The Company undertakes no obligation to update or revise
publicly any forward-looking statement whether as a result of new information, future developments or otherwise.

SOURCE Snyder's-Lance, Inc.

ICONTACT: Investor Relations: Rick Puckett, Executive Vice President and CFO, +1-704-557-8021; Media
Inquiries: Heather Woolford, GKV Associate Director of Public Relations, +1-410-234-2519 (office), +1-410-375-
2334 (cell) or heather.woolford@gkv.com

IWeb site: http://www.snyderslance.com

Order free Annual Report for Snyder's-Lance, Inc.

Visit http://djnweurope.ar.wilink.com/?ticker=US8335511049 or call +44 (0)208 391 6028

(END) Dow Jones Newswires

September 05,201216:15 ET (20:15 GMT)



Notes


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 19 of 274
          PRESS RELEASE: Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 8, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 20 of 274
 Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC.
                                                          Benzinga.com
                                                        September 5, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 Accretive Capital LLC dba Benzinga.com

Length: 1542 words

Body


Byline: Newswire

Transaction adds a fast-growing innovative brand to the portfolio that is expected to be accretive to margins and
EPS

CHARLOTTE, N.C., Sept. 5, 2012 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced
that it has entered into a definitive agreement to acquire Snack Factory, LLC and certain affiliates, for $340 million
in cash. This includes approximately $60 million of net present value of future tax benefits. Snyder's-Lance, Inc.
(Snyder's-Lance) expects to close the transaction early in the fourth quarter. The completion of the transaction is
subject to customary conditions, including receipt of required regulatory approvals. Snyder's-Lance was advised by
Edgeview Partners in the transaction and was supported by the law firm of K&L Gates, LLP. Snack Factory and
VMG Partnerswere represented by Houlihan Lokey and the law firm of Kirkland & Ellis.

Transaction highlights:

* Adds a fast growing differentiated national core brand to our existing portfolio

* Provides entry into the deli-bakery section of grocery stores, an attractive and growing retail area for snacks

* Expected to add approximately $0.02 to Snyder's-Lance earnings per share, excluding transaction related costs,
in 2012 and approximately $0.10 to earnings in 2013

* Expected to add approximately $160 million to estimated 2013 netrevenues

* Transaction brings an experienced management team and sales force who can provide new marketing and sales
abilities to augment our current expertise

As the world's 1/4urst pretzel-shaped cracker, Snack Factory's market-leading Pretzel Crisps(R) are exceptionally
thin, flat crackers that are all natural and have multiple uses in snacking. The Pretzel Crisps(R) brand is known for
its portfolio of innovative flavor profiles, its commitment to providing the highest-quality, natural ingredients, and its
broadening base of passionate, influential consumers. Asa result, the brand has become the fastest-growing brand
in premium snacking and has developed strong relationships with retail partners.At only 110 calories per serving,
the line features flavors such as Original, Garlic and Parmesan, Everything and Sesame. The products are sold
nationally in leading retailers across multiple channels, and have developed a passionate following with consumers
looking for a unique snack that's great on its own while also being perfect for dips,spreads and other toppings.

"We are excited about the opportunity to add the Snack Factory family of products to our growing portfolio of
outstanding snack food brands," said David V. Singer, Chief Executive Officer of Snyder's-Lance. "We believe that
the passion for quality and excellence at Snyder's-Lance will further enhance the success already achieved by


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 21 of 274
                    Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC.

these outstanding products. The team at Snack Factory has done an amazing jobof developing such a successful
brand with a loyal following. We look forward to bringing together our collective strengths as Snyder's-Lance
continues to build an even stronger snack foods company. Snack Factory is truly a welcome addition, and we are
certain that customersand consumers alike will be excited at the possibilities for this premium, unique line of great
tasting products."

"We couldn't be more excited for the future of Pretzel Crisps(R),"said Tom O'Rourke, Chief Executive Officer of
Snack Factory LLC. "Together with Snyder's-Lance, we can reach more consumers, continue to build exceptional
brand equity, and bring more exciting innovation tothe marketplace."

Kara Cissell-Roell, Managing Director of VMG Partners said, "When founders Warren and Sara Wilson selected
VMG as their strategic partner in 2009, we all recognized Pretzel Crisps(R) as an innovative brand with enormous
potential. The Snack Factory team accelerated consumer trial and awareness of the brand and won the hearts of a
passionateconsumer base. I am extremely excited to see the next phase of Pretzel Crisps(R) remarkable success
story as part of the Snyder's-Lance family of brands."

Analysts Conference Call

Snyder's-Lance, Inc. has scheduled a conference call with investors at 9:00 am eastern time on Thursday,
September 6, 2012. To participate in the conference call, the dial-in number is (866) 814-7293 for U.S. callers or
(702) 696-4943 for international callers. A continuous telephone replay of the call will be available between 1:00 pm
on September 6, 2012 and midnight on September 13, 2012. The replay telephone number is (855) 859-2056 for
U.S. callers or (404) 537-3406 for international callers. The replay access code is 28024420. Investors may also
access a web-based replay of the conference call at www.snyderslance.com. The conference call will be webcast
live through the Investor Relations section of the Company's website,         www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities in
NorthCarolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario, Canada.
Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Krunchers!(R),
Tom's(R),Archway(R), Jays(R), Stella D'oro(R), O-Ke-Doke(R) and Grande(R) brand names along with a number of
private label and third party brands.Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. LNCE-G

About Snack Factory

Snack Factory LLC, based in Princeton, New Jersey, was founded by snack food pioneers Sara and Warren Wilson
in 2004. The Wilsons pioneered the first flat pretzel-shaped cracker under the Pretzel Crisps(R) brand and rapidly
gained distribution in the deli-bakery section ofgrocery stores. The natural, baked product immediately attracted a
loyal following, and it quickly became one of the most dynamic snack brands in the U.S. The brand remains
committed to providing the highest-quality, natural ingredients and exceptional taste that this growing set of
consumers like to enjoy and share. Snack Factory products are distributed nationally in grocery, mass
merchandisers, club stores,and other channels. Additional information regarding the brand history, recipes, health
benefits and more can be found at www.pretzelcrisps.com.

About VMG Partners

VMG Partners is an investor in branded consumer products companiesin the lower middle market. Since its
inception in 2005, VMG has participated meaningfully in the better-for-you food and beverage sectorwith
investments in Snack Factory Pretzel Crisps(R), KIND Healthy Snacks, Pirate Brands Pirate's Booty, Mighty Leaf
Tea, Sequel Naturals Vega(R) and Kernel Season's. Other investments within VMG's portfolioinclude Waggin' Train
Pet Treats, sold to Nestle Purina PetCare Company in 2010, Natural Balance Pet Food, Speck Products, Timbuk2,


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 22 of 274
                       Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC.

Colorescience and PLV Studio. VMG's defined set of target industries includes food, beverage, well ness, pet and
household products, personal care and lifestyle brands. VMG Partners is headquartered in San Francisco and in
Los Angeles. For more information about the fund please visit www.vmgpartners.com.

Cautionary Note Regarding Forward-Looking Statements

This press release includes statements about future economic performance, finances, expectations, plans and
prospects of Snyder's- Lance, that constitute forward-looking statements for purposes of the safe harbor provisions
of the Private Securities Litigation Reform Act of 1995. These statements are based on Snyder's-Lance current
plans, estimates and expectations. Some forward-looking statements may be identified by use of terms such as
"believe, ""anticipate, ""intend, ""expect, ""project, ""plan, ""may, ""should, ""could, ""will, ''''estimate, ""predict, ''''potential, ""c
ontinue," and similar words, terms or statements of a future or forward-looking nature. Such forward-looking
statements are subject to certain risks and uncertainties that could cause actualresults to differ materially from
those expressed in or suggested bysuch statements.

Risks and uncertainties relating to the transaction include the risks that: (1) the parties will not obtain the requisite
regulatory approvals for the transaction; (2) the anticipated benefits of the transaction will not be realized; (3) the
parties may not be able to retain key personnel; and (4) the conditions to the closing of the proposed transaction
may not be satisfied or waived. These risks, as well as other risks of the company and its subsidiaries may be
different from what the company expects.

For further information regarding cautionary statements and factors affecting future results, please refer to the most
recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q filed subsequent tothe Annual Report and
other documents filed by Snyder's-Lance with the SEC. The Company undertakes no obligation to update or revise
publicly any forward-looking statement whether as a result of new information, future developments or otherwise.

SOURCE Snyder's-Lance, Inc.

[Graphic omitted]


Load-Date: September 7,2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 23 of 274
Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC;
 Transaction adds a fast-growing innovative brand to the portfolio that is
              expected to be accretive to margins and EPS
                                                           PR Newswire
                                        September 5,2012 Wednesday 4:15 PM EST


Copyright 2012 PR Newswire Association LLC All Rights Reserved

Length: 1560 words
Dateline: CHARLOTTE, N.C., Sept. 5, 2012

Bod


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced that it has entered into a definitive agreement to
acquire Snack Factory, LLC and certain affiliates, for $340 million in cash. This includes approximately $60 million
of net present value of future tax benefits. Snyder's-Lance, Inc. (Snyder's-Lance) expects to close the transaction
early in the fourth quarter. The completion of the transaction is subject to customary conditions, including receipt of
required regulatory approvals. Snyder's-Lance was advised by Edgeview Partners in the transaction and was
supported by the law firm of K&L Gates, LLP. Snack Factory and VMG Partners were represented by Houlihan
Lokey and the law firm of Kirkland & Ellis.

Transaction highlights:

Adds a fast growing differentiated national core brand to our existing portfolio Provides entry into the deli-bakery
section of grocery stores, an attractive and growing retail area for snacks Expected to add approximately $0.02 to
Snyder's-Lance earnings per share, excluding transaction related costs, in 2012 and approximately $0.10 to
earnings in 2013 Expected to add approximately $160 million to estimated 2013 net revenues Transaction brings an
experienced management team and sales force who can provide new marketing and sales abilities to augment our
current expertise

As the world's first pretzel-shaped cracker, Snack Factory's market-leading Pretzel Crisps® are exceptionally thin,
flat crackers that are all natural and have multiple uses in snacking. The Pretzel Crisps® brand is known for its
portfolio of innovative flavor profiles, its commitment to providing the highest-quality, natural ingredients, and its
broadening base of passionate, influential consumers. As a result, the brand has become the fastest-growing
brand in premium snacking and has developed strong relationships with retail partners. At only 110 calories per
serving, the line features flavors such as Original, Garlic and Parmesan, Everything and Sesame. The products are
sold nationally in leading retailers across multiple channels, and have developed a passionate following with
consumers looking for a unique snack that's great on its own while also being perfect for dips, spreads and other
toppings.

"We are excited about the opportunity to add the Snack Factory family of products to our growing portfolio of
outstanding snack food brands," said David V. Singer, Chief Executive Officer of Snyder's-Lance. "We believe that
the passion for quality and excellence at Snyder's-Lance will further enhance the success already achieved by
these outstanding products. The team at Snack Factory has done an amazing job of developing such a successful
brand with a loyal following. We look forward to bringing together our collective strengths as Snyder's-Lance
continues to build an even stronger snack foods company. Snack Factory is truly a welcome addition, and we are
certain that customers and consumers alike will be excited at the possibilities for this premium, unique line of great
tasting products."




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 24 of 274
   Snyder's-Lance, Inc. Announces Agreement to Acquire Snack Factory, LLC; Transaction adds a fast-growing
                            innovative brand to the portfolio that is expected to be ....

"We couldn't be more excited for the future of Pretzel Crisps®," said Tom O'Rourke, Chief Executive Officer of
Snack Factory LLC. "Together with Snyder's-Lance, we can reach more consumers, continue to build exceptional
brand equity, and bring more exciting innovation to the marketplace."

Kara Cissell-Roell, Managing Director of VMG Partners said, "When founders Warren and Sara Wilson selected
VMG as their strategic partner in 2009, we all recognized Pretzel Crisps® as an innovative brand with enormous
potential. The Snack Factory team accelerated consumer trial and awareness of the brand and won the hearts of a
passionate consumer base. I am extremely excited to see the next phase of Pretzel Crisps® remarkable success
story as part of the Snyder's-Lance family of brands."

Analysts Conference Call

Snyder's-Lance, Inc. has scheduled a conference call with investors at 9:00 am eastern time on Thursday,
September 6, 2012. To participate in the conference call, the dial-in number is (866) 814-7293 for U.S. callers or
(702) 696-4943 for international callers. A continuous telephone replay of the call will be available between 1:00
pm on September 6, 2012 and midnight on September 13, 2012. The replay telephone number is (855) 859-
2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 28024420. Investors
may also access a web-based replay of the conference call at . The conference call will be webcast live through
the Investor Relations section of the Company's website, http://www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Krunchers!®, Tom's®,
Archway®, Jays®, Stella D'oro®, O-Ke-Doke® and Grande® brand names along with a number of private label and
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

About Snack Factory

Snack Factory LLC, based in Princeton, New Jersey, was founded by snack food pioneers Sara and Warren Wilson
in 2004. The Wilsons pioneered the first flat pretzel-shaped cracker under the Pretzel Crisps® brand and rapidly
gained distribution in the deli-bakery section of grocery stores. The natural, baked product immediately attracted a
loyal following, and it quickly became one of the most dynamic snack brands in the U.S. The brand remains
committed to providing the highest-quality, natural ingredients and exceptional taste that this growing set of
consumers like to enjoy and share. Snack Factory products are distributed nationally in grocery, mass
merchandisers, club stores, and other channels. Additional information regarding the brand history, recipes, health
benefits and more can be found at

About VMG Partners

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has participated meaningfully in the better-for-you food and beverage sector with
investments in Snack Factory Pretzel Crisps®, KIND Healthy Snacks, Pirate Brands Pirate's Booty, Mighty Leaf
Tea, Sequel Naturals Vega® and Kernel Season's. Other investments within VMG's portfolio include Waggin' Train
Pet Treats, sold to Nestle Purina PetCare Company in 2010, Natural Balance Pet Food, Speck Products, Timbuk2,
Colorescience and PLV Studio. VMG's defined set of target industries includes food, beverage, well ness, pet and
household products, personal care and lifestyle brands. VMG Partners is headquartered in San Francisco and in
Los Angeles. For more information about the fund please visit

Cautionary Note Regarding Forward-Looking Statements


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 25 of 274
   Snyder.s-Lance. Inc. Announces Agreement to Acquire Snack Factory, LLC; Transaction adds a fast-growing
                            innovative brand to the portfolio that is expected to be ....

This press release includes statements about future economic performance, finances, expectations, plans and
prospects of Snyder's- Lance, that constitute forward-looking statements for purposes of the safe harbor provisions
of the Private Securities Litigation Reform Act of 1995. These statements are based on Snyder's-Lance current
plans, estimates and expectations. Some forward-looking statements may be identified by use of terms such as
"believe," "anticipate," "intend," "expect," "project," "plan," "may," "should," "could," "will," "estimate," "predict,"
"potential," "continue," and similar words, terms or statements of a future or forward-looking nature. Such forward-
looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially
from those expressed in or suggested by such statements.

Risks and uncertainties relating to the transaction include the risks that: (1) the parties will not obtain the requisite
regulatory approvals for the transaction; (2) the anticipated benefits of the transaction will not be realized; (3) the
parties may not be able to retain key personnel; and (4) the conditions to the closing of the proposed transaction
may not be satisfied or waived. These risks, as well as other risks of the company and its subsidiaries may be
different from what the company expects.

For further information regarding cautionary statements and factors affecting future results, please refer to the most
recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q filed subsequent to the Annual Report and
other documents filed by Snyder's-Lance with the SEC. The Company undertakes no obligation to update or revise
publicly any forward-looking statement whether as a result of new information, future developments or otherwise.

SOURCE Snyder's-Lance, Inc.


CONTACT: Investor Relations: Rick Puckett, Executive Vice President and CFO, +1-704-557-8021; Media
Inquiries: Heather Woolford, GKV Associate Director of Public Relations, +1-410-234-2519 (office), +1-410-375-
2334 (cell) or heather.woolford@gkv.com


Load-Date: September 6,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 26 of 274
                                    Snyderls-Lance to buy Snack Factory
                                                     Charlotte Business Journal
                                                   September 5, 2012 Wednesday


Copyright 2012 American City Business Journal, Inc. All Rights Reserved




 BUSINESSJOURNAL
Length: 216 words
Byline: Ken Elkins

Body


Snyder's-Lance Inc. has an agreement to buy Snack Factory, a Princeton, N.J., maker of pretzel-shaped snack
crackers, for $340 million in cash.

Snack Factory makes crackers called Pretzel Crisps. The purchase is expected to contribute 2 cents per share to
Snyder's-Lance's earnings this year and 10 cents per share next year. Snack Factory also will add $160 million to
the 2012 net revenue of Snyder's-Lance, the Charlotte-based snack producer says.

The company expects to close on the deal early in the fourth quarter. The purchase will add about 65 employees to
the work force at Snyder's-Lance.

"We look forward to bringing together our collective strengths as Snyder's-Lance continues to build an even
stronger snack-foods company," says David Singer, Snyder's-Lance chief executive.

Singer says Pretzel Crisps have a loyal following that will continue to buy the products. The snack crackers are
sold nationally in supermarkets and other retail locations.

Snyder's-Lance was advised by Edgeview Partners in the purchase and represented by law firm K&L Gates.
Houlihan Lokey and the Kirkland & Ellis law firm represented Snack Factory.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: October 18, 2012


   End of Donmwnt




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 27 of 274
             Snyder.s-Lance to Buy Snack Factory for $340 Million in Cash
                                                   Dow Jones News Service
                                           September 5, 2012 Wednesday 9:38 PM GMT


Copyright 2012 Fac!iva ®, from Dow Jones
All Rights Reserved




                           I
© 2012 Dow Jones & Company, Inc.



       DOW JONES N


Length: 233 words
Byline: By Nathalie Tadena

Body


Snyder's-Lance Inc. (LNCE) has agreed to acquire Snack Factory LLC and certain affiliates for $340 million in cash,
adding the fast-growing Pretzel Crisps brand to the snack company's portfolio.

The deal is expected to close early in the fourth quarter and will add about two cents to the company's adjusted
earnings per share in 2012 and about 10 cents to earnings in 2013. Snack Factory is expected to add about $160
million to revenue in 2013.

Snyder's-Lance said Snack Factory's Pretzel Crisps, thin crackers with 110 calories per serving, has become the
fastest-growing brand in premium snacking and the brand has developed strong relationships with retail partners.

Snyder's-Lance, whose products include Snyder's of Hanover pretzels, Lance sandwich crackers and Cape Code
kettle chips, also noted the acquisition provides an entry into the deli-bakery section of grocery stores, a growing
retail area for snacks.

Last month, the company reported it swung to a second-quarter profit as special gains boosted bottom-line results.
Snyder's-Lance has mostly posted revenue gains every quarter for the past several years, though sales slipped
3.2% in the latest quarter.

Shares slipped by 89 cents to $21.61 after hours. The stock has fallen 12% over the past three months.

Write to Nathalie Tadena at nathalie.tadena@dowjones.com

Subscribe to WSJ: http://online.wsj.com?mod=djnwires [09-05-12 1738ET 1



Notes

PUBLISHER: Dow Jones & Company, Inc.



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 28 of 274
                       Snyder's-Lance to Buy Snack Factory for $340 Million in Cash


Load-Date: September 6, 2012



  End of Dunmwnt




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 29 of 274
            Snyder.s-Lance To Buy Snack Factory, LLC For $340 Min Cash
                                                RTT News (United States)
                                              September 5,2012 Wednesday


Copyright 2012 RTT News All Rights Reserved

Length: 168 words

Body


(RTTNews) - Snyder's-Lance, Inc. (LNCE) said Wednesday that it has agreed to buy Snack Factory, LLC and
certain affiliates, for $340 million in cash, which includes about $60 million of net present value of future tax
benefits.

As the world's ?rst pretzel-shaped cracker, Snack Factory's market-leading Pretzel Crisps are exceptionally thin,
?at crackers that are all natural and have multiple uses in snacking.

Snyder's-Lance expects to close the deal early in the fourth quarter.

Snyder's-Lance said the deal adds a fast growing differentiated national core brand to its existing portfolio and
provides entry into the deli-bakery section of grocery stores.

The acquisition is expected to add about $0.02 to Snyder's-Lance earnings per share, excluding deal related costs,
in 2012 and about $0.10 to earnings in 2013 The acquisition is also expected to add about $160 million to
estimated 2013 net revenues.

For comments and feedback: contact editorial@rttnews.com

Copyright(c) 2012 RTTNews.com. All Rights Reserved


Load·Date: September 5, 2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 30 of 274
                                                    FALL INTO FLAVOR
                                                       GlobalAdSource (English)
                                                     September 4,2012 Tuesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 43 words

Body

                 ID                         112781286
                 Description                FOOD/PRODUCTS / HARVEST THE GREAT TASTE I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Internet
                 Country                    United States
                 Region                     National
                 City                       United States
                 Source                     http://www.lifescript.com
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 14, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 31 of 274
        Pretzel Crisps cruises the New Jersey shoreline; Snack Food Today
                                       Snack Food & Wholesale Bakery
                                                September 1, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 BNP Media

Section: Pg. 81(1); Vol. 101; ISSN: 1096-4835
Length: 159 words

Body


  Pretzel Crisps' New York, New Jersey and Philadelphia field sales and marketing teams took to the road
in Hay for Pretzel Crisps 201.2 Jersey Shore Crew Drive. Their mission: To build in-store displays i.n
grocery stores along NeH Jersey's coast.l ine and promote the company's pL-oducts from Ezi t 1 off of the
Garden State Parkway to Exit 123.

    [ILLUSTRATION ONITTED]
    The product is produced by Snack Factory L.L.C. in Skillman, N.J.
    During the five-day drive, which involved tHO box trucks filled with product and display materials, the
crew visited 107 retailers, building 43 branded beach umbrella displays, 30 basket racks, 29 six-tier wire
racks I three spi nner racks and tHO fi ve-t ier .racks. The field marketi ng team a1.so took advantage c.f the
(Jersey Shore Crew Drive to introduce new users to the brand through impromptu samplings at 28 stores.
Several more umbrella displays and other racks \;;,ere built the follo;'o,ing week.




Load-Date: December 19, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 32 of 274
                                   TEAM UP WITH THE HOTTEST SNACK
                                                       GlobalAdSource (English)
                                                     September 1, 2012 Saturday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 47 words

Body

                 ID                         123422951
                 Description                PRODUCTS/STADIUM / PRETZEL CRISPS GROWTH OVE / Pretzel
                                            Crisps Business Image
                 Price                      $12.0 USD
                 Media Type                 Print
                 Country                    United States
                 Region                     National
                 City                       United States
                 Source                     Progressive Grocer
                 Product                    Pretzel Crisps Business Image
                 Productbrand               Snack Factory
                 Preview
                 Order
                 Ad Detail



Load-Date: October 26, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 33 of 274
                                             IF YOU'RE GONNA HAVE A
                                                       GlobalAdSource (English)
                                                       August 27, 2012 Monday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 39 words

Body

                 10                         111421683
                 Description                Live-read I Healthy Snack I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     District of Columbia
                 City                       Washington, DC
                 Source                     WASH-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 34 of 274
                                        WHAT'S UP IT'S YOUR GIRL NIK
                                                       GlobalAdSource (English)
                                                       August 27, 2012 Monday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 38 words

Body

                 ID                         111421681
                 Description                Live-read / Super Healthy / Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Pennsylvania
                 City                       Philadelphia
                 Source                     WIOQ-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 35 of 274
                                             IF YOU'RE LOOKING FOR A
                                                       GlobalAdSource (English)
                                                       August 26, 2012 Sunday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 39 words

Body

                 ID                         111421678
                 Description                Live-read / Healthy Snack / Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     District of Columbia
                 City                       Washington, DC
                 Source                     WASH-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 36 of 274
                                                              Unclassified
                                                       GlobalAdSource (English)
                                                       August 26, 2012 Sunday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 35 words

Body

                 10                         111428171
                 Description                Unclassified / Unclassified
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Pennsylvania
                 City                       Philadelphia
                 Source                     WIOQ-FM
                 Product                    Unclassified
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 37 of 274
                                                              Unclassified
                                                       GlobalAdSource (English)
                                                       August 25,2012 Saturday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 34 words

Body

                 ID                         111428168
                 Description                Unclassified I Unclassified
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     California
                 City                       Los Angeles
                 Source                     KOST-FM
                 Product                    Unclassified
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11,2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 38 of 274
                                          IT'S ALWAYS IN THEIR LUNCH
                                                       GlobalAdSource (English)
                                                     August 22, 2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 39 words

Body

                 ID                         111421674
                 Description                Live-read I Healthy Alternative To Chips I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Illinois
                 City                       Chicago
                 Source                     WLiT-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 39 of 274
                                            THIS LABOR DAY WEEKEND
                                                       GlobalAdSource (English)
                                                     August 22,2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 38 words

Body

                 10                         111421676
                 Description                Live-read I Your Choice Of Flavors I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Illinois
                 City                       Chicago
                 Source                     WLIT-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 11, 2012


   End of Donmwnt




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 40 of 274
                                                            Players
                                              Morning Call (Allentown, Pennsylvania)
                                               August 10, 2012 Friday, FIFTH Edition


Copyright 2012 The Morning Call, Inc. All Rights Reserved

Section: News; Pg. A25
Length: 395 words
Byline: The Morning Call

Body


Peter B. McEvoy

of Pen Argyl has joined KingSpry as an associate. He will concentrate his practice in the areas of family and
education law.

McEvoy graduated from Tulane University with a bachelor's degree in political science with a minor in history. He
earned his juris doctorate from Tulane University School of Law, where he was the recipient of the Cali Award for
Excellence. He was admitted to practice in Pennsylvania this year.

Christine Russell

has joined Silberline Manufacturing Co. Inc. as executive accounts manager. Silberline Manufacturing, the global
supplier of effect pigments, has its corporate headquarters in Tamaqua.

Russell is a graduate of Marietta College, Marietta, Ohio, where she earned a bachelor's degree in chemistry.
Russell has more than 20 years of broad-based sales experience in the coatings, pigments, plastics and auto
industries.

Russell's home base will be in Mentor, Ohio.

Chris Ann Smith

of Catasauqua has been hired by NAI Summit as a commercial real estate agent. Prior to joining NAI Summit,
Smith gained extensive leasing experience working for DeSouza Brown, a Philadelphia-based real estate
investment company. Smith is also owner of Crane Properties, a successful local real estate company specializing
in rehabilitation and adaptive reuse of blighted properties with a focus on downtown revitalization.

Smith serves on Catasauqua's Planning Commission, is a board member on LVEDC's Lehigh Valley Land
Recycling Initiative, and serves as secretary for both the Catasauqua Main Streets Council and the Rising Tide
Loan Fund of the Community Action Committee of the Lehigh Valley.

She earned a bachelor's degree in accounting from Cedar Crest College in Allentown.

Lauren Williams

has been added to the client services team as an account executive at Allebach Communications, a full-service
advertising and communications firm.




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 41 of 274
                                                     Players

Prior to joining Allebach, Williams was an account manager at Sparks, a senior account executive at GSW
Worldwide, and a project manager at Cadient Group. She is a graduate of Bloomsburg University, with a bachelor's
degree in marketing.

Allebach has been in business for 20 years servicing regional, national and global clients such as Hatfield Quality
Meats, Univest Bank & Trust, Amoroso, All American Stetson, Atkins Nutritionals, AloueUe Cheese, Aramark, Bell &
Evans, Icelandic, Pretzel Crisps and Olympus.



Graphic


Headshots of McEvoy and Williams;2 Photos by Unknown



Load-Date: August 11, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 42 of 274
                                                     Baked potato dip
                                                             Arab Times
                                                     August 2, 2012 Thursday


Copyright 2012 Arab Times Kuwait English Daily Provided by Syndigate.info, an Albawaba.com company All Rights Reserved




Length: 60 words

Body


Ingredients: 16 ounces sour cream 2 cups sharp cheddar cheese, shredded 1/3 cup thinly sliced scallions or chives
Method: Combine all ingredients in a medium bowl and refrigerate for at least one hour before serving to allow
flavors to meld together. Garnish with extra shredded cheese and chopped chives. Serve with your favorite potato
chips or pretzel crisps.


Load-Date: December 6,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 43 of 274
                                   THE HOTTEST SNACK BRAND IN THE
                                                       GlobalAdSource (English)
                                                       August 1, 2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 43 words

Body

                 10                         118093912
                 Description                BAGS OF PRETZEL CRISPS / BOLD & SPICY BOLD & SPICY /
                                            Pretzel Crisps
                 Price                      $12.0 USD
                 Media Type                 Print
                 Country                    United States
                 Region                     National
                 City                       United States
                 Source                     Progressive Grocer
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: October 3,2012




       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 44 of 274
                                                 New Product Central
                                                     The Progressive Grocer
                                                               August 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 11230 words
Byline: PG Editors

Body


Our annual roundup of the best retail product launches of the past year offers an assortment of winners
from all parts of the aisles.

It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be preseasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both modified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.

320 Main Street Hoagies and Burritos



       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 45 of 274
                                                New Product Central

SRPs: $3.99 each (hoagies); $2.99 each (burritos) www.320foodsystems.com

The 320 Main Street Burrito line from Fort Collins, Colo.-based Fast Food Systems consists of three breakfast
burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and potato in
country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBO; Pulled Pork
BBO; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak; and
Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats

SRP: $4.99 (both) www.almondina.com

It might be difficult to improve upon the original Almondina, offered by San Francisco-based WorldPantry.com Inc.,
but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its yummy roasted
almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on Grandma Dina's
Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon and a smooth,
sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet spot for great
taste and guilt-free indulgence.

Alouette Portions

SRP: $3.99 www.alouettecheese.com

These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese, New
Holland, Pa.-based Alouette, provide consumers (and hungry PG tasters) with a convenient and tasty snacking
option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas

SRP: $4.29 www.amyskitchen.com

Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line, each
containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza each
have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces

SRPs: $3.69 (4-pack); $1.29 (4-ounce pouch) www.andros.com.fr

Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure applesauce
and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-natural, U.S.-
made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple, Apple Strawberry
Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza

SRP: $9.99 www.annies.com

Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust pizzas
from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or flatbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites

SRP: $3.99 www.eurofresh.com



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 46 of 274
                                                 New Product Central

These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on the run
or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed to allow
for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening if they
wish.

Bakery On Main Truebar

SRP: $1.99 www.bakeryonmain.com

Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main is billed
as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in six
flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai, the
dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones

SRP: $2.49 www.championfoods.com

Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's upscale
Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond, Blueberry
and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily and tastily
in home ovens in a matter of minutes.

Beemster 10-Month Aged Goat Cheese

SRP: $15-$20 per pound www.beemster.us

 Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied, full-
flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio

SRP: $11.99 www.gkskaggs.com

Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp and
fresh wine imported by Irvine, Calif.-based G.K. Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs and
other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter

SRPs: $3.99 (butter); $3.29-$3.49 (7-ounce cheese shreds or slices); $2.99-$3.39 (8-ounce cheese blocks); $5.35-
$5.75 (16-ounce cheese blocks); $6.49-$6.99 (5-pound blocks) www.benelact.com

For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and butter,
Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and cheeses
offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using patented
technology that removes cholesterol mechanically during processing, the products are all natural with a clean label,
and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and formats, in
Cheddar, Colby Jack, Mozzarella and Provolone varieties.


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 47 of 274
                                                 New Product Central

Blake's Upside Down Chicken and Waffle Pie

SRP: $5.99 www.blakesallnatural.com

Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each "pie" is
made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes, gravy,
and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto your
plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit

SRP: $6.25 www.landofrost.com

Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-owned
packaged lunchmeat company Land O'Frost, based in Lansing, 111., embraced this consumer trend and created a
national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in its popular
Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous sandwich,
Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami interleaved with
parchment paper for ease of separation and portion control, and enough meat for six sandwiches. Additionally, the
product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes

SRP: $9.99 www.blucigs.com

Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff' instead of smoke and ash.
Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without nicotine
and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the Charlotte,
N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for maximized draw
and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors: Magnificent Menthol
provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each eCig is equal to 400
puffs or about 1 1/2 packs of cigarettes.

BonSavor Whole Wheat Flour Naan

SRP: $3.49 www.bonsavorfoods.com

With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on the right
track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically crafted,
flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or cholesterol
and 0 grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin B3, folate and
calcium; and offers 37 grams of whole wheat per serving. Oh, and it tastes really good. too.

Brioni's Healthy Morning Coffee

SRP: $8.99 www.brionis.com

Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why not?
Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste and
aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is a
good source of fiber and a prebiotic, delivering 4 grams of dietary fiber, 0 grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 48 of 274
                                                New Product Central

SRP: $5 www.bufflodip.com

Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips, chicken
nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos, pizza, hot
dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps, and grilled
cheese, as well as in chili, soups and many other foods.

Califia Farms Cuties Juice and Almondmilk

SRP: N/A www.califiafarms.com

Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-based
Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-natural
juices have no added sugar and deliver two full servings of fruit, along with 150 percent RDV of vitamin C. The
Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver 50 percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas

SRP: $3.99 www.cedarlanefoods.com

As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-free frozen
Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese, and Spinach
& Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky vegetables and
a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than 200 calories,
the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-intolerant
consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea

SRP: $2.99 www.hain-celestial.com

This autumnal tea, available seasonally from Boulder, Colo.-based Celestial Seasonings, a division of The Hain
Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin flavor
and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product made
PG's resident sippers fall for fall all over again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt

SRP: $1.29 www.chobanLcom

Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic strained
Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.5-ounce cup is chockfull of protein, calcium
and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents looking
for something different for kids' lunchboxes,after-school treats or the cooler for handing out following soccer games
or other children's activities.

Clemmy's Ice Cream Bars

SRP: $4.29 www.clemmysicecream.com

These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's are
almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 49 of 274
                                               New Product Central

oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy

SRP: $1.99 www.sorbee.com

Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched these
chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name. Available
in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these refreshing chews
capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags, the candies
promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips

SRP: $5.99 www.dancingdeer.com

These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-gone-
within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every whole
grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't seem
like nearly enough.

Del Destino Tapenades

SRP: $1.99 www.atalanta1.com

Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory varieties as
Piquillo & Jalapeno, Olive, Asparagus, and Artichoke, do multiple duty as dips, sandwich spreads, marinades, pasta
flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor found for the product was
as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies and melted cheese.

Disney Berry Quick Snacks

SRP: $2.99 www.naturipefarms.com

These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-package
system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The succulent
berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality healthy
snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups

SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple); $2.79 (pack of two 3-ounce cups of blueberries)
www.dole.com

Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process for a just-
like-fresh appearance, taste and mouth-feel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-based
Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be popped
into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts

SRP: $3.49 (5-ounce resealable pouch) www.mars.com

Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-sized
candy. These milk chocolate-en robed treats from Hackettstown, N.J.-based Mars Chocolate North America are
packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new treat


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 50 of 274
                                                New Product Central

is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus

SRP: $3.99-$4.99 http://eatwell-enjoylife.com

The creamy hummus made by Alpharetta, Ga.-based Tryst GourmeUEat Well Enjoy Life features various beans,
making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten-and cholesterol-
free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of spicy roasted
corn. sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red Lentil Chipotie,
set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by black beans and
pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs

SRP: $2.59 www.egglandsbest.com

No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs. Produced and
selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all of the same
nutritional benefits with a large added serving of convenience. the item is a resealable pouch of six medium-sized
hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are an excellent
source of vitamins D, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set

SRP: $19.99 www.durakleen.com

With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-serve treats
with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for making
sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs

SRPs: $4.29 (1-pound bag of cat food); $10.99 (3-pound bag of dog food); $6.49 (1.75-pound bag of dog food)
www.freshpet.com

With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions tender
chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about serving.
The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry food.

Front Porch Ice Cream

SRP: $4.99 www.mooresvilleicecream.com

Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new 15-SKU
line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the Front
Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding. Lemony Sunshine,
Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely crafted
flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch on a
summer night, no matter where you might be.

Frush

SRP: $1.99 www.gofrush.com



        Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 51 of 274
                                                 New Product Central

The Frush line of refrigerated yogurt fruit shakes from based Origin Food Group LLC, available in four refreshing
flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with creamy yogurt, resulting in a
delicious on-the-go treat. Upping the ante with proprietary, health-enhancing ingredients that optimize bone health
and probiotics to boost immunity and aid digestion, the line of functional beverages in 8.4-ounce bottles is perfectly
positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers

SRPs: $3.49 www.glutino.com

Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters, makes for
a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are equally fine on
their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free Tortilla Dippers-also
all-natural-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus

SRPs: $1.99( 5-ounce package of blueberries); $3.49 (1 O-ounce package of blueberries); $4.99 (16-ounce package
of blueberries); $2.49 (9-ounce package of asparagus); $3.49 (12-ounce package of asparagus), $4.39 (1-pound
package of asparagus); $6.49 (1.5-pound package of asparagus) www.gourmettrading.net

Now available in new pack sizes providing lower price points, the appropriately named Superblues from Gourmet
Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found them
firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White Asparagus,
introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-peeled for
greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can be
assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans

SRP: $1.69 www.goya.com

Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced by its line
of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with data that
finds more than half of all general-population American households consuming baked beans, grocers can't miss
with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato

SRP: $4.79 www.gsgelato.com

This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the sweet-and-
salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with a rich taste
reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of flavors is quite
pleasant, making for a unique and delicious treat.

Hammond's Candies

SRPs: 95 cents-$9.95 www.hammondscandies.com

Denver-based Hammond's released several new products this year, but these in particular caught our editors'
fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the company's
latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with Cinnamon Bun. But
Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The editors were split on




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 52 of 274
                                                  New Product Central

their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle Crunch, and chipotle-
laced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment

SRP: $19.99 www.hartz.com

Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of veterinarian-
recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts killing our furry
friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain Corp. includes
the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs' skin.

Hawaiian Kettle Style Mango Habanero Chips

SRP: $2.99-$3.49 www.timschips.com

These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, ilL-based Tim's Cascade
Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the heat of
habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some authority
while not overpowering the overall spicy-sweet flavor.

Hershey's Candies

SRPs: $1-$3.79 www.hersheys.com

Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple Pleasures
Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the deliciousness
expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled center, Simple
Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count, 5.6-ounce
pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-size
counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a
textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages

SRPs: $3.09-4.99 (ham steaks); $4.99 (chicken sausages); $5.99 (smoked sausages) www.hormel.com

Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve weekday meal
idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name implies, Natural
Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three cheese-studded
varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or artificial
ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking process, result
in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter alternative, having
half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups

SRP: $3.99-$4.29 (24 ounce); $2.99-$3.19 (12 ounce) www.sorbee.com

The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International LLC is
IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast syrups


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 53 of 274
                                                 New Product Central

includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like Rooty
Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the retail
channel, and these syrups live up to the name.

International Delight Coffee Beverage

SRP: $3.99 www.whitewave.com

Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet and
creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
stylethirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray

SRP: $10.99 www.ivydry.com

The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others who
enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-free
and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that users
can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump sprays,
according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups

SRP: $5.99-$7.99 www.kanecandy.com

Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and easy
dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be filled
and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers, white
and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane Candy
Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to the
dessert course.

Kellogg's Krave Cereal and Eggo Wafflers

SRP: $3.99 (Krave); $2.99 (Wafflers) www.kellogg.com

Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a sweet,
crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy
on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices

SRP: $1.99 (bar) www.kindsnacks.com

New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and spices.
The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of sugar. The
product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond, Dark
Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, beUer-for-
you snack.




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 54 of 274
                                               New Product Central

Klondike Shelf-stable Baby Potatoes

SRP: $1.99 www.potandon.com

Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls, Idaho-based
company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge packaging
technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare 1 pound of
whole fresh Klondike baby potatoes from pantry to plate in just six minutes. They're positioned as high-velocity
impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-dish to
complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated with an
enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free, and
contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take

SRP: $1.99 www.kraft.com

Northfield, III.-based Kraft aims to simplify the process and ease the mess of preparing crusty baked poultry, pork
and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and seasoned
breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is your bowl,
so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like having
fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted Garlic,
Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes

SRP: $8.99-$11.99 www.vapor-corp.com

Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of disposable e-
cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors, the Krave300
disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-purchase boxes.
The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry flavors, while the
Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors, among others. In
addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all equipped with jewel-cut
tips to really make them stand out. Users can enjoy 300 puffs without the second-hand smoke, flame, ash or odor of
traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters

SRP: $5.99 (chips); $6.99         (wraps);   $8.99   (8-pack   of   firestarters,   which   are   98   cents   apiece)
www.tailgatingplanks.com

Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy BBQ
prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-friendly
fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a tangy,
smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars

SRP:$4.59 www.lakechamplainchocolates.com

Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 55 of 274
                                                New Product Central

Lawry's and McCormick Seasoning Blends and Coffee Extract

SRPs: $3.29 (Lawry's items); $4.59 (Gourmet Seasoning items); $1.40 (Grill Mates); $2.89 (Perfect Pinch) and
$4.42 (extract) www.mccormick.com

These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary endeavors.
Lawry's Fire Roasted Chile & Garlic Blend and Oregano & Basil provided authentic Southwestern and
Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet Tuscan Seasoning items were
robust ambassadors for two time-honored cuisines. Specially designed for larger cuts of meat that require more
time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went over big at one summer cookout
we know of, and for the sodium-conscious among us, nothing could top the Perfect Pinch salt-free Fiesta Citrus and
Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds. Last-but certainly not least-the
Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot beverages and anything else that
occurred to us.

Lipton Pure Leaf Real Brewed Tea

SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single) www.pepsico.com

This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies

SRP: $1.09 (1.5-ounce single); $2.99 (8-ounce resealable pouch) www.mars.com

The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the familiar
candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had offered
this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move, since
the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers anytime
(80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the chocolate
category.

Macanudo Cigar with Locked-In Humidity Packaging

SRP: $6.99 www.cigarworld.com

For grocers that want to sell premium handmade cigars but not install a humidor, Miami-based General Cigar Co.
has brought "Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary
wrapping provides an airtight barrier that guarantees fresh-from-the-factory flavor in an

attractive package and display. This packaging also presents grocers with merchandising opportunities away from
the traditional tobacco section, such as the wine and spirits department. The sample was of Macanudo's typical
high quality, and the packaging delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The
pouch is also available on same-size cigars from General's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix

SRP: $4.69 www.manischewitz.com

Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 56 of 274
                                                 New Product Central

minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad

SRP: $1.99-$2.99 www.mannpacking.com

With mini broccoli fiorettes now added to its already healthy and delicious mix of shredded carrots, cabbage and
cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann Packing
Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps, sandwiches and
more- one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers

SRP: $3.49-$3.99 www.mediterraneansnackfoods.com

Tasty, crunchy snacks that boast enhanced wellness profiles without sacrificing taste, HummuZ Crispz and Lentil
Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-GMO
certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil Crackers-
the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and come in
three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads

SRP: $3.99-$4.99 www.meltbutteryspread.com

Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads made
from a blend of virgin coconut, flax-seed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy or
artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice on
wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer calories.

Meow Mix Tender Centers

SRP: $4.99 (small bag); $12.99 (large bag) www.delmonte.com

These dual-textured kibbles from San Franciscfl-based Del Monte Foods are crunchy outside with a meaty center-a
combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white fish and
salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix jingle,
which last aired 16 years ago.

MiO Energy

SRP: $4.99 www.kraft.com

An extension of Northfield, III.-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy and B
vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A few
squirts of colorful flavor really do jazz up an otherwise mundane glass or bottle of water, and the energy boost can
be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB Agai Superfruit Blend

SRP: $2.99 www.friedas.com

A new fusion of exotic juices, Agai Superfruit Blend from Los Alamitos, Calif.-based specialty produce supplier
Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals and


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 57 of 274
                                                 New Product Central

supercharge health. Enhanced with freeze-dried ar;ai, organic ar;ai juice from the Brazilian Amazon mingles with the
nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola and
passion fruit and the fruit purees of camu camu and capuar;u from Brazil. The beverage also features vegetarian
omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for joint health. Ar;ai
Superfruit Blend is gluten-free, dairy-free, GMO-free, wheat-free, vegetarian, and vegan. Other MOAB Superfruit
Blend varieties include Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves

SRP: $3.99 www.thebutler.com

Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3

SRP: $29.79 www.pharmavite.net

There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans and those
who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by heart-
health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas

SRP: $4.99 www.naturespath.com

Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic Foods as
much as we did. Available in four delectable flavors- Carrot Cake, Apple Crumble, Aloha Blend, and Dark Chocolate
& Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole grains, but no
cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the brand's
"Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the equivalent in
cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup resealable
bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack

SRP: $3.99 www.oceanmist.com

Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack from
Castro-ville,Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are cleaned,
trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-season the
artichokes to taste, reseal the package and steam by microwave all within the same bag. And the results are utterly-
not to mention effortlessly-delicious.

Oscar Mayer Selects

SRPs: $4.99 (9 ounces of cold cuts); $3.99 (8-count hot dogs); $6.99 (12 ounces of bacon) www.kraft.com

Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, ilL-based Kraft, goes one
further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 58 of 274
                                               New Product Central

texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho

$3.49-$3.69 www.pacificfoods.com

Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of Vietnamese-
style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items have an
immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across multiple
departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for more.

Panera Bread Salad Dressing

SRP: $4.99 www.arcobasso.com

Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and marinades, helped
Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, Mo.-based Arcobasso has
extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and counting. Among
its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and Cherry Balsamic
varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives

SRP: $1.79 www.olives.com

Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted brands
from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not watching
their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next

SRPs: 99 cents (20-ounce and 2-liter); $2.99 (introductory pricing for 12-pack) www.pepsico.com

Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola and diet
offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor taste with a
diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi Next delivers
real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right mix of cola
flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-counters will be
happy, too- Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health

SRP: $5.99 (10.25-ounce can); $7.89 (six 1.5-ounce pouches) www.kraft.com

Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy snack.
Recent stats show that men these days are doing more grocery shopping and are more interested in wellness, so
Planters Nut-trition from Northfield, III.-based Kraft is a perfect match. This blend of almonds, peanuts and
pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging

SRP: N/A www.dulcich.com

Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for Pretty
Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and merchandising
program featured colorful, eye-catching packaging with holiday-themed designs to appeal to customers of all ages,


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 59 of 274
                                                New Product Central

as well as accompanying POS materials such as display bins and shelf danglers. Consumers can rinse the grapes
right in the innovative standup grab-and-go colander bags, which also enable easy and efficient carrying, displaying
and storage. More themed promotions using the same innovative packaging are on the way from Sunlight-we can't
wait!

Pretzel Crisps Dark Chocolate and Peppermint Variety

SRP: $2.99 www.pretzelcrisps.com

Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining the
brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate with
flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus

SRP: $5.99 www.majesticdrug.com

This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine, super-
gentle interdental brush on one end and a flosser on the other-the only such product on the market to offer this
combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a day
for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their stocks
as often as previously.

Ritz Crackerfuls Big Stuff

SRP: $3.99 (box of 5 1.25-ounce packs) www.kraft.com

These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield, 111.-
based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks

SRPs: $1 (12-ounce brewed coffee); $1.50 (cafe mocha or vanilla); 50 cents extra (16-ounce size)
www.coinstar.com

The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution for
grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi system
features touchscreen ordering and French press technology that grinds the beans and delivers steaming cups of
great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer program that
remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers looking to
save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza

SRP: $10.99-$11.99 www.nypizzeria.com

Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato starch
and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New York
Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 60 of 274
                                                New Product Central

Sahale Crunchers

SRP: $3.99 www.sahalesnacks.com

It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative flavor
combinations, Seattle-based Sahale's new Sa hale Crunchers team lightly roasted sliced almonds with fruits and
spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sa hale Crunchers
add zing to healthy snacking.

Salem Baking Co. Cookies

SRP: $5.99 www.salembaking.com

It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially after
experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us. The
Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, enrobed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees

SRPs: $5.72-$7.80 www.seabest.com

The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete seafood
dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of preparing
sophisticated seafood culinary creations at home. All items within the line are preseasoned, packaged in
microwave-safeloven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside

SRPs: $3.50 (2-ounce bar); $11.95 (6-ounce box of truffles) www.seattlechocolates.com

This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly based in
Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy and
family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces

SRPs: $3.49-$3.99 www.snyderslance.com

Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely go
wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon and
cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line. These
crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original, Sea Salt
& Vinegar, and sweet-spicy Mesquite BBQ flavors.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 61 of 274
                                                 New Product Central

Sunkist Blends

SRP: $5.99 www.trifectafoods.com

Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta Foods
LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under the
Sunkist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are designed
to be marketed in the fresh produce section.

SunRidge Farms Items

SRP: Various www.sunridgefarms.com

Among among the slew of tasty new snacks from Royal Oaks, Calif.-based SunRidge Farms, two stood out as our
particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango coating, and
made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no hydrogenated
oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai spices and green
tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They contain no
hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains

SRP: $1.29 www.sunrype.com

This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70 percent fruit
and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes fruit purees,
fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's more, there
are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf

SRP: $7.99 www.wisdomnaturalbrands.com

For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar intake,
SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands, the
maker of SweetLeaf Stevia Sweetener. Made by bonding SweetLeaf Stevia and raw cane sugar, SugarLeaf offers
the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and carbohydrates.
And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar, less is needed in
recipes.

Talenti Gelato e Sorbetto

SRP: $4.99-$5.99 www.talentigelato.com

Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in small
batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones, Talenti's
newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice cream,
they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with only the
best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry Chocolate
Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-top lids.

Tastykake and Mrs. Freshley's Doughnuts and Pastries

SRPs: 85 cents-$4.49 www.flowersfoods.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 62 of 274
                                                 New Product Central

Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake brands. The
co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and icing. The Little
Layer Cakes offer rich vanilla icing and a drizzle of chocolate-enrobed soft yellow cake with creme filling. The mini
doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar variety, and the
Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are great for folks
looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network, Tastykake
products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles

SRP: $3.79 www.simplyasiafoods.com

Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles from
Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free varieties
(Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in four
individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-fries,
soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios

SRP: $4.19-$5.49 www.truroots.com

      PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally
gluten-free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea

SRP: N/A www.turkeyhill.com

The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors, and their
latest release is a masterpiece. SunBrew aims to capture a homebrewed taste and truly hits the mark. With cane
sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety, as well as
SO-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's marketing
area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks

SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $S.50-$9.50 retail unit price (spareribs)
www.tyson.com

We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal solutions,
from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The Springdale, Ark.-
based company's heat-and-serve products come in both mOdified-atmosphere and vacuum skin packaging to retain
freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-packaged, pre-
seasoned and portioned products that require minimal preparation and quick cooking times to deliver easy, no-fuss
meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides smaller portion
sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items

SRPs: $5.99-$6.99 www.udisglutenfree.com




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 63 of 274
                                                New Product Central

Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line of
products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner rolls
are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber than
Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets

SRP: $3.25 www.kraft.com

There were a lot of smiles around the table on the night these samples from Northfield, III.-based Kraft were tested.
The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and seasonings with
chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about 20 minutes. The
biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna Melt.

Warheads Sour Twists

SRP: 99 cents www.impactconfections.com

Warheads Sour Twists from Littleton, Colo.-based Impact Confections is a three-color, three-flavor extruded chewy
candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so each
flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to all
taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors. Warheads
is supporting the new product launch online through sponsorships with Cartoon Network and Nickelodeon, as well
as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips

SRP: $3.99 www.willamettevalleygranola.com

Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette Valley has
introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa, amaranth and
barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable pouches come in four
toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy

SRPs: 69 cents-$3.19 www.wrigley.com

There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size Pouches
replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies in three
flavor varieties: 5 Flavors, Mix-O-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums were
designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of the
time. The new 6-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling peppermint),
and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy candy with
colors that don't match the flavors to keep consumers guessing as they make their way through bites of Strawberry,
Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor and
transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the category
experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime, Orange and
Orange Strawberry.

Yes To Carrots Leave-in Conditioner with Argan Oil

SRP: $8.99 www.yestocarrots.com



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 64 of 274
                                                  New Product Central

Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins and amino
acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for normal to dry
and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level of benefit for
hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair to strengthen
and renew.



Load-Date: October 9,2015


  End of Ducumellt




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 65 of 274
                                                 New Product Central
                                                     The Progressive Grocer
                                                               August 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 11230 words
Byline: PG Editors

Body


Our annual roundup of the best retail product launches of the past year offers an assortment of winners
from all parts of the aisles.

It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be preseasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both modified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.

320 Main Street Hoagies and Burritos



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 66 of 274
                                                New Product Central

SRPs: $3.99 each (hoagies); $2.99 each (burritos) www.320foodsystems.com

The 320 Main Street Burrito line from Fort Collins, Colo.-based Fast Food Systems consists of three breakfast
burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and potato in
country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBQ; Pulled Pork
BBQ; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak; and
Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats

SRP: $4.99 (both) www.almondina.com

It might be difficult to improve upon the original Almondina, offered by San Francisco-based WorldPantry.com Inc.,
but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its yummy roasted
almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on Grandma Dina's
Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon and a smooth,
sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet spot for great
taste and guilt-free indulgence.

Alouette Portions

SRP: $3.99 www.alouettecheese.com

These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese, New
Holland, Pa.-based Alouette, provide consumers (and hungry PG tasters) with a convenient and tasty snacking
option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas

SRP: $4.29 www.amyskitchen.com

Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line, each
containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza each
have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces

SRPs: $3.69 (4-pack); $1.29 (4-ounce pouch) www.andros.com.fr

Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure applesauce
and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-natural, U.S.-
made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple, Apple Strawberry
Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza

SRP: $9.99 www.annies.com

Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust pizzas
from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or flatbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites

SRP: $3.99 www.eurofresh.com



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 67 of 274
                                                 New Product Central

These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on the run
or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed to allow
for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening if they
wish.

Bakery On Main Truebar

SRP: $1.99 www.bakeryonmain.com

Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main is billed
as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in six
flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai, the
dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones

SRP: $2.49 www.championfoods.com

Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's upscale
Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond, Blueberry
and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily and tastily
in home ovens in a matter of minutes.

Beemster 10-Month Aged Goat Cheese

SRP: $15-$20 per pound www.beemster.us

 Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied, full-
flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio

SRP: $11.99 www.gkskaggs.com

Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp and
fresh wine imported by Irvine, Calif.-based G.K. Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs and
other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter

SRPs: $3.99 (butter); $3.29-$3.49 (7-ounce cheese shreds or slices); $2.99-$3.39 (8-ounce cheese blocks); $5.35-
$5.75 (16-ounce cheese blocks); $6.49-$6.99 (5-pound blocks) www.benelact.com

For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and butter,
Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and cheeses
offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using patented
technology that removes cholesterol mechanically during processing, the products are all natural with a clean label,
and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and formats, in
Cheddar, Colby Jack, Mozzarella and Provolone varieties.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 68 of 274
                                                 New Product Central

Blake's Upside Down Chicken and Waffle Pie

SRP: $5.99 www.blakesallnatural.com

Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each "pie" is
made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes, gravy,
and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto your
plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit

SRP: $6.25 www.landofrost.com

Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-owned
packaged lunchmeat company Land O'Frost, based in Lansing, III., embraced this consumer trend and created a
national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in its popular
Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous sandwich,
Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami interleaved with
parchment paper for ease of separation and portion control, and enough meat for six sandwiches. Additionally, the
product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes

SRP: $9.99 www.blucigs.com

Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff' instead of smoke and ash.
Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without nicotine
and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the Charlotte,
N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for maximized draw
and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors: Magnificent Menthol
provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each eCig is equal to 400
puffs or about 1 1/2 packs of cigarettes.

BonSavor Whole Wheat Flour Naan

SRP: $3.49 www.bonsavorfoods.com

With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on the right
track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically crafted,
flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or cholesterol
and 0 grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin B3, folate and
calcium; and offers 37 grams of whole wheat per serving. Oh, and it tastes really good. too.

Brioni's Healthy Morning Coffee

SRP: $8.99 www.brionis.com

Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why not?
Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste and
aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is a
good source of fiber and a prebiotic, delivering 4 grams of dietary fiber, 0 grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 69 of 274
                                                New Product Central

SRP: $S www.bufflodip.com

Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips, chicken
nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos, pizza, hot
dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps, and grilled
cheese, as well as in chili, soups and many other foods.

Califia Farms Cuties Juice and Almondmilk

SRP: N/A www.califiafarms.com

Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-based
Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-natural
juices have no added sugar and deliver two full servings of fruit, along with 1S0 percent RDV of vitamin C. The
Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver SO percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas

SRP: $3.99 www.cedarlanefoods.com

As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-free frozen
Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese, and Spinach
& Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky vegetables and
a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than 200 calories,
the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-intolerant
consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea

SRP: $2.99 www.hain-celestial.com

This autumnal tea, available seasonally from Boulder, Colo.-based Celestial Seasonings, a division of The Hain
Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin flavor
and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product made
PG's resident sippers fall for fall allover again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt

SRP: $1.29 www.chobanLcom

Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic strained
Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.S-ounce cup is chockfull of protein, calcium
and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents looking
for something different for kids' lunchboxes,afier-school treats or the cooler for handing out following soccer games
or other children's activities.

Clemmy's Ice Cream Bars

SRP: $4.29 www.clemmysicecream.com

These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's are
almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 70 of 274
                                               New Product Central

oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy

SRP: $1.99 www.sorbee.com

Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched these
chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name. Available
in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these refreshing chews
capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags, the candies
promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips

SRP: $5.99 www.dancingdeer.com

These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-gone-
within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every whole
grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't seem
like nearly enough.

Del Destino Tapenades

SRP: $1.99 www.atalanta1.com

Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory varieties as
Piquillo & Jalapeno, Olive, Asparagus, and Artichoke, do multiple duty as dips, sandwich spreads, marinades, pasta
flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor found for the product was
as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies and melted cheese.

Disney Berry Quick Snacks

SRP: $2.99 www.naturipefarms.com

These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-package
system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The succulent
berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality healthy
snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups

SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple); $2.79 (pack of two 3-ounce cups of blueberries)
www.dole.com

Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process for a just-
like-fresh appearance, taste and mouth-feel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-based
Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be popped
into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts

SRP: $3.49 (5-ounce resealable pouch) www.mars.com

Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-sized
candy. These milk chocolate-en robed treats from Hackettstown, N.J.-based Mars Chocolate North America are
packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new treat


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 71 of 274
                                                New Product Central

is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus

SRP: $3.99-$4.99 http://eatwell-enjoylife.com

The creamy hummus made by Alpharetta, Ga.-based Tryst Gourmet/Eat Well Enjoy Life features various beans,
making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten-and cholesterol-
free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of spicy roasted
corn, sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red Lentil Chipotle,
set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by black beans and
pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs

SRP: $2.59 www.egglandsbest.com

No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs. Produced and
selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all of the same
nutritional benefits with a large added serving of convenience, the item is a resealable pouch of six medium-sized
hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are an excellent
source of vitamins D, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set

SRP: $19.99 www.durakleen.com

With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-serve treats
with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for making
sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs

SRPs: $4.29 (1-pound bag of cat food); $10.99 (3-pound bag of dog food); $6.49 (1.75-pound bag of dog food)
www.freshpet.com

With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions tender
chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about serving.
The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry food.

Front Porch Ice Cream

SRP: $4.99 www.mooresvilleicecream.com

Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new 15-SKU
line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the Front
Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding, Lemony Sunshine,
Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely crafted
flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch on a
summer night, no matter where you might be.

Frush

SRP: $1.99 www.gofrush.com



        Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 72 of 274
                                                 New Product Central

The Frush line of refrigerated yogurt fruit shakes from based Origin Food Group LLC, available in four refreshing
flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with creamy yogurt, resulting in a
delicious on-the-go treat. Upping the ante with proprietary, health-enhancing ingredients that optimize bone health
and probiotics to boost immunity and aid digestion, the line of functional beverages in 8.4-ounce bottles is perfectly
positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers

SRPs: $3.49 www.glutino.com

Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters, makes for
a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are equally fine on
their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free Tortilla Dippers-also
all-natura I-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus

SRPs: $1.99( 5-ounce package of blueberries); $3.49 (10-ounce package of blueberries); $4.99 (16-ounce package
of blueberries); $2.49 (9-ounce package of asparagus); $3.49 (12-ounce package of asparagus), $4.39 (1-pound
package of asparagus); $6.49 (1.5-pound package of asparagus) www.gourmettrading.net

Now available in new pack sizes providing lower price points, the appropriately named Superblues from Gourmet
Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found them
firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White Asparagus,
introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-peeled for
greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can be
assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans

SRP: $1.69 www.goya.com

Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced by its line
of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with data that
finds more than half of all general-population American households consuming baked beans, grocers can't miss
with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato

SRP: $4.79 www.gsgelato.com

This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the sweet-and-
salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with a rich taste
reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of flavors is quite
pleasant, making for a unique and delicious treat.

Hammond's Candies

SRPs: 95 cents-$9.95 www.hammondscandies.com

Denver-based Hammond's released several new products this year, but these in particular caught our editors'
fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the company's
latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with Cinnamon Bun. But
Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The editors were split on




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 73 of 274
                                                  New Product Central

their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle Crunch, and chipotle-
laced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment

SRP: $19.99 www.hartz.com

Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of veterinarian-
recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts killing our furry
friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain Corp. includes
the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs' skin.

Hawaiian Kettle Style Mango Habanero Chips

SRP: $2.99-$3.49 www.timschips.com

These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, ilL-based Tim's Cascade
Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the heat of
habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some authority
while not overpowering the overall spicy-sweet flavor.

Hershey's Candies

SRPs: $1-$3.79 www.hersheys.com

Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple Pleasures
Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the deliciousness
expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled center, Simple
Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count, 5.6-ounce
pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-size
counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a
textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages

SRPs: $3.09-4.99 (ham steaks); $4.99 (chicken sausages); $5.99 (smoked sausages) www.hormel.com

Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve weekday meal
idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name implies, Natural
Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three cheese-studded
varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or artificial
ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking process, result
in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter alternative, having
half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups

SRP: $3.99-$4.29 (24 ounce); $2.99-$3.19 (12 ounce) www.sorbee.com

The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International LLC is
IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast syrups


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 74 of 274
                                                 New Product Central

includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like Rooty
Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the retail
channel, and these syrups live up to the name.

International Delight Coffee Beverage

SRP: $3.99 www.whitewave.com

Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet and
creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
stylethirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray

SRP: $10.99 www.ivydry.com

The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others who
enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-free
and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that users
can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump sprays,
according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups

SRP: $5.99-$7.99 www.kanecandy.com

Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and easy
dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be filled
and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers, white
and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane Candy
Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to the
dessert course.

Kellogg's Krave Cereal and Eggo Wafflers

SRP: $3.99 (Krave); $2.99 (Wafflers) www.kellogg.com

Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a sweet,
crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy
on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices

SRP: $1.99 (bar) www.kindsnacks.com

New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and spices.
The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of sugar. The
product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond, Dark
Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, better-for-
you snack.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 75 of 274
                                               New Product Central

Klondike Shelf-stable Baby Potatoes

SRP: $1.99 www.potandon.com

Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls, Idaho-based
company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge packaging
technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare 1 pound of
whole fresh Klondike baby potatoes from pantry to plate in just six minutes. They're positioned as high-velocity
impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-dish to
complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated with an
enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free, and
contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take

SRP: $1.99 www.kraft.com

Northfield, III.-based Kraft aims to simplify the process and ease the mess of preparing crusty baked poultry, pork
and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and seasoned
breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is your bowl,
so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like having
fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted Garlic,
Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes

SRP: $8.99-$11.99 www.vapor-corp.com

Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of disposable e-
cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors, the Krave300
disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-purchase boxes.
The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry flavors, while the
Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors, among others. In
addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all equipped with jewel-cut
tips to really make them stand out. Users can enjoy 300 puffs without the second-hand smoke, flame, ash or odor of
traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters

SRP: $5.99 (chips); $6.99         (wraps);   $8.99   (8-pack   of   firestarters,   which   are   98   cents   apiece)
www.tailgatingplanks.com

Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy BBQ
prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-friendly
fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a tangy,
smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars

SRP:$4.59 www.lakechamplainchocolates.com

Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 76 of 274
                                                New Product Central

Lawry's and McCormick Seasoning Blends and Coffee Extract

SRPs: $3.29 (Lawry's items); $4.59 (Gourmet Seasoning items); $1.40 (Grill Mates); $2.89 (Perfect Pinch) and
$4.42 (extract) www.mccormick.com

These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary endeavors.
Lawry's Fire Roasted Chile & Garlic Blend and Oregano & Basil provided authentic Southwestern and
Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet Tuscan Seasoning items were
robust ambassadors for two time-honored cuisines. Specially designed for larger cuts of meat that require more
time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went over big at one summer cookout
we know of, and for the sodium-conscious among us, nothing could top the Perfect Pinch salt-free Fiesta Citrus and
Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds. Last-but certainly not least-the
Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot beverages and anything else that
occurred to us.

Lipton Pure Leaf Real Brewed Tea

SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single) www.pepsico.com

This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies

SRP: $1.09 (1.5-ounce single); $2.99 (8-ounce resealable pouch) www.mars.com

The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the familiar
candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had offered
this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move, since
the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers anytime
(80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the chocolate
category.

Macanudo Cigar with Locked-In Humidity Packaging

SRP: $6.99 www.cigarworld.com

For grocers that want to sell premium handmade cigars but not install a humidor, Miami-based General Cigar Co.
has brought "Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary
wrapping provides an airtight barrier that guarantees fresh-from-the-fadory flavor in an

attractive package and display. This packaging also presents grocers with merchandising opportunities away from
the traditional tobacco section, such as the wine and spirits department. The sample was of Macanudo's typical
high quality, and the packaging delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The
pouch is also available on same-size cigars from General's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix

SRP: $4.69 www.manischewitz.com

Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 77 of 274
                                                 New Product Central

minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad

SRP: $1.99-$2.99 www.mannpacking.com

With mini broccoli florettes now added to its already healthy and delicious mix of shredded carrots, cabbage and
cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann Packing
Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps, sandwiches and
more- one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers

SRP: $3.49-$3.99 www.mediterraneansnackfoods.com

Tasty, crunchy snacks that boast enhanced wellness profiles without sacrificing taste, HummuZ Crispz and Lentil
Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-GMO
certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil Crackers-
the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and come in
three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads

SRP: $3.99-$4.99 www.meltbutteryspread.com

Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads made
from a blend of virgin coconut, flax-seed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy or
artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice on
wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer calories.

Meow Mix Tender Centers

SRP: $4.99 (small bag); $12.99 (large bag) www.delmonte.com

These dual-textured kibbles from San Francisco-based Del Monte Foods are crunchy outside with a meaty center-a
combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white fish and
salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix jingle,
which last aired 16 years ago.

MiO Energy

SRP: $4.99 www.kraft.com

An extension of Northfield, III.-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy and B
vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A few
squirts of colorful flavor really do jazz up an otherwise mundane glass or bottle of water, and the energy boost can
be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB Agai Superfruit Blend

SRP: $2.99 www.friedas.com

A new fusion of exotic juices, Agai Superfruit Blend from Los Alamitos, Calif.-based specialty produce supplier
Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals and


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 78 of 274
                                                 New Product Central

supercharge health. Enhanced with freeze-dried ayai, organic ayai juice from the Brazilian Amazon mingles with the
nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola and
passion fruit and the fruit purees of camu camu and capuayu from Brazil. The beverage also features vegetarian
omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for joint health. Ayai
Superfruit Blend is gluten-free, dairy-free, GMO-free, wheat-free, vegetarian, and vegan. Other MOAB Superfruit
Blend varieties include Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves

SRP: $3.99 www.thebutler.com

Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3

SRP: $29.79 www.pharmavite.net

There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans and those
who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by heart-
health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas

SRP: $4.99 www.naturespath.com

Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic Foods as
much as we did. Available in four delectable flavors- Carrot Cake, Apple Crumble, Aloha Blend, and Dark Chocolate
& Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole grains, but no
cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the brand's
"Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the equivalent in
cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup resealable
bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack

SRP: $3.99 www.oceanmist.com

Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack from
Castro-ville,Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are cleaned,
trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-season the
artichokes to taste, reseal the package and steam by microwave all within the same bag. And the results are utterly-
not to mention effortlessly-delicious.

Oscar Mayer Selects

SRPs: $4.99 (9 ounces of cold cuts); $3.99 (8-count hot dogs); $6.99 (12 ounces of bacon) www.kraft.com

Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, IlL-based Kraft, goes one
further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 79 of 274
                                               New Product Central

texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho

$3.49-$3.69 www.pacificfoods.com

Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of Vietnamese-
style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items have an
immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across multiple
departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for more.

Panera Bread Salad Dressing

SRP: $4.99 www.arcobasso.com

Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and marinades, helped
Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, Mo.-based Arcobasso has
extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and counting. Among
its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and Cherry Balsamic
varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives

SRP: $1.79 www.olives.com

Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted brands
from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not watching
their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next

SRPs: 99 cents (20-ounce and 2-liter); $2.99 (introductory pricing for 12-pack) www.pepsico.com

Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola and diet
offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor taste with a
diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi Next delivers
real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right mix of cola
flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-counters will be
happy, too- Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health

SRP: $5.99 (10.25-ounce can); $7.89 (six 1.5-ounce pouches) www.kraft.com

Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy snack.
Recent stats show that men these days are doing more grocery shopping and are more interested in wellness, so
Planters Nut-trition from Northfield, III.-based Kraft is a perfect match. This blend of almonds, peanuts and
pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging

SRP: N/A www.dulcich.com

Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for Pretty
Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and merchandising
program featured colorful, eye-catching packaging with holiday-themed designs to appeal to customers of all ages,


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 80 of 274
                                                New Product Central

as well as accompanying POS materials such as display bins and shelf danglers. Consumers can rinse the grapes
right in the innovative standup grab-and-go colander bags, which also enable easy and efficient carrying, displaying
and storage. More themed promotions using the same innovative packaging are on the way from Sunlight-we can't
wait!

Pretzel Crisps Dark Chocolate and Peppermint Variety

SRP: $2.99 www.pretzelcrisps.com

Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining the
brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate with
flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus

SRP: $5.99 www.majesticdrug.com

This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine, super-
gentle interdental brush on one end and a flosser on the other-the only such product on the market to offer this
combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a day
for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their stocks
as often as previously.

Ritz Crackerfuls Big Stuff

SRP: $3.99 (box of 5 1.25-ounce packs) www.kraft.com

These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield, 111.-
based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks

SRPs: $1 (12-ounce brewed coffee); $1.50 (cafe mocha or vanilla); 50 cents extra (16-ounce size)
www.coinstar.com

The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution for
grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi system
features touchscreen ordering and French press technology that grinds the beans and delivers steaming cups of
great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer program that
remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers looking to
save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza

SRP: $10.99-$11.99 www.nypizzeria.com

Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato starch
and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New York
Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 81 of 274
                                                New Product Central

Sa hale Crunchers

SRP: $3.99 www.sahalesnacks.com

It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative flavor
combinations, Seattle-based Sahale's new Sahale Crunchers team lightly roasted sliced almonds with fruits and
spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sa hale Crunchers
add zing to healthy snacking.

Salem Baking Co. Cookies

SRP: $5.99 www.salembaking.com

It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially after
experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us. The
Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, enrobed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees

SRPs: $5.72-$7.80 www.seabest.com

The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete seafood
dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of preparing
sophisticated seafood culinary creations at home. All items within the line are preseasoned, packaged in
microwave-safe/oven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside

SRPs: $3.50 (2-ounce bar); $11.95 (6-ounce box of truffles) www.seattlechocolates.com

This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly based in
Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy and
family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces

SRPs: $3.49-$3.99 www.snyderslance.com

Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely go
wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon and
cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line. These
crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original, Sea Salt
& Vinegar, and sweet-spicy Mesquite BBQ flavors.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 82 of 274
                                                 New Product Central

Sunkist Blends

SRP: $5.99 www.trifectafoods.com

Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta Foods
LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under the
Sunkist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are designed
to be marketed in the fresh produce section.

SunRidge Farms Items

SRP: Various www.sunridgefarms.com

Among among the slew of tasty new snacks from Royal Oaks, Calif.-based SunRidge Farms, two stood out as our
particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango coating, and
made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no hydrogenated
oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai spices and green
tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They contain no
hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains

SRP: $1.29 www.sunrype.com

This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70 percent fruit
and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes fruit purees,
fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's more, there
are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf

SRP: $7.99 www.wisdomnaturalbrands.com

For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar intake,
SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands, the
maker of SweetLeaf Stevia Sweetener. Made by bonding SweetLeaf Stevia and raw cane sugar, SugarLeaf offers
the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and carbohydrates.
And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar, less is needed in
recipes.

Talenti Gelato e Sorbetto

SRP: $4.99-$5.99 www.talentigelato.com

Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in small
batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones, Talenti's
newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice cream,
they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with only the
best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry Chocolate
Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-top lids.

Tastykake and Mrs. Freshley's Doughnuts and Pastries

SRPs: 85 cents-$4.49 www.flowersfoods.com




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 83 of 274
                                                 New Product Central

Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake brands. The
co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and icing. The Little
Layer Cakes offer rich vanilla icing and a drizzle of chocolate-en robed soft yellow cake with creme filling. The mini
doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar variety, and the
Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are great for folks
looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network, Tastykake
products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles

SRP: $3.79 www.simplyasiafoods.com

Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles from
Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free varieties
(Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in four
individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-fries,
soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios

SRP: $4.19-$5.49 www.truroots.com

      PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally
gluten-free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea

SRP: N/A www.turkeyhill.com

The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors, and their
latest release is a masterpiece. SunBrew aims to capture a homebrewed taste and truly hits the mark. With cane
sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety, as well as
SO-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's marketing
area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks

SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $S.50-$9.50 retail unit price (spareribs)
www.tyson.com

We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal solutions,
from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The Springdale, Ark.-
based company's heat-and-serve products come in both modified-atmosphere and vacuum skin packaging to retain
freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-packaged, pre-
seasoned and portioned products that require minimal preparation and quick cooking times to deliver easy, no-fuss
meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides smaller portion
sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items

SRPs: $5.99-$6.99 www.udisglutenfree.com




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 84 of 274
                                                New Product Central

Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line of
products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner rolls
are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber than
Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets

SRP: $3.25 www.kraft.com

There were a lot of smiles around the table on the night these samples from Northfield, ilL-based Kraft were tested.
The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and seasonings with
chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about 20 minutes. The
biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna Melt.

Warheads Sour Twists

SRP: 99 cents www.impactconfections.com

Warheads Sour Twists from Littleton, Colo.-based Impact Confections is a three-color, three-flavor extruded chewy
candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so each
flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to all
taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors. Warheads
is supporting the new product launch online through sponsorships with Cartoon Network and Nickelodeon, as well
as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips

SRP: $3.99 www.willamettevalleygranola.com

Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette Valley has
introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa, amaranth and
barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable pouches come in four
toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy

SRPs: 59 cents-$3.19 www.wrigley.com

There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size Pouches
replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies in three
flavor varieties: 5 Flavors, Mix-O-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums were
designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of the
time. The new 5-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling peppermint),
and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy candy with
colors that don't match the flavors to keep consumers guessing as they make their way through bites of Strawberry,
Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor and
transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the category
experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime, Orange and
Orange Strawberry.

Yes To Carrots Leave-in Conditioner with Argan Oil

SRP: $8.99 www.yestocarrots.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 85 of 274
                                                  New Product Central

Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins and amino
acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for normal to dry
and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level of benefit for
hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair to strengthen
and renew.



Load-Date: October 9, 2015




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 86 of 274
                                                 New Product Central
                                                     The Progressive Grocer
                                                               August 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 11230 words
Byline: PG Editors

Body


Our annual roundup of the best retail product launches of the past year offers an assortment of winners
from all parts of the aisles.

It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be preseasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both modified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.

320 Main Street Hoagies and Burritos



       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 87 of 274
                                                New Product Central

SRPs: $3.99 each (hoagies); $2.99 each (burritos) www.320foodsystems.com

The 320 Main Street Burrito line from Fort Collins, Colo.-based Fast Food Systems consists of three breakfast
burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and potato in
country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBQ; Pulled Pork
BBQ; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak; and
Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats

SRP: $4.99 (both) www.almondina.com

It might be difficult to improve upon the original Almondina, offered by San Francisco-based WorldPantry.com Inc.,
but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its yummy roasted
almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on Grandma Dina's
Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon and a smooth,
sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet spot for great
taste and guilt-free indulgence.

Alouette Portions

SRP: $3.99 www.alouettecheese.com

These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese, New
Holland, Pa.-based Alouette, provide consumers (and hungry PG tasters) with a convenient and tasty snacking
option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas

SRP: $4.29 www.amyskitchen.com

Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line, each
containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza each
have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces

SRPs: $3.69 (4-pack); $1.29 (4-ounce pouch) www.andros.com.fr

Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure applesauce
and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-natural, U.S.-
made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple, Apple Strawberry
Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza

SRP: $9.99 www.annies.com

Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust pizzas
from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or f1atbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites

SRP: $3.99 www.eurofresh.com



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 88 of 274
                                                 New Product Central

These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on the run
or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed to allow
for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening if they
wish.

Bakery On Main Truebar

SRP: $1.99 www.bakeryonmain.com

Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main is billed
as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in six
flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai, the
dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones

SRP: $2.49 www.championfoods.com

Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's upscale
Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond, Blueberry
and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily and tastily
in home ovens in a matter of minutes.

Beemster 10-Month Aged Goat Cheese

SRP: $15-$20 per pound www.beemster.us

 Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied, full-
flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio

SRP: $11.99 www.gkskaggs.com

Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp and
fresh wine imported by Irvine, Calif.-based G.K. Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs and
other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter

SRPs: $3.99 (butter); $3.29-$3.49 (7-ounce cheese shreds or slices); $2.99-$3.39 (8-ounce cheese blocks); $5.35-
$5.75 (16-ounce cheese blocks); $6.49-$6.99 (5-pound blocks) www.benelact.com

For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and butter,
Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and cheeses
offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using patented
technology that removes cholesterol mechanically during processing, the products are all natural with a clean label,
and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and formats, in
Cheddar, Colby Jack, Mozzarella and Provolone varieties.


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 89 of 274
                                                 New Product Central

Blake's Upside Down Chicken and Waffle Pie

SRP: $5.99 www.blakesallnatural.com

Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each "pie" is
made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes, gravy,
and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto your
plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit

SRP: $6.25 www.landofrost.com

Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-owned
packaged lunchmeat company Land O'Frost, based in Lansing, 111., embraced this consumer trend and created a
national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in its popular
Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous sandwich,
Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami interleaved with
parchment paper for ease of separation and portion control, and enough meat for six sandwiches. Additionally, the
product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes

SRP: $9.99 www.blucigs.com

Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff' instead of smoke and ash.
Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without nicotine
and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the Charlotte,
N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for maximized draw
and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors: Magnificent Menthol
provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each eCig is equal to 400
puffs or about 1 1/2 packs of cigarettes.

BonSavor Whole Wheat Flour Naan

SRP: $3.49 www.bonsavorfoods.com

With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on the right
track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically crafted,
flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or cholesterol
and 0 grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin B3, folate and
calcium; and offers 37 grams of whole wheat per serving. Oh, and it tastes really good. too.

Brioni's Healthy Morning Coffee

SRP: $8.99 www.brionis.com

Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why not?
Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste and
aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is a
good source of fiber and a prebiotic, delivering 4 grams of dietary fiber, 0 grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 90 of 274
                                                New Product Central

SRP: $5 www.bufflodip.com

Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips, chicken
nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos, pizza, hot
dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps, and grilled
cheese, as well as in chili, soups and many other foods.

Califia Farms Cuties Juice and Almondmilk

SRP: N/A www.califiafarms.com

Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-based
Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-natural
juices have no added sugar and deliver two full servings of fruit, along with 150 percent RDV of vitamin C. The
Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver 50 percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas

SRP: $3.99 www.cedarlanefoods.com

As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-free frozen
Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese, and Spinach
& Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky vegetables and
a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than 200 calories,
the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-intolerant
consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea

SRP: $2.99 www.hain-celestial.com

This autumnal tea, available seasonally from Boulder, ColO.-based Celestial Seasonings, a division of The Hain
Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin flavor
and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product made
PG's resident sippers fall for fall all over again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt

SRP: $1.29 www.chobanLcom

Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic strained
Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.5-ounce cup is chockfull of protein, calcium
and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents looking
for something different for kids' lunchboxes,after-school treats or the cooler for handing out following soccer games
or other children's activities.

Clemmy's Ice Cream Bars

SRP: $4.29 www.clemmysicecream.com

These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's are
almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 91 of 274
                                               New Product Central

oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy

SRP: $1.99 www.sorbee.com

Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched these
chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name. Available
in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these refreshing chews
capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags, the candies
promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips

SRP: $5.99 www.dancingdeer.com

These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-gone-
within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every whole
grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't seem
like nearly enough.

Del Destino Tapenades

SRP: $1.99 www.atalanta1.com

Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory varieties as
Piquillo & Jalapeno, Olive, Asparagus, and Artichoke, do multiple duty as dips, sandwich spreads, marinades, pasta
flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor found for the product was
as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies and melted cheese.

Disney Berry Quick Snacks

SRP: $2.99 www.naturipefarms.com

These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-package
system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The succulent
berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality healthy
snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups

SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple); $2.79 (pack of two 3-ounce cups of blueberries)
www.dole.com

Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process for a just-
like-fresh appearance, taste and mouth-feel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-based
Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be popped
into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts

SRP: $3.49 (5-ounce resealable pouch) www.mars.com

Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-sized
candy. These milk chocolate-enrobed treats from Hackettstown, N.J.-based Mars Chocolate North America are
packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new treat


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 92 of 274
                                                New Product Central

is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus

SRP: $3.99-$4.99 http://eatwell-enjoylife.com

The creamy hummus made by Alpharetta, Ga.-based Tryst GourmeUEat Well Enjoy Life features various beans,
making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten-and cholesterol-
free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of spicy roasted
corn, sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red Lentil Chipotle,
set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by black beans and
pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs

SRP: $2.59 www.egglandsbest.com

No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs. Produced and
selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all of the same
nutritional benefits with a large added seNing of convenience, the item is a resealable pouch of six medium-sized
hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are an excellent
source of vitamins D, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set

SRP: $19.99 www.durakleen.com

With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-serve treats
with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for making
sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs

SRPs: $4.29 (1-pound bag of cat food); $10.99 (3-pound bag of dog food); $6.49 (1.75-pound bag of dog food)
www.freshpet.com

With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions tender
chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about serving.
The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry food.

Front Porch Ice Cream

SRP: $4.99 www.mooresvilleicecream.com

Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new 15-SKU
line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the Front
Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding, Lemony Sunshine,
Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely crafted
flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch on a
summer night, no matter where you might be.

Frush

SRP: $1.99 www.gofrush.com



        Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 93 of 274
                                                 New Product Central

The Frush line of refrigerated yogurt fruit shakes from based Origin Food Group LLC, available in four refreshing
flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with creamy yogurt, resulting in a
delicious on-the-go treat. Upping the ante with proprietary, health-enhancing ingredients that optimize bone health
and probiotics to boost immunity and aid digestion, the line of functional beverages in 8.4-ounce bottles is perfectly
positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers

SRPs: $3.49 www.glutino.com

Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters, makes for
a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are equally fine on
their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free Tortilla Dippers-also
all-natural-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus

SRPs: $1.99( 5-ounce package of blueberries); $3.49 (10-ounce package of blueberries); $4.99 (16-ounce package
of blueberries); $2.49 (9-ounce package of asparagus); $3.49 (12-ounce package of asparagus), $4.39 (1-pound
package of asparagus); $6.49 (1.5-pound package of asparagus) www.gourmettrading.net

Now available in new pack sizes providing lower price points, the appropriately named Superblues from Gourmet
Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found them
firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White Asparagus,
introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-peeled for
greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can be
assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans

SRP: $1.69 www.goya.com

Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced by its line
of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with data that
finds more than half of all general-population American households consuming baked beans, grocers can't miss
with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato

SRP: $4.79 www.gsgelato.com

This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the sweet-and-
salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with a rich taste
reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of flavors is quite
pleasant, making for a unique and delicious treat.

Hammond's Candies

SRPs: 95 cents-$9.95 www.hammondscandies.com

Denver-based Hammond's released several new products this year, but these in particular caught our editors'
fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the company's
latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with Cinnamon Bun. But
Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The editors were split on




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 94 of 274
                                                  New Product Central

their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle Crunch, and chipotle-
laced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment

SRP: $19.99 www.hartz.com

Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of veterinarian-
recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts killing our furry
friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain Corp. includes
the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs' skin.

Hawaiian Kettle Style Mango Habanero Chips

SRP: $2.99-$3.49 www.timschips.com

These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, III.-based Tim's Cascade
Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the heat of
habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some authority
while not overpowering the overall spicy-sweet flavor.

Hershey's Candies

SRPs: $1-$3.79 www.hersheys.com

Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple Pleasures
Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the deliciousness
expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled center, Simple
Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count, 5.6-ounce
pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-size
counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a
textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages

SRPs: $3.09-4.99 (ham steaks); $4.99 (chicken sausages); $5.99 (smoked sausages) www.hormel.com

Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve weekday meal
idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name implies, Natural
Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three cheese-studded
varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or artificial
ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking process, result
in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter alternative, having
half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups

SRP: $3.99-$4.29 (24 ounce); $2.99-$3.19 (12 ounce) www.sorbee.com

The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International LLC is
IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast syrups


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 95 of 274
                                                 New Product Central

includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like Rooty
Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the retail
channel, and these syrups live up to the name.

International Delight Coffee Beverage

SRP: $3.99 www.whitewave.com

Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet and
creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
stylethirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray

SRP: $10.99 www.ivydry.com

The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others who
enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-free
and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that users
can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump sprays,
according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups

SRP: $5.99-$7.99 www.kanecandy.com

Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and easy
dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be filled
and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers, white
and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane Candy
Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to the
dessert course.

Kellogg's Krave Cereal and Eggo Wafflers

SRP: $3.99 (Krave); $2.99 (Wafflers) www.kellogg.com

Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a sweet,
crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy
on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices

SRP: $1.99 (bar) www.kindsnacks.com

New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and spices.
The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of sugar. The
product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond, Dark
Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, better-for-
you snack.




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 96 of 274
                                               New Product Central

Klondike Shelf-stable Baby Potatoes

SRP: $1.99 www.potandon.com

Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls, Idaho-based
company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge packaging
technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare 1 pound of
whole fresh Klondike baby potatoes from pantry· to plate in just six minutes. They're positioned as high-velocity
impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-dish to
complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated with an
enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free, and
contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take

SRP: $1.99 www.kraft.com

Northfield, III.-based Kraft aims to simplify the process and ease the mess of preparing crusty baked poultry, pork
and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and seasoned
breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is your bowl,
so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like having
fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted Garlic,
Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes

SRP: $8.99-$11.99 www.vapor-corp.com

Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of disposable e-
cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors, the Krave300
disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-purchase boxes.
The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry flavors, while the
Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors, among others. In
addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all equipped with jewel-cut
tips to really make them stand out. Users can enjoy 300 puffs without the second-hand smoke, flame, ash or odor of
traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters

SRP: $5.99 (chips); $6.99         (wraps);   $8.99   (8-pack   of   firestarters,   which   are   98   cents   apiece)
www.tailgatingplanks.com

Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy BBQ
prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-friendly
fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a tangy,
smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars

SRP:$4.59 www.lakechamplainchocolates.com

Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 97 of 274
                                                New Product Central

Lawry's and McCormick Seasoning Blends and Coffee Extract

SRPs: $3.29 (Lawry's items); $4.59 (Gourmet Seasoning items); $1.40 (Grill Mates); $2.89 (Perfect Pinch) and
$4.42 (extract) www.mccormick.com

These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary endeavors.
Lawry's Fire Roasted Chile & Garlic Blend and Oregano & Basil provided authentic Southwestern and
Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet Tuscan Seasoning items were
robust ambassadors for two time-honored cuisines. Specially designed for larger cuts of meat that require more
time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went over big at one summer cookout
we know of, and for the sodium-conscious among us, nothing could top the Perfect Pinch salt-free Fiesta Citrus and
Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds. Last-but certainly not least-the
Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot beverages and anything else that
occurred to us.

Lipton Pure Leaf Real Brewed Tea

SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single) www.pepsico.com

This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies

SRP: $1.09 (1.5-ounce single); $2.99 (8-ounce reseal able pouch) www.mars.com

The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the familiar
candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had offered
this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move, since
the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers anytime
(80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the chocolate
category.

Macanudo Cigar with Locked-In Humidity Packaging

SRP: $6.99 www.cigarworld.com

For grocers that want to sell premium handmade cigars but not install a humidor, Miami-based General Cigar Co.
has brought "Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary
wrapping provides an airtight barrier that guarantees fresh-from-the-factory flavor in an

attractive package and display. This packaging also presents grocers with merchandising opportunities away from
the traditional tobacco section, such as the wine and spirits department. The sample was of Macanudo's typical
high quality, and the packaging delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The
pouch is also available on same-size cigars from General's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix

SRP: $4.69 www.manischewitz.com

Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 98 of 274
                                                 New Product Central

minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad

SRP: $1.99-$2.99 www.mannpacking.com

With mini broccoli florettes now added to its already healthy and delicious mix of shredded carrots, cabbage and
cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann Packing
Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps, sandwiches and
more- one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers

SRP: $3.49-$3.99 www.mediterraneansnackfoods.com

Tasty, crunchy snacks that boast enhanced well ness profiles without sacrificing taste, HummuZ Crispz and Lentil
Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-GMO
certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil Crackers-
the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and come in
three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads

SRP: $3.99-$4.99 www.meltbutteryspread.com

Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads made
from a blend of virgin coconut, flax-seed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy or
artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice on
wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer calories.

Meow Mix Tender Centers

SRP: $4.99 (small bag); $12.99 (large bag) www.delmonte.com

These dual-textured kibbles from San Francisco-based Del Monte Foods are crunchy outside with a meaty center-a
combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white fish and
salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix jingle,
which last aired 16 years ago.

MiO Energy

SRP: $4.99 www.kraft.com

An extension of Northfield, III.-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy and B
vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A few
squirts of colorful flavor really do jazz up an otherwise mundane glass or bottle of water, and the energy boost can
be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB Agai Superfruit Blend

SRP: $2.99 www.friedas.com

A new fusion of exotic juices, Agai Superfruit Blend from Los Alamitos, Calif.-based specialty produce supplier
Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals and


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 99 of 274
                                                 New Product Central

supercharge health. Enhanced with freeze-dried ac;:ai, organic ac;:ai juice from the Brazilian Amazon mingles with the
nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola and
passion fruit and the fruit purees of camu camu and capuac;:u from Brazil. The beverage also features vegetarian
omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for joint health. Ac;:ai
Superfruit Blend is gluten-free, dairy-free, GMO-free, wheat-free, vegetarian, and vegan. Other MOAB Superfruit
Blend varieties include Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves

SRP: $3.99 www.thebutler.com

Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3

SRP: $29.79 www.pharmavite.net

There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans and those
who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by heart-
health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas

SRP: $4.99 www.naturespath.com

Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic Foods as
much as we did. Available in four delectable f1avors- Carrot Cake, Apple Crumble, Aloha Blend, and Dark Chocolate
& Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole grains, but no
cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the brand's
"Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the equivalent in
cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup resealable
bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack

SRP: $3.99 www.oceanmist.com

Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack from
Castro-ville,Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are cleaned,
trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-season the
artichokes to taste, reseal the package and steam by microwave all within the same bag. And the results are utterly-
not to mention effortlessly-delicious.

Oscar Mayer Selects

SRPs: $4.99 (9 ounces of cold cuts); $3.99 (8-count hot dogs); $6.99 (12 ounces of bacon) www.kraft.com

Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, ilL-based Kraft, goes one
further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 100 of 274
                                               New Product Central

texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho

$3.49-$3.69 www.pacificfoods.com

Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of Vietnamese-
style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items have an
immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across multiple
departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for more.

Panera Bread Salad Dressing

SRP: $4.99 www.arcobasso.com

Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and marinades, helped
Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, Mo.-based Arcobasso has
extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and counting. Among
its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and Cherry Balsamic
varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives

SRP: $1.79 www.olives.com

Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted brands
from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not watching
their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next

SRPs: 99 cents (20-ounce and 2-liter); $2.99 (introductory pricing for 12-pack) www.pepsico.com

Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola and diet
offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor taste with a
diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi Next delivers
real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right mix of cola
flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-counters will be
happy, too- Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health

SRP: $5.99 (10.25-ounce can); $7.89 (six 1.5-ounce pouches) www.kraft.com

Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy snack.
Recent stats show that men these days are doing more grocery shopping and are more interested in wellness, so
Planters Nut-trition from Northfield, ilL-based Kraft is a perfect match. This blend of almonds, peanuts and
pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging

SRP: N/A www.dulcich.com

Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for Pretty
Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and merchandising
program featured colorful, eye-catching packaging with holiday-themed designs to appeal to customers of all ages,


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 101 of 274
                                                New Product Central

as well as accompanying POS materials such as display bins and shelf danglers. Consumers can rinse the grapes
right in the innovative standup grab-and-go colander bags, which also enable easy and efficient carrying, displaying
and storage. More themed promotions using the same innovative packaging are on the way from Sunlight-we can't
wait!

Pretzel Crisps Dark Chocolate and Peppermint Variety

SRP: $2.99 www.pretzelcrisps.com

Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining the
brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate with
flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus

SRP: $5.99 www.majesticdrug.com

This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine, super-
gentle interdental brush on one end and a flosser on the other-the only such product on the market to offer this
combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a day
for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their stocks
as often as previously.

Ritz Crackerfuls Big Stuff

SRP: $3.99 (box of 5 1.25-ounce packs) www.kraft.com

These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield, 111.-
based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks

SRPs: $1 (12-ounce brewed coffee); $1.50 (cafe mocha or vanilla); 50 cents extra ( 16-ounce size)
www.coinstar.com

The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution for
grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi system
features touchscreen ordering and French press technology that grinds the beans and delivers steaming cups of
great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer program that
remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers looking to
save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza

SRP: $10.99-$11.99 www.nypizzeria.com

Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato starch
and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New York
Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 102 of 274
                                                New Product Central

Sa hale Crunchers

SRP: $3.99 www.sahalesnacks.com

It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative flavor
combinations, Seattle-based Sahale's new Sa hale Crunchers team lightly roasted sliced almonds with fruits and
spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sahale Crunchers
add zing to healthy snacking.

Salem Baking Co. Cookies

SRP: $5.99 www.salembaking.com

It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially after
experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us. The
Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, enrobed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees

SRPs: $5.72-$7.80 www.seabest.com

The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete seafood
dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of preparing
sophisticated seafood culinary creations at home. All items within the line are preseason ed, packaged in
microwave-safe/oven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside

SRPs: $3.50 (2-ounce bar); $11.95 (6-ounce box of truffles) www.seattlechocolates.com

This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly based in
Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy and
family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces

SRPs: $3.49-$3.99 www.snyderslance.com

Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely go
wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon and
cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line. These
crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original, Sea Salt
& Vinegar, and sweet-spicy Mesquite BBQ flavors.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 103 of 274
                                                 New Product Central

Sunkist Blends

SRP: $5.99 www.trifectafoods.com

Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta Foods
LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under the
Sunkist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are designed
to be marketed in the fresh produce section.

SunRidge Farms Items

SRP: Various www.sunridgefarms.com

Among among the slew of tasty new snacks from Royal Oaks, Calif.-based Sun Ridge Farms, two stood out as our
particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango coating, and
made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no hydrogenated
oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai spices and green
tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They contain no
hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains

SRP: $1.29 www.sunrype.com

This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70 percent fruit
and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes fruit purees,
fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's more, there
are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf

SRP: $7.99 www.wisdomnaturalbrands.com

For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar intake,
SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands, the
maker of SweetLeaf Stevia Sweetener. Made by bonding SweetLeaf Stevia and raw cane sugar, SugarLeaf offers
the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and carbohydrates.
And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar, less is needed in
recipes.

Talenti Gelato e Sorbetto

SRP: $4.99-$5.99 www.talentigelato.com

Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in small
batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones, Talenti's
newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice cream,
they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with only the
best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry Chocolate
Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-top lids.

Tastykake and Mrs. Freshley's Doughnuts and Pastries

SRPs: 85 cents-$4.49 www.flowersfoods.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 104 of 274
                                                 New Product Central

Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake brands. The
co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and icing. The Little
Layer Cakes offer rich vanilla icing and a drizzle of chocolate-enrobed soft yellow cake with creme filling. The mini
doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar variety, and the
Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are great for folks
looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network, Tastykake
products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles

SRP: $3.79 www.simplyasiafoods.com

Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles from
Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free varieties
(Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in four
individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-fries,
soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios

SRP: $4.19-$5.49 www.truroots.com

      PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally
gluten-free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea

SRP: N/A www.turkeyhill.com

The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors, and their
latest release is a masterpiece. SunBrew aims to capture a homebrewed taste and truly hits the mark. With cane
sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety, as well as
SO-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's marketing
area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks

SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $S.50-$9.50 retail unit price (spareribs)
www.tyson.com

We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal solutions,
from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The Springdale, Ark.-
based company's heat-and-serve products come in both modified-atmosphere and vacuum skin packaging to retain
freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-packaged, pre-
seasoned and portioned products that require minimal preparation and quick cooking times to deliver easy, no-fuss
meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides smaller portion
sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items

SRPs: $5.99-$6.99 www.udisglutenfree.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 105 of 274
                                                New Product Central

Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line of
products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner rolls
are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber than
Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets

SRP: $3.25 www.kraft.com

There were a lot of smiles around the table on the night these samples from Northfield, III.-based Kraft were tested.
The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and seasonings with
chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about 20 minutes. The
biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna Melt.

Warheads Sour Twists

SRP: 99 cents www.impactconfections.com

Warheads Sour Twists from Littleton, Colo.-based Impact Confections is a three-color, three-flavor extruded chewy
candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so each
flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to all
taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors. Warheads
is supporting the new product launch online through sponsorships with Cartoon Network and Nickelodeon, as well
as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips

SRP: $3.99 www.willamettevalleygranola.com

Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette Valley has
introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa, amaranth and
barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable pouches come in four
toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy

SRPs: 69 cents-$3.19 www.wrigley.com

There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size Pouches
replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies in three
flavor varieties: 5 Flavors, Mix-O-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums were
designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of the
time. The new 6-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling peppermint),
and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy candy with
colors that don't match the flavors to keep consumers guessing as they make their way through bites of Strawberry,
Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor and
transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the category
experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime, Orange and
Orange Strawberry.

Yes To Carrots Leave-in Conditioner with Argan Oil

SRP: $8.99 www.yestocarrots.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 106 of 274
                                                  New Product Central

Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins and amino
acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for normal to dry
and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level of benefit for
hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair to strengthen
and renew.


Load-Date: October 12, 2015




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 107 of 274
                                          New Product Central.
                                                 Progressive Grocer
                                                   August 1, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
Business and Industry
Copyright 2012 VNU Business Media

Section: ISSN: 0033-0787
Length: 11192 words

Body


By PG Editors

It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be preseasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both modified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 108 of 274
                                                New Product Central.

320 Main Street Hoagies and Burritos

SRPs: $3.99 each (hoagies);

$2.99 each (burritos)

www.320foodsystems.com

The 320 Main Street Burrito line from Fort Collins, Colo.-based Fast Food Systems consists of three breakfast
burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and potato in
country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBO; Pulled Pork
BBO; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak; and
Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats

SRP: $4.99 (both)

www.almondina.com

It might be difficult to improve upon the original Almondina, offered by San Francisco-based WorldPantry.com Inc.,
but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its yummy roasted
almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on Grandma Dina's
Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon and a smooth,
sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet spot for great
taste and guilt-free indulgence.

AloueUe Portions

SRP: $3.99

www.aloueUecheese.com

These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese, New
Holland, Pa.-based AloueUe, provide consumers (and hungry PG tasters) with a convenient and tasty snacking
option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas

SRP: $4.29

www.amyskitchen.com

Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line, each
containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza each
have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces

SRPs: $3.69 (4-pack);

$1.29 (4-ounce pouch)

www.andros.com.fr

Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure applesauce
and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-natural, U.S.-



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 109 of 274
                                               New Product Central.

made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple, Apple Strawberry
Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza

SRP: $9.99

www.annies.com

Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust pizzas
from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or flatbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites

SRP: $3.99

www.eurofresh.com

These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on the run
or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed to allow
for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening if they
wish.

Bakery On Main Truebar

SRP: $1.99

www.bakeryonmain.com

Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main is billed
as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in six
flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai, the
dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones

SRP: $2.49

www.championfoods.com

Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's upscale
Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond, Blueberry
and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily and tastily
in home ovens in a matter of minutes.

Beemster 10-Month Aged Goat Cheese

SRP: $15-$20 per pound

www.beemster.us




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 110 of 274
                                                 New Product Central.

Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied, full-
flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio

SRP: $11.99

www.gkskaggs.com

Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp and
fresh wine imported by Irvine, Calif.-based G.K. Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs and
other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter

SRPs: $3.99 (butter);

$3.29-$3.49 (7-ounce cheese shreds or slices);

$2.99-$3.39 (8-ounce cheese blocks);

$5.35-$5.75 (16-ounce cheese blocks);

$6.49-$6.99 (5-pound blocks)

www.benelact.com

For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and butter,
Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and cheeses
offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using patented
technology that removes cholesterol mechanically during processing, the products are all natural with a clean label,
and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and formats, in
Cheddar, Colby Jack, Mozzarella and Provolone varieties.

Blake's Upside Down Chicken and Waffle Pie

SRP: $5.99

www.blakesallnatural.com

Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each "pie" is
made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes, gravy,
and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto your
plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit

SRP: $6.25

www.landofrost.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 111 of 274
                                                 New Product Central.

Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-owned
packaged lunchmeat company Land O'Frost, based in Lansing, III., embraced this consumer trend and created a
national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in its popular
Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous sandwich,
Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami interleaved with
parchment paper for ease of separation and portion control, and enough meat for six sandwiches. Additionally, the
product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes

SRP: $9.99

www.blucigs.com

Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff' instead of smoke and ash.
Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without nicotine
and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the Charlotte,
N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for maximized draw
and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors: Magnificent Menthol
provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each eCig is equal to 400
puffs or about 11/2 packs of cigarettes.

BonSavor Whole Wheat Flour Naan

SRP: $3.49

www.bonsavorfoods.com

With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on the right
track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically crafted,
flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or cholesterol
and 0 grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin B3, folate and
calcium; and offers 37 grams of whole wheat per serving. Oh, and it tastes really good, too.

Brioni's Healthy Morning Coffee

SRP: $8.99

www.brionis.com

Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why not?
Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste and
aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is a
good source of fiber and a prebiotic, delivering 4 grams of dietary fiber, 0 grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip

SRP: $5

www.bufflodip.com

Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips, chicken
nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos, pizza, hot
dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps, and grilled
cheese, as well as in chili, soups and many other foods.



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 112 of 274
                                                New Product Central.

Califia Farms Cuties Juice and Almondmilk

SRP: N/A

www.califiafarms.com

Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-based
Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-natural
juices have no added sugar and deliver two full servings of fruit, along with 150 percent RDV of vitamin C. The
Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver 50 percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas

SRP: $3.99

www.cedarlanefoods.com

As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-free frozen
Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese, and Spinach
& Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky vegetables and
a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than 200 calories,
the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-intolerant
consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea

SRP: $2.99

www.hain-celestial.com

This autumnal tea, available seasonally from Boulder, Colo.-based Celestial Seasonings, a division of The Hain
Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin flavor
and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product made
PG's resident sippers fall for fall all over again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt

SRP: $1.29

www.chobanLcom

Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic strained
Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.5-ounce cup is chockfull of protein, calcium
and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents looking
for something different for kids' lunch boxes, after-school treats or the cooler for handing out following soccer games
or other children's activities.

Clemmy's Ice Cream Bars

SRP: $4.29

www.clemmysicecream.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 113 of 274
                                              New Product Central.

These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's are
almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of
oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy

SRP: $1.99

www.sorbee.com

Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched these
chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name. Available
in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these refreshing chews
capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags, the candies
promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips

SRP: $5.99

www.dancingdeer.com

These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-gone-
within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every whole
grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't seem
like nearly enough.

Del Destino Tapenades

SRP: $1.99

www.atalanta1.com

Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory varieties as
Piquillo & Jalapeno, Olive, Asparagus, and Artichoke, do multiple duty as dips, sandwich spreads, marinades, pasta
flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor found for the product was
as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies and melted cheese.

Disney Berry Quick Snacks

SRP: $2.99

www.naturipefarms.com

These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-package
system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The succulent
berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality healthy
snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups

SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple);

$2.79 (pack of two 3-ounce cups of blueberries)

WWW.dole.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 114 of 274
                                               New Product Central.

Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process for a just-
like-fresh appearance, taste and mouthfeel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-based
Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be popped
into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts

SRP: $3.49 (5-ounce resealable pouch)

www.mars.com

Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-sized
candy. These milk chocolate-en robed treats from Hackettstown, N.J.-based Mars Chocolate North America are
packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new treat
is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus

SRP: $3.99-$4.99

http://eatwell-enjoylife.com

The creamy hummus made by Alpharetta, Ga.-based Tryst Gourmet/Eat Well Enjoy Life features various beans,
making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten- and cholesterol-
free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of spicy roasted
corn, sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red Lentil Chipotle,
set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by black beans and
pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs

SRP: $2.59

www.egglandsbest.com

No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs. Produced and
selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all of the same
nutritional benefits with a large added serving of convenience, the item is a resealable pouch of six medium-sized
hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are an excellent
source of vitamins 0, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set

SRP: $19.99

www.durakleen.com

With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-serve treats
with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for making
sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs

SRPs: $4.29 (1-pound bag of cat food);



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 115 of 274
                                                 New Product Central.

$10.99 (3-pound bag of dog food);

$6.49 (1.75-pound bag of dog food)

www.freshpet.com

With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions tender
chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about serving.
The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry food.

Front Porch Ice Cream

SRP: $4.99

www.mooresvilleicecream.com

Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new 15-SKU
line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the Front
Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding, Lemony Sunshine,
Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely crafted
flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch on a
summer night, no matter where you might be.

Frush

SRP: $1.99

www.gofrush.com

The Frush line of refrigerated yogurt fruit shakes from Statesville, N.C.-based Origin Food Group LLC, available in
four refreshing flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with creamy yogurt,
resulting in a delicious on-the-go treat. Upping the ante with proprietary, health-enhancing ingredients that optimize
bone health and probiotics to boost immunity and aid digestion, the line of functional beverages in 8.4-ounce bottles
is perfectly positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers

SRPs: $3.49

www.glutino.com

Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters, makes for
a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are equally fine on
their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free Tortilla Dippers-also
all-natural-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus

SRPs: $1.99( 5-ounce package of blueberries);

$3.49 (1 O-ounce package of blueberries);

$4.99 (16-ounce package of blueberries);

$2.49 (9-ounce package of asparagus);

$3.49 (12-ounce package of asparagus),



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 116 of 274
                                                 New Product Central.

$4.39 (1-pound package of asparagus);

$6.49 (1.5-pound package of asparagus)

www.gourmettrading.net

Now available in new pack sizes providing lower price points, the appropriately named Superblues from Gourmet
Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found them
firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White Asparagus,
introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-peeled for
greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can be
assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans

SRP: $1.69

www.goya.com

Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced by its line
of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with data that
finds more than half of all general-population American households consuming baked beans, grocers can't miss
with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato

SRP: $4.79

www.gsgelato.com

This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the sweet-and-
salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with a rich taste
reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of flavors is quite
pleasant, making for a unique and delicious treat.

Hammond's Candies

SRPs: 95 cents-$9.95

www.hammondscandies.com

Denver-based Hammond's released several new products this year, but these in particular caught our editors'
fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the company's
latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with Cinnamon Bun. But
Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The editors were split on
their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle Crunch, and chipotle-
laced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment

SRP: $19.99

www.hartz.com

Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of veterinarian-
recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts killing our furry


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 117 of 274
                                                 New Product Central.

friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain Corp. includes
the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs' skin.

Hawaiian Kettle Style Mango Habanero Chips

SRP: $2.99-$3.49

www.timschips.com

These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, III.-based Tim's Cascade
Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the heat of
habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some authority
while not overpowering the overall spicy-sweet flavor.

Hershey's Candies

SRPs: $1-$3.79

www.hersheys.com

Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple Pleasures
Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the deliciousness
expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled center, Simple
Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count, 5.6-ounce
pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-size
counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a
textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages

SRPs: $3.09-4.99 (ham steaks);

$4.99 (chicken sausages);

$5.99 (smoked sausages)

www.hormel.com

Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve weekday meal
idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name implies, Natural
Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three cheese-studded
varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or artificial
ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking process, result
in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter alternative, having
half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups

SRP: $3.99-$4.29 (24 ounce);

$2.99-$3.19 (12 ounce)



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 118 of 274
                                                New Product Central.

www.sorbee.com

The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International LLC is
IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast syrups
includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like Rooty
Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the retail
channel, and these syrups live up to the name.

International Delight Coffee Beverage

SRP: $3.99

www.whitewave.com

Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet and
creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
style thirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray

SRP: $10.99

www.ivydry.com

The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others who
enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-free
and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that users
can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump sprays,
according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups

SRP: $5.99-$7.99

www.kanecandy.com

Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and easy
dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be filled
and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers, white
and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane Candy
Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to the
dessert course.

Kellogg's Krave Cereal and Eggo Wafflers

SRP: $3.99 (Krave);

$2.99 (Wafflers)

www.kellogg.com

Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a sweet,
crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 119 of 274
                                                 New Product Central.

on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices

SRP: $1.99 (bar)

www.kindsnacks.com

New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and spices.
The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of sugar. The
product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond, Dark
Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, better-for-
you snack.

Klondike Shelf-stable Baby Potatoes

SRP: $1.99

www.potandon.com

Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls, Idaho-based
company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge packaging
technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare 1 pound of
whole fresh Klondike baby potatoes from pantry to plate in just six minutes. They're positioned as high-velocity
impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-dish to
complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated with an
enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free, and
contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take

SRP: $1.99

www.kraft.com

Northfield, ilL-based Kraft aims to simplify the process and ease the mess of preparing crusty baked poultry, pork
and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and seasoned
breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is your bowl,
so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like having
fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted Garlic,
Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes

SRP: $8.99-$11.99

www.vapor-corp.com

Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of disposable e-
cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors, the Krave300
disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-purchase boxes.
The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry flavors, while the
Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors, among others. In
addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all equipped with jewel-cut




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 120 of 274
                                                New Product Central.

tips to really make them stand out. Users can enjoy 300 puffs without the second-hand smoke, flame, ash or odor of
traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters

SRP: $5.99 (chips);

$6.99 (wraps);

$8.99 (8-pack of firestarters, which are 98 cents apiece)

www.tailgatingplanks.com

Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy BBQ
prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-friendly
fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a tangy,
smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars

SRP:$4.59

www.lakechamplainchocolates.com

Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.

Lawry's and McCormick Seasoning Blends and Coffee Extract

SRPs: $3.29 (Lawry's items);

$4.59 (Gourmet Seasoning items);

$1.40 (Grill Mates); $2.89 (Perfect Pinch)

and $4.42 (extract)

www.mccormick.com

These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary endeavors.
Lawry's Fire Roasted Chile & Garlic Blend and Roasted Garlic Salt with Oregano & Basil provided authentic
Southwestern and Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet Tuscan
Seasoning items were robust ambassadors for two time-honored cuisines. Specially designed for larger cuts of
meat that require more time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went over big
at one summer cookout we know of, and for the sodium-conscious among us, nothing could top the Perfect Pinch
salt-free Fiesta Citrus and Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds. Last-but
certainly not least-the Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot beverages and
anything else that occurred to us.

Lipton Pure Leaf Real Brewed Tea

SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single)

www.pepsico.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 121 of 274
                                                New Product Central.

This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies

SRP: $1.09 (1.5-ounce single);

$2.99 (8-ounce resealable pouch)

www.mars.com

The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the familiar
candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had offered
this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move, since
the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers anytime
(80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the chocolate
category.

Macanudo Cigar with Locked-In Humidity Packaging

SRP: $6.99

www.cigarworld.com

For grocers that want to sell premium handmade cigars but not install a humidor, General Cigar Co. has brought
"Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary wrapping
provides an airtight barrier that guarantees fresh-from-the-factory flavor in an attractive package and display. This
packaging also presents grocers with merchandising opportunities away from the traditional tobacco section, such
as the wine and spirits department. The sample was of Macanudo's traditional high quality, and the packaging
delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The pouch is also available on same-
size cigars from General Cigar's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix

SRP: $4.69

www.manischewitz.com

Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10
minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad

SRP: $1.99-$2.99

www.mannpacking.com

With mini broccoli florettes now added to its already healthy and delicious mix of shredded carrots, cabbage and
cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann Packing



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 122 of 274
                                                 New Product Central.

Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps, sandwiches and
more-one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers

SRP: $3.49-$3.99

www.mediterraneansnackfoods.com

Tasty, crunchy snacks that boast enhanced well ness profiles without sacrificing taste, HummuZ Crispz and Lentil
Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-GMO
certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil Crackers-
the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and come in
three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads

SRP: $3.99-$4.99

www.meltbutteryspread.com

Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads made
from a blend of virgin coconut, flaxseed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy or
artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice on
wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer calories.

Meow Mix Tender Centers

SRP: $4.99 (small bag); $12.99 (large bag)

www.delmonte.com

These dual-textured kibbles from San Francisco-based Del Monte Foods are crunchy outside with a meaty center-a
combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white fish and
salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix jingle,
which last aired 16 years ago.

MiO Energy

SRP: $4.99

www.kraft.com

An extension of Northfield, ilL-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy and B
vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A few
squirts of colorful flavor really do jazz up an otherwise mundane glass or bottle of water, and the energy boost can
be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB Acai Superfruit Blend

SRP: $2.99

www.friedas.com

A new fusion of exotic juices, Acai Superfruit Blend from Los Alamitos, Calif.-based specialty produce supplier
Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals and



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 123 of 274
                                                    New Product Central.

supercharge health. Enhanced with freeze-dried acai, organic acai juice from the Brazilian Amazon mingles with the
nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola and
passion fruit and the fruit purees of camu camu and capuacu from Brazil. The beverage also features vegetarian
omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for joint health.

Acai Superfruit Blend is gluten-free, dairy-free,

GMO-free, wheat-free, vegetarian, and vegan.

Other MOAB Superfruit Blend varieties include

Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves

SRP: $3.99

www.thebutler.com

Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3

SRP: $29.79

www.pharmavite.net

There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans and those
who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by heart-
health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas

SRP: $4.99

www.naturespath.com

Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic Foods as
much as we did. Available in four delectable flavors-Carrot Cake, Apple Crumble, Aloha Blend, and Dark Chocolate
& Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole grains, but no
cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the brand's
"Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the equivalent in
cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup resealable
bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack

SRP: $3.99

www.oceanmist.com

Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack from
Castroville, Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are cleaned,



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 124 of 274
                                                 New Product Central.

trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-season the
artichokes to taste, reseal the package and steam by microwave all within the same bag. And the results are utterly-
not to mention effortlessly-delicious.

Oscar Mayer Selects

SRPs: $4.99 (9 ounces of cold cuts);

$3.99 (8-count hot dogs);

$6.99 (12 ounces of bacon)

www.kraft.com

Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, ilL-based Kraft, goes one
further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,
texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho

$3.49-$3.69

www.pacificfoods.com

Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of Vietnamese-
style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items have an
immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across multiple
departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for more.

Panera Bread Salad Dressing

SRP: $4.99

www.arcobasso.com

Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and marinades, helped
Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, Mo.-based Arcobasso has
extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and counting. Among
its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and Cherry Balsamic
varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives

SRP: $1.79

www.olives.com

Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted brands
from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not watching
their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next

SRPs: 99 cents (20-ounce and 2-liter);



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 125 of 274
                                               New Product Central.

$2.99 (introductory pricing for 12-pack)

www.pepsico.com

Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola and diet
offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor taste with a
diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi Next delivers
real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right mix of cola
flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-counters will be
happy, too-Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health

SRP: $5.99 (10.25-ounce can);

$7.89 (six 1.5-ounce pouches)

www.kraft.com

Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy snack.
Recent stats show that men these days are doing more grocery shopping and are more interested in wellness, so
Planters Nut-trition from Northfield, ilL-based Kraft is a perfect match. This blend of almonds, peanuts and
pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging

SRP: N/A

www.dulcich.com

Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for Pretty
Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and merchandising
program featured colorful, eye-catching packaging with holiday-themed designs to appeal to customers of all ages,
as well as accompanying POS materials such as display bins and shelf danglers. Consumers can rinse the grapes
right in the innovative standup grab-and-go colander bags, which also enable easy and efficient carrying, displaying
and storage. More themed promotions using the same innovative packaging are on the way from Sunlight-we can't
wait!

Pretzel Crisps Dark Chocolate and Peppermint Variety

SRP: $2.99

www.pretzelcrisps.com

Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining the
brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate with
flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus

SRP: $5.99

www.majesticdrug.com

This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine, super-
gentle interdental brush on one end and a f10sser on the other-the only such product on the market to offer this


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 126 of 274
                                                New Product Central.

combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a day
for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their stocks
as often as previously.

Ritz Crackerfuls Big Stuff

SRP: $3.99 (box of 5 1.25-ounce packs)

www.kraft.com

These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield, 111.-
based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks

SRPs: $1 (12-ounce brewed coffee);

$1.50 (cafe mocha or vanilla);

50 cents extra (16-ounce size)

www.coinstar.com

The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution for
grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi system
features touchscreen ordering and French press technology that grinds the beans and delivers steaming cups of
great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer program that
remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers looking to
save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza

SRP: $10.99-$11.99

www.nypizzeria.com

Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato starch
and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New York
Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.

Sa hale Crunchers

SRP: $3.99

www.sahalesnacks.com

It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative flavor
combinations, Seattle-based Sa hale's new Sa hale Crunchers team lightly roasted sliced almonds with fruits and
spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sahale Crunchers
add zing to healthy snacking.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 127 of 274
                                                New Product Central.

Salem Baking Co. Cookies

SRP: $5.99

www.salembaking.com

It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially after
experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us. The
Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, enrobed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees

SRPs: $5.72-$7.80

www.seabest.com

The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete seafood
dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of preparing
sophisticated seafood culinary creations at home. All items within the line are preseasoned, packaged in
microwave-safe/oven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside

SRPs: $3.50 (2-ounce bar);

$11.95 (6-ounce box of truffles)

www.seattlechocolates.com

This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly based in
Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy and
family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces

SRPs: $3.49-$3.99

www.snyderslance.com

Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely go
wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon and
cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line. These
crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original, Sea Salt
& Vinegar, and sweet-spicy Mesquite BBQ flavors.



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 128 of 274
                                                New Product Central.

Sunkist Blends

SRP: $5.99

www.trifectafoods.com

Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta Foods
LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under the
Sun kist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are designed
to be marketed in the fresh produce section.

SunRidge Farms Items

SRP: Various

www.sunridgefarms.com

Among among the slew of tasty new snacks from Royal Oaks, Calif.-based Sun Ridge Farms, two stood out as our
particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango coating, and
made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no hydrogenated
oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai spices and green
tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They contain no
hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains

SRP: $1.29

www.sunrype.com

This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70 percent fruit
and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes fruit purees,
fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's more, there
are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf

SRP: $7.99

www.wisdomnaturalbrands.com

For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar intake,
SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands, the
maker of SweetLeaf Stevia Sweetener. Made by bonding SweetLeaf Stevia and raw cane sugar, SugarLeaf offers
the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and carbohydrates.
And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar, less is needed in
recipes.

Talenti Gelato e Sorbetto

SRP: $4.99-$5.99

www.talentigelato.com

Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in small
batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones, Talenti's
newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice cream,


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 129 of 274
                                                 New Product Central.

they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with only the
best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry Chocolate
Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-top lids.

Tastykake and Mrs. Freshley's Doughnuts and Pastries

SRPs: 85 cents-$4.49

www.flowersfoods.com

Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake brands. The
co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and icing. The Little
Layer Cakes offer rich vanilla icing and a drizzle of chocolate-enrobed soft yellow cake with creme filling. The mini
doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar variety, and the
Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are great for folks
looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network, Tastykake
products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles

SRP: $3.79

www.simplyasiafoods.com

Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles from
Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free varieties
(Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in four
individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-fries,
soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios

SRP: $4.19-$5.49

www.truroots.com

PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally gluten-
free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea

SRP: N/A

www.turkeyhill.com

The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors, and their
latest release is a masterpiece. SunBrew aims to capture a home-brewed taste and truly hits the mark. With cane
sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety, as well as
80-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's marketing
area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks

SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $8.50-$9.50 retail unit price (spareribs)


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 130 of 274
                                                 New Product Central.

www.tyson.com

We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal solutions,
from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The Springdale, Ark.-
based company's heat-and-serve products come in both modified-atmosphere and vacuum skin packaging to retain
freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-packaged, pre-
seasoned and portioned products that require minimal preparation and quick cooking times to deliver easy, no-fuss
meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides smaller portion
sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items

SRPs: $5.99-$6.99

www.udisglutenfree.com

Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line of
products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner rolls
are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber than
Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets

SRP: $3.25

www.kraft.com

There were a lot of smiles around the table on the night these samples from Northfield, III.-based Kraft were tested.
The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and seasonings with
chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about 20 minutes. The
biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna Melt.

Warheads Sour Twists

SRP: 99 cents

www.impactconfections.com

Warheads Sour Twists from Littleton, Colo.-based Impact Confections is a three-color, three-flavor extruded chewy
candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so each
flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to all
taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors. Warheads
is supporting the new product launch online through sponsorships with Cartoon Network and Nickelodeon, as well
as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips

SRP: $3.99

www.willamettevalleygranola.com

Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette Valley has
introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa, amaranth and




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 131 of 274
                                                 New Product Central.

barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable pouches come in four
toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy

SRPs: 69 cents-$3.19

www.wrigley.com

There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size Pouches
replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies in three
flavor varieties: 5 Flavors, Mix-O-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums were
designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of the
time. The new 6-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling peppermint),
and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy candy with
colors that don't match the flavors to keep consumers guessing as they make their way through bites of Strawberry,
Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor and
transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the category
experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime, Orange and
Orange Strawberry.

Yes To Carrots Leave-in Conditioner with Argan Oil

SRP: $8.99

www.yestocarrots.com

Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins and amino
acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for normal to dry
and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level of benefit for
hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair to strengthen
and renew


Load-Date: August 26, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 132 of 274
                                                 New Product Central
                                                     The Progressive Grocer
                                                               August 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 11230 words
Byline: PG Editors

Body


Our annual roundup of the best retail product launches of the past year offers an assortment of winners
from all parts of the aisles.

It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be preseasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both modified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.

320 Main Street Hoagies and Burritos



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 133 of 274
                                                New Product Central

SRPs: $3.99 each (hoagies); $2.99 each (burritos) www.320foodsystems.com

The 320 Main Street Burrito line from Fort Collins, Colo.-based Fast Food Systems consists of three breakfast
burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and potato in
country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBQ; Pulled Pork
BBQ; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak; and
Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats

SRP: $4.99 (both) www.almondina.com

It might be difficult to improve upon the original Almondina, offered by San Francisco-based WorldPantry.com Inc.,
but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its yummy roasted
almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on Grandma Dina's
Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon and a smooth,
sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet spot for great
taste and guilt-free indulgence.

Alouette Portions

SRP: $3.99 www.alouettecheese.com

These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese, New
Holland, Pa.-based Alouette, provide consumers (and hungry PG tasters) with a convenient and tasty snacking
option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas

SRP: $4.29 www.amyskitchen.com

Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line, each
containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza each
have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces

SRPs: $3.69 (4-pack); $1.29 (4-ounce pouch) www.andros.com.fr

Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure applesauce
and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-natural, U.S.-
made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple, Apple Strawberry
Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza

SRP: $9.99 www.annies.com

Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust pizzas
from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or f1atbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites

SRP: $3.99 www.eurofresh.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 134 of 274
                                                New Product Central

These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on the run
or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed to allow
for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening if they
wish.

Bakery On Main Truebar

SRP: $1.99 www.bakeryonmain.com

Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main is billed
as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in six
flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai, the
dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones

SRP: $2.49 www.championfoods.com

Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's upscale
Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond, Blueberry
and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily and tastily
in home ovens in a matter of minutes.

Beemster 1a-Month Aged Goat Cheese

SRP: $15-$20 per pound www.beemster.us

 Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied, full-
flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio

SRP: $11.99 www.gkskaggs.com

Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp and
fresh wine imported by Irvine, Calif.-based GK Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs and
other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter

SRPs: $3.99 (butter); $3.29-$3.49 (7-ounce cheese shreds or slices); $2.99-$3.39 (8-ounce cheese blocks); $5.35-
$5.75 (16-ounce cheese blocks); $6.49-$6.99 (5-pound blocks) www.benelact.com

For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and butter,
Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and cheeses
offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using patented
technology that removes cholesterol mechanically during processing, the products are all natural with a clean label,
and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and formats, in
Cheddar, Colby Jack, Mozzarella and Provolone varieties.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 135 of 274
                                                 New Product Central

Blake's Upside Down Chicken and Waffle Pie

SRP: $5.99 www.blakesallnatural.com

Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each "pie" is
made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes, gravy,
and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto your
plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit

SRP: $6.25 www.landofrost.com

Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-owned
packaged lunch meat company Land O'Frost, based in Lansing, 111., embraced this consumer trend and created a
national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in its popular
Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous sandwich,
Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami interleaved with
parchment paper for ease of separation and portion control, and enough meat for six sandwiches. Additionally, the
product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes

SRP: $9.99 www.blucigs.com

Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff' instead of smoke and ash.
Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without nicotine
and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the Charlotte,
N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for maximized draw
and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors: Magnificent Menthol
provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each eCig is equal to 400
puffs or about 1 1/2 packs of cigarettes.

BonSavor Whole Wheat Flour Naan

SRP: $3.49 www.bonsavorfoods.com

With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on the right
track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically crafted,
flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or cholesterol
and 0 grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin B3, folate and
calcium; and offers 37 grams of whole wheat per serving. Oh, and it tastes really good. too.

Brioni's Healthy Morning Coffee

SRP: $8.99 www.brionis.com

Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why not?
Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste and
aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is a
good source of fiber and a prebiotic, delivering 4 grams of dietary fiber, 0 grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 136 of 274
                                                New Product Central

SRP: $5 www.bufflodip.com

Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips, chicken
nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos, pizza, hot
dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps, and grilled
cheese, as well as in chili, soups and many other foods.

Califia Farms Cuties Juice and Almondmilk

SRP: N/A www.califiafarms.com

Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-based
Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-natural
juices have no added sugar and deliver two full servings of fruit, along with 150 percent RDV of vitamin C. The
Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver 50 percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas

SRP: $3.99 www.cedarlanefoods.com

As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-free frozen
Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese, and Spinach
& Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky vegetables and
a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than 200 calories,
the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-intolerant
consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea

SRP: $2.99 www.hain-celestial.com

This autumnal tea, available seasonally from Boulder, Colo.-based Celestial Seasonings, a division of The Hain
Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin flavor
and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product made
PG's resident sippers fall for fall all over again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt

SRP: $1.29 www.chobani.com

Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic strained
Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.5-ounce cup is chockfull of protein, calcium
and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents looking
for something different for kids' lunchboxes,after-school treats or the cooler for handing out following soccer games
or other children's activities.

Clemmy's Ice Cream Bars

SRP: $4.29 www.clemmysicecream.com

These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's are
almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 137 of 274
                                               New Product Central

oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy

SRP: $1.99 www.sorbee.com

Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched these
chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name. Available
in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these refreshing chews
capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags, the candies
promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips

SRP: $5.99 www.dancingdeer.com

These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-gone-
within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every whole
grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't seem
like nearly enough.

Del Destino Tapenades

SRP: $1.99 www.atalanta1.com

Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory varieties as
Piquillo & Jalapeno, Olive, Asparagus, and Artichoke, do multiple duty as dips, sandwich spreads, marinades, pasta
flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor found for the product was
as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies and melted cheese.

Disney Berry Quick Snacks

SRP: $2.99 www.naturipefarms.com

These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-package
system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The succulent
berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality healthy
snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups

SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple); $2.79 (pack of two 3-ounce cups of blueberries)
www.dole.com

Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process for a just-
like-fresh appearance, taste and mouth-feel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-based
Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be popped
into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts

SRP: $3.49 (5-ounce resealable pouch) www.mars.com

Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-sized
candy. These milk chocolate-en robed treats from Hackettstown, N.J.-based Mars Chocolate North America are
packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new treat


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 138 of 274
                                                New Product Central

is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus

SRP: $3.99-$4.99 http://eatwell-enjoylife.com

The creamy hummus made by Alpharetta, Ga.-based Tryst GourmeUEat Well Enjoy Life features various beans,
making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten-and cholesterol-
free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of spicy roasted
corn, sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red Lentil Chipotle,
set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by black beans and
pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs

SRP: $2.59 www.egglandsbest.com

No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs. Produced and
selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all of the same
nutritional benefits with a large added serving of convenience, the item is a resealable pouch of six medium-sized
hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are an excellent
source of vitamins D, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set

SRP: $19.99 www.durakleen.com

With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-serve treats
with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for making
sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs

SRPs: $4.29 (1-pound bag of cat food); $10.99 (3-pound bag of dog food); $6.49 (1.75-pound bag of dog food)
www.freshpet.com

With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions tender
chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about serving.
The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry food.

Front Porch Ice Cream

SRP: $4.99 www.mooresvilleicecream.com

Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new 15-SKU
line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the Front
Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding, Lemony Sunshine,
Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely crafted
flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch on a
summer night, no matter where you might be.

Frush

SRP: $1.99 www.gofrush.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 139 of 274
                                                 New Product Central

The Frush line of refrigerated yogurt fruit shakes from based Origin Food Group LLC, available in four refreshing
flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with creamy yogurt, resulting in a
delicious on-the-go treat. Upping the ante with proprietary, health-enhancing ingredients that optimize bone health
and probiotics to boost immunity and aid digestion, the line of functional beverages in 8.4-ounce bottles is perfectly
positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers

SRPs: $3.49 www.glutino.com

Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters, makes for
a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are equally fine on
their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free Tortilla Dippers-also
all-natura I-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus

SRPs: $1.99( 5-ounce package of blueberries); $3.49 (10-ounce package of blueberries); $4.99 (16-ounce package
of blueberries); $2.49 (9-ounce package of asparagus); $3.49 (12-ounce package of asparagus), $4.39 (1-pound
package of asparagus); $6.49 (1.5-pound package of asparagus) www.gourmettrading.net

Now available in new pack sizes providing lower price points, the appropriately named Superblues from Gourmet
Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found them
firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White Asparagus,
introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-peeled for
greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can be
assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans

SRP: $1.69 www.goya.com

Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced by its line
of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with data that
finds more than half of all general-population American households consuming baked beans, grocers can't miss
with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato

SRP: $4.79 www.gsgelato.com

This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the sweet-and-
salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with a rich taste
reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of flavors is quite
pleasant, making for a unique and delicious treat.

Hammond's Candies

SRPs: 95 cents-$9.95 www.hammondscandies.com

Denver-based Hammond's released several new products this year, but these in particular caught our editors'
fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the company's
latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with Cinnamon Bun. But
Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The editors were split on




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 140 of 274
                                                  New Product Central

their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle Crunch, and chipotle-
laced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment

SRP: $19.99 www.hartz.com

Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of veterinarian-
recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts killing our furry
friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain Corp. includes
the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs' skin.

Hawaiian Kettle Style Mango Habanero Chips

SRP: $2.99-$3.49 www.timschips.com

These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, III.-based Tim's Cascade
Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the heat of
habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some authority
while not overpowering the overall spicy-sweet flavor.

Hershey's Candies

SRPs: $1-$3.79 www.hersheys.com

Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple Pleasures
Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the deliciousness
expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled center, Simple
Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count, 5.6-ounce
pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-size
counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a
textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages

SRPs: $3.09-4.99 (ham steaks); $4.99 (chicken sausages); $5.99 (smoked sausages) www.hormel.com

Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve weekday meal
idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name implies, Natural
Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three cheese-studded
varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or artificial
ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking process, result
in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter alternative, having
half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups

SRP: $3.99-$4.29 (24 ounce); $2.99-$3.19 (12 ounce) www.sorbee.com

The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International LLC is
IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast syrups



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 141 of 274
                                                 New Product Central

includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like Rooty
Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the retail
channel, and these syrups live up to the name.

International Delight Coffee Beverage

SRP: $3.99 www.whitewave.com

Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet and
creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
stylethirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray

SRP: $10.99 www.ivydry.com

The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others who
enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-free
and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that users
can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump sprays,
according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups

SRP: $5.99-$7.99 www.kanecandy.com

Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and easy
dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be filled
and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers, white
and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane Candy
Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to the
dessert course.

Kellogg's Krave Cereal and Eggo Wafflers

SRP: $3.99 (Krave); $2.99 (Wafflers) www.kellogg.com

Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a sweet,
crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy
on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices

SRP: $1.99 (bar) www.kindsnacks.com

New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and spices.
The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of sugar. The
product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond, Dark
Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, better-for-
you snack.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 142 of 274
                                                New Product Central

Klondike Shelf-stable Baby Potatoes

SRP: $1.99 www.potandon.com

Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls, Idaho-based
company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge packaging
technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare 1 pound of
whole fresh Klondike baby potatoes from pantry to plate in just six minutes. They're positioned as high-velocity
impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-dish to
complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated with an
enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free, and
contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take

SRP: $1.99 www.kraft.com

Northfield, ilL-based Kraft aims to simplify the process and ease the mess of preparing crusty baked poultry, pork
and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and seasoned
breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is your bowl,
so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like having
fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted Garlic,
Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes

SRP: $8.99-$11.99 www.vapor-corp.com

Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of disposable e-
cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors, the Krave300
disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-purchase boxes.
The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry flavors, while the
Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors, among others. In
addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all equipped with jewel-cut
tips to really make them stand out. Users can enjoy 300 puffs without the second-hand smoke, flame, ash or odor of
traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters

SRP: $5.99 (chips); $6.99         (wraps);   $8.99   (8-pack   of   firestarters,   which   are   98   cents   apiece)
www.tailgatingplanks.com

Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy BBQ
prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-friendly
fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a tangy,
smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars

SRP:$4.59 www.lakechamplainchocolates.com

Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 143 of 274
                                                New Product Central

Lawry's and McCormick Seasoning Blends and Coffee Extract

SRPs: $3.29 (Lawry's items); $4.59 (Gourmet Seasoning items); $1.40 (Grill Mates); $2.89 (Perfect Pinch) and
$4.42 (extract) www.mccormick.com

These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary endeavors.
Lawry's Fire Roasted Chile & Garlic Blend and Oregano & Basil provided authentic Southwestern and
Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet Tuscan Seasoning items were
robust ambassadors for two time-honored cuisines. Specially designed for larger cuts of meat that require more
time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went over big at one summer cookout
we know of, and for the sodium-conscious among us, nothing could top the Perfect Pinch salt-free Fiesta Citrus and
Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds. Last-but certainly not least-the
Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot beverages and anything else that
occurred to us.

Lipton Pure Leaf Real Brewed Tea

SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single) www.pepsico.com

This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies

SRP: $1.09 (1.5-ounce single); $2.99 (8-ounce resealable pouch) www.mars.com

The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the familiar
candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had offered
this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move, since
the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers anytime
(80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the chocolate
category.

Macanudo Cigar with Locked-In Humidity Packaging

SRP: $6.99 www.cigarworld.com

For grocers that want to sell premium handmade cigars but not install a humidor, Miami-based General Cigar Co.
has brought "Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary
wrapping provides an airtight barrier that guarantees fresh-from-the-factory flavor in an

attractive package and display. This packaging also presents grocers with merchandising opportunities away from
the traditional tobacco section, such as the wine and spirits department. The sample was of Macanudo's typical
high quality, and the packaging delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The
pouch is also available on same-size cigars from General's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix

SRP: $4.69 www.manischewitz.com

Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 144 of 274
                                                 New Product Central

minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad

SRP: $1.99-$2.99 www.mannpacking.com

With mini broccoli florettes now added to its already healthy and delicious mix of shredded carrots, cabbage and
cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann Packing
Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps, sandwiches and
more- one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers

SRP: $3.49-$3.99 www.mediterraneansnackfoods.com

Tasty, crunchy snacks that boast enhanced well ness profiles without sacrificing taste, HummuZ Crispz and Lentil
Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-GMO
certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil Crackers-
the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and come in
three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads

SRP: $3.99-$4.99 www.meltbutteryspread.com

Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads made
from a blend of virgin coconut, flax-seed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy or
artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice on
wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer calories.

Meow Mix Tender Centers

SRP: $4.99 (small bag); $12.99 (large bag) www.delmonte.com

These dual-textured kibbles from San Francisco-based Del Monte Foods are crunchy outside with a meaty center-a
combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white fish and
salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix jingle,
which last aired 16 years ago.

MiO Energy

SRP: $4.99 www.kraft.com

An extension of Northfield, III.-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy and B
vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A few
squirts of colorful flavor really do jazz up an otherwise mundane glass or bottle of water, and the energy boost can
be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB Agai Superfruit Blend

SRP: $2.99 www.friedas.com

A new fusion of exotic juices, Agai Superfruit Blend from Los Alamitos, Calif.-based specialty produce supplier
Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals and


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 145 of 274
                                                 New Product Central

supercharge health. Enhanced with freeze-dried ac;:ai, organic ac;:ai juice from the Brazilian Amazon mingles with the
nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola and
passion fruit and the fruit purees of camu camu and capuac;:u from Brazil. The beverage also features vegetarian
omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for joint health. Ac;:ai
Superfruit Blend is gluten-free, dairy-free, GMO-free, wheat-free, vegetarian, and vegan. Other MOAB Superfruit
Blend varieties include Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves

SRP: $3.99 www.thebutler.com

Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3

SRP: $29.79 www.pharmavite.net

There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans and those
who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by heart-
health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas

SRP: $4.99 www.naturespath.com

Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic Foods as
much as we did. Available in four delectable flavors- Carrot Cake, Apple Crumble, Aloha Blend, and Dark Chocolate
& Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole grains, but no
cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the brand's
"Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the equivalent in
cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup resealable
bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack

SRP: $3.99 www.oceanmist.com

Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack from
Castro-ville,Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are cleaned,
trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-season the
artichokes to taste, reseal the package and steam by microwave all within the same bag. And the results are utterly-
not to mention effortlessly-delicious.

Oscar Mayer Selects

SRPs: $4.99 (9 ounces of cold cuts); $3.99 (8-count hot dogs); $6.99 (12 ounces of bacon) www.kraft.com

Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, ilL-based Kraft, goes one
further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 146 of 274
                                                New Product Central

texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho

$3.49-$3.69 www.pacificfoods.com

Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of Vietnamese-
style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items have an
immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across multiple
departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for more.

Panera Bread Salad Dressing

SRP: $4.99 www.arcobasso.com

Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and marinades, helped
Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, MO.-based Arcobasso has
extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and counting. Among
its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and Cherry Balsamic
varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives

SRP: $1.79 www.olives.com

Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted brands
from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not watching
their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next

SRPs: 99 cents (20-ounce and 2-liter); $2.99 (introductory pricing for 12-pack) www.pepsico.com

Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola and diet
offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor taste with a
diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi Next delivers
real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right mix of cola
flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-counters will be
happy, too- Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health

SRP: $5.99 (10.25-ounce can); $7.89 (six 1.5-ounce pouches) www.kraft.com

Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy snack.
Recent stats show that men these days are doing more grocery shopping and are more interested in wellness, so
Planters Nut-trition from Northfield, III.-based Kraft is a perfect match. This blend of almonds, peanuts and
pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging

SRP: N/A www.dulcich.com

Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for Pretty
Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and merchandising
program featured colorful, eye-catching packaging with holiday-themed designs to appeal to customers of all ages,


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 147 of 274
                                                New Product Central

as well as accompanying POS materials such as display bins and shelf danglers. Consumers can rinse the grapes
right in the innovative standup grab-and-go colander bags, which also enable easy and efficient carrying, displaying
and storage. More themed promotions using the same innovative packaging are on the way from Sunlight-we can't
wait!

Pretzel Crisps Dark Chocolate and Peppermint Variety

SRP: $2.99 www.pretzelcrisps.com

Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining the
brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate with
flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus

SRP: $5.99 www.majesticdrug.com

This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine, super-
gentle interdental brush on one end and a flosser on the other-the only such product on the market to offer this
combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a day
for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their stocks
as often as previously.

Ritz Crackerfuls Big Stuff

SRP: $3.99 (box of 5 1.25-ounce packs) www.kraft.com

These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield, 111.-
based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks

SRPs: $1 (12-ounce brewed coffee); $1.50 (cafe mocha or vanilla); 50 cents extra (16-ounce size)
www.coinstar.com

The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution for
grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi system
features touchscreen ordering and French press technology that grinds the beans and delivers steaming cups of
great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer program that
remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers looking to
save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza

SRP: $10.99-$11.99 www.nypizzeria.com

Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato starch
and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New York
Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 148 of 274
                                                New Product Central

Sahale Crunchers

SRP: $3.99 www.sahalesnacks.com

It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative flavor
combinations, Seattle-based Sahale's new Sahale Crunchers team lightly roasted sliced almonds with fruits and
spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sahale Crunchers
add zing to healthy snacking.

Salem Baking Co. Cookies

SRP: $5.99 www.salembaking.com

It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially after
experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us. The
Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, enrobed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees

SRPs: $5.72-$7.80 www.seabest.com

The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete seafood
dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of preparing
sophisticated seafood culinary creations at home. All items within the line are preseasoned, packaged in
microwave-safe/oven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside

SRPs: $3.50 (2-ounce bar); $11.95 (6-ounce box of truffles) www.seattlechocolates.com

This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly based in
Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy and
family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces

SRPs: $3.49-$3.99 www.snyderslance.com

Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely go
wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon and
cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line. These
crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original, Sea Salt
& Vinegar, and sweet-spicy Mesquite BBQ flavors.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 149 of 274
                                                 New Product Central

Sunkist Blends

SRP: $5.99 www.trifectafoods.com

Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta Foods
LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under the
Sunkist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are designed
to be marketed in the fresh produce section.

Sun Ridge Farms Items

SRP: Various www.sunridgefarms.com

Among among the slew of tasty new snacks from Royal Oaks, Calif.-based Sun Ridge Farms, two stood out as our
particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango coating, and
made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no hydrogenated
oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai spices and green
tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They contain no
hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains

SRP: $1.29 www.sunrype.com

This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70 percent fruit
and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes fruit purees,
fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's more, there
are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf

SRP: $7.99 www.wisdomnaturalbrands.com

For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar intake,
SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands, the
maker of SweetLeaf Stevia Sweetener. Made by bonding Sweet Leaf Stevia and raw cane sugar, SugarLeaf offers
the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and carbohydrates.
And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar, less is needed in
recipes.

T alenti Gelato e Sorbetto

SRP: $4.99-$5.99 www.talentigelato.com

Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in small
batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones, Talenti's
newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice cream,
they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with only the
best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry Chocolate
Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-top lids.

Tastykake and Mrs. Freshley's Doughnuts and Pastries

SRPs: 85 cents-$4.49 www.f1owersfoods.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 150 of 274
                                                 New Product Central

Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake brands. The
co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and icing. The Little
Layer Cakes offer rich vanilla icing and a drizzle of chocolate-enrobed soft yellow cake with creme filling. The mini
doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar variety, and the
Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are great for folks
looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network, Tastykake
products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles

SRP: $3.79 www.simplyasiafoods.com

Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles from
Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free varieties
(Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in four
individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-fries,
soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios

SRP: $4.19-$5.49 www.truroots.com

      PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally
gluten-free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea

SRP: N/A www.turkeyhill.com

The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors, and their
latest release is a masterpiece. SunBrew aims to capture a homebrewed taste and truly hits the mark. With cane
sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety, as well as
SO-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's marketing
area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks

SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $S.50-$9.50 retail unit price (spareribs)
www.tyson.com

We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal solutions,
from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The Springdale, Ark.-
based company's heat-and-serve products come in both modified-atmosphere and vacuum skin packaging to retain
freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-packaged, pre-
seasoned and portioned products that require minimal preparation and quick cooking times to deliver easy, no-fuss
meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides smaller portion
sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items

SRPs: $5.99-$6.99 www.udisglutenfree.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 151 of 274
                                                New Product Central

Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line of
products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner rolls
are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber than
Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets

SRP: $3.25 www.kraft.com

There were a lot of smiles around the table on the night these samples from Northfield, ilL-based Kraft were tested.
The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and seasonings with
chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about 20 minutes. The
biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna Melt.

Warheads Sour Twists

SRP: 99 cents www.impactconfections.com

Warheads Sour Twists from Littleton, Colo.-based Impact Confections is a three-color, three-flavor extruded chewy
candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so each
flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to all
taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors. Warheads
is supporting the new product launch online through sponsorships with Cartoon Network and Nickelodeon, as well
as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips

SRP: $3.99 www.willamettevalleygranola.com

Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette Valley has
introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa, amaranth and
barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable pouches come in four
toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy

SRPs: 69 cents-$3.19 www.wrigley.com

There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size Pouches
replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies in three
flavor varieties: 5 Flavors, Mix-O-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums were
designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of the
time. The new 6-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling peppermint),
and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy candy with
colors that don't match the flavors to keep consumers guessing as they make their way through bites of Strawberry,
Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor and
transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the category
experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime, Orange and
Orange Strawberry.

Yes To Carrots Leave-in Conditioner with Argan Oil

SRP: $8.99 www.yestocarrots.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 152 of 274
                                                  New Product Central

Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins and amino
acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for normal to dry
and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level of benefit for
hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair to strengthen
and renew.


Load-Date: August 15, 2015


  End of Dnuwll'Hi




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 153 of 274
                                                 New Product Central
                                                     The Progressive Grocer
                                                               August 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 11230 words
Byline: PG Editors

Body


Our annual roundup of the best retail product launches of the past year offers an assortment of winners
from all parts of the aisles.

It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be preseasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both modified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.

320 Main Street Hoagies and Burritos



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 154 of 274
                                                New Product Central

SRPs: $3.99 each (hoagies); $2.99 each (burritos) www.320foodsystems.com

The 320 Main Street Burrito line from Fort Collins, Colo.-based Fast Food Systems consists of three breakfast
burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and potato in
country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBO; Pulled Pork
BBO; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak; and
Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats

SRP: $4.99 (both) www.almondina.com

It might be difficult to improve upon the original Almondina, offered by San Francisco-based WorldPantry.com Inc.,
but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its yummy roasted
almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on Grandma Dina's
Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon and a smooth,
sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet spot for great
taste and guilt-free indulgence.

Alouette Portions

SRP: $3.99 www.alouettecheese.com

These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese, New
Holland, Pa.-based Alouette, provide consumers (and hungry PG tasters) with a convenient and tasty snacking
option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas

SRP: $4.29 www.amyskitchen.com

Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line, each
containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza each
have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces

SRPs: $3.69 (4-pack); $1.29 (4-ounce pouch) www.andros.com.fr

Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure applesauce
and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-natural, U.S.-
made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple, Apple Strawberry
Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza

SRP: $9.99 www.annies.com

Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust pizzas
from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or fiatbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites

SRP: $3.99 www.eurofresh.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 155 of 274
                                                 New Product Central

These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on the run
or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed to allow
for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening if they
wish.

Bakery On Main Truebar

SRP: $1.99 www.bakeryonmain.com

Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main is billed
as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in six
flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai, the
dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones

SRP: $2.49 www.championfoods.com

Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's upscale
Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond, Blueberry
and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily and tastily
in home ovens in a matter of minutes.

Beemster 10-Month Aged Goat Cheese

SRP: $15-$20 per pound www.beemster.us

 Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied, full-
flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio

SRP: $11.99 www.gkskaggs.com

Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp and
fresh wine imported by Irvine, Calif.-based G.K. Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs and
other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter

SRPs: $3.99 (butter); $3.29-$3.49 (7-ounce cheese shreds or slices); $2.99-$3.39 (8-ounce cheese blocks); $5.35-
$5.75 (16-ounce cheese blocks); $6.49-$6.99 (5-pound blocks) www.benelact.com

For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and butter,
Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and cheeses
offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using patented
technology that removes cholesterol mechanically during processing, the products are all natural with a clean label,
and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and formats, in
Cheddar, Colby Jack, Mozzarella and Provolone varieties.



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 156 of 274
                                                 New Product Central

Blake's Upside Down Chicken and Waffle Pie

SRP: $5.99 www.blakesallnatural.com

Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each "pie" is
made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes, gravy,
and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto your
plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit

SRP: $6.25 www.landofrost.com

Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-owned
packaged lunch meat company Land a'Frost, based in Lansing, III., embraced this consumer trend and created a
national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in its popular
Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous sandwich,
Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami interleaved with
parchment paper for ease of separation and portion control, and enough meat for six sandwiches. Additionally, the
product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes

SRP: $9.99 www.blucigs.com

Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff' instead of smoke and ash.
Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without nicotine
and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the Charlotte,
N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for maximized draw
and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors: Magnificent Menthol
provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each eCig is equal to 400
puffs or about 1 1/2 packs of cigarettes.

BonSavor Whole Wheat Flour Naan

SRP: $3.49 www.bonsavorfoods.com

With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on the right
track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically crafted,
flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or cholesterol
and a grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin B3, folate and
calcium; and offers 37 grams of whole wheat per serving. ah, and it tastes really good. too.

Brioni's Healthy Morning Coffee

SRP: $8.99 www.brionis.com

Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why not?
Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste and
aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is a
good source of fiber and a prebiotic, delivering 4 grams of dietary fiber, a grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 157 of 274
                                                New Product Central

SRP: $5 www.bufflodip.com

Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips, chicken
nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos, pizza, hot
dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps, and grilled
cheese, as well as in chili, soups and many other foods.

Califia Farms Cuties Juice and Almondmilk

SRP: N/A www.califiafarms.com

Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-based
Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-natural
juices have no added sugar and deliver two full servings of fruit, along with 150 percent RDV of vitamin C. The
Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver 50 percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas

SRP: $3.99 www.cedarlanefoods.com

As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-free frozen
Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese, and Spinach
& Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky vegetables and
a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than 200 calories,
the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-intolerant
consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea

SRP: $2.99 www.hain-celestial.com

This autumnal tea, available seasonally from Boulder, Colo.-based Celestial Seasonings, a division of The Hain
Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin flavor
and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product made
PG's resident sippers fall for fall all over again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt

SRP: $1.29 www.chobani.com

Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic strained
Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.5-ounce cup is chockfull of protein, calcium
and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents looking
for something different for kids' lunchboxes,afier-school treats or the cooler for handing out following soccer games
or other children's activities.

Clemmy's Ice Cream Bars

SRP: $4.29 www.clemmysicecream.com

These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's are
almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 158 of 274
                                               New Product Central

oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy

SRP: $1.99 www.sorbee.com

Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched these
chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name. Available
in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these refreshing chews
capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags, the candies
promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips

SRP: $5.99 www.dancingdeer.com

These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-gone-
within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every whole
grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't seem
like nearly enough.

Del Destino Tapenades

SRP: $1.99 www.atalanta1.com

Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory varieties as
Piquillo & Jalapeno, Olive, Asparagus, and Artichoke, do multiple duty as dips, sandwich spreads, marinades, pasta
flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor found for the product was
as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies and melted cheese.

Disney Berry Quick Snacks

SRP: $2.99 www.naturipefarms.com

These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-package
system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The succulent
berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality healthy
snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups

SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple); $2.79 (pack of two 3-ounce cups of blueberries)
www.dole.com

Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process for a just-
like-fresh appearance, taste and mouth-feel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-based
Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be popped
into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts

SRP: $3.49 (5-ounce resealable pouch) www.mars.com

Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-sized
candy. These milk chocolate-en robed treats from Hackettstown, N.J.-based Mars Chocolate North America are
packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new treat


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 159 of 274
                                                New Product Central

is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus

SRP: $3.99-$4.99 http://eatwell-enjoylife.com

The creamy hummus made by Alpharetta, Ga.-based Tryst Gourmet/Eat Well Enjoy Life features various beans,
making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten-and cholesterol-
free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of spicy roasted
corn, sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red Lentil Chipotle,
set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by black beans and
pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs

SRP: $2.59 www.egglandsbest.com

No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs. Produced and
selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all of the same
nutritional benefits with a large added serving of convenience, the item is a resealable pouch of six medium-sized
hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are an excellent
source of vitamins D, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set

SRP: $19.99 www.durakleen.com

With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-serve treats
with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for making
sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs

SRPs: $4.29 (1-pound bag of cat food); $10.99 (3-pound bag of dog food); $6.49 (1.75-pound bag of dog food)
www.freshpet.com

With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions tender
chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about serving.
The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry food.

Front Porch Ice Cream

SRP: $4.99 www.mooresvilleicecream.com

Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new 15-SKU
line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the Front
Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding, Lemony Sunshine,
Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely crafted
flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch on a
summer night, no matter where you might be.

Frush

SRP: $1.99 www.gofrush.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 160 of 274
                                                 New Product Central

The Frush line of refrigerated yogurt fruit shakes from based Origin Food Group LLC, available in four refreshing
flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with creamy yogurt, resulting in a
delicious on-the-go treat. Upping the ante with proprietary, health-enhancing ingredients that optimize bone health
and probiotics to boost immunity and aid digestion, the line of functional beverages in 8.4-ounce bottles is perfectly
positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers

SRPs: $3.49 www.glutino.com

Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters, makes for
a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are equally fine on
their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free Tortilla Dippers-also
all-natural-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus

SRPs: $1.99( 5-ounce package of blueberries); $3.49 (10-ounce package of blueberries); $4.99 (16-ounce package
of blueberries); $2.49 (9-ounce package of asparagus); $3.49 (12-ounce package of asparagus), $4.39 (1-pound
package of asparagus); $6.49 (1.5-pound package of asparagus) www.gourmettrading.net

Now available in new pack sizes providing lower price points, the appropriately named Superblues from Gourmet
Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found them
firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White Asparagus,
introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-peeled for
greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can be
assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans

SRP: $1.69 www.goya.com

Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced by its line
of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with data that
finds more than half of all general-population American households consuming baked beans, grocers can't miss
with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato

SRP: $4.79 www.gsgelato.com

This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the sweet-and-
salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with a rich taste
reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of flavors is quite
pleasant, making for a unique and delicious treat.

Hammond's Candies

SRPs: 95 cents-$9.95 www.hammondscandies.com

Denver-based Hammond's released several new products this year, but these in particular caught our editors'
fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the company's
latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with Cinnamon Bun. But
Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The editors were split on




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 161 of 274
                                                  New Product Central

their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle Crunch, and chipotle-
laced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment

SRP: $19.99 www.hartz.com

Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of veterinarian-
recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts killing our furry
friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain Corp. includes
the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs' skin.

Hawaiian Kettle Style Mango Habanero Chips

SRP: $2.99-$3.49 www.timschips.com

These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, III.-based Tim's Cascade
Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the heat of
habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some authority
while not overpowering the overall spicy-sweet flavor.

Hershey's Candies

SRPs: $1-$3.79 www.hersheys.com

Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple Pleasures
Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the deliciousness
expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled center, Simple
Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count, 5.6-ounce
pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-size
counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a
textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages

SRPs: $3.09-4.99 (ham steaks); $4.99 (chicken sausages); $5.99 (smoked sausages) www.hormel.com

Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve weekday meal
idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name implies, Natural
Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three cheese-studded
varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or artificial
ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking process, result
in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter alternative, having
half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups

SRP: $3.99-$4.29 (24 ounce); $2.99-$3.19 (12 ounce) www.sorbee.com

The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International LLC is
IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast syrups



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 162 of 274
                                                 New Product Central

includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like Rooty
Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the retail
channel, and these syrups live up to the name.

International Delight Coffee Beverage

SRP: $3.99 www.whitewave.com

Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet and
creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
stylethirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray

SRP: $10.99 www.ivydry.com

The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others who
enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-free
and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that users
can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump sprays,
according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups

SRP: $5.99-$7.99 www.kanecandy.com

Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and easy
dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be filled
and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers, white
and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane Candy
Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to the
dessert course.

Kellogg's Krave Cereal and Eggo Wafflers

SRP: $3.99 (Krave); $2.99 (Wafflers) www.kellogg.com

Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a sweet,
crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy
on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices

SRP: $1.99 (bar) www.kindsnacks.com

New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and spices.
The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of sugar. The
product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond, Dark
Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, better-for-
you snack.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 163 of 274
                                                New Product Central

Klondike Shelf-stable Baby Potatoes

SRP: $1.99 www.potandon.com

Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls, Idaho-based
company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge packaging
technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare 1 pound of
whole fresh Klondike baby potatoes from pantry to plate in just six minutes. They're positioned as high-velocity
impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-dish to
complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated with an
enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free, and
contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take

SRP: $1.99 www.kraft.com

Northfield, III.-based Kraft aims to simplify the process and ease the mess of preparing crusty baked poultry, pork
and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and seasoned
breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is your bowl,
so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like having
fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted Garlic,
Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes

SRP: $8.99-$11.99 www.vapor-corp.com

Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of disposable e-
cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors, the Krave300
disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-purchase boxes.
The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry flavors, while the
Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors, among others. In
addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all equipped with jewel-cut
tips to really make them stand out. Users can enjoy 300 puffs without the second-hand smoke, flame, ash or odor of
traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters

SRP: $5.99 (chips); $6.99         (wraps);   $8.99   (8-pack   of   firestarters,   which   are   98   cents   apiece)
www.tailgatingplanks.com

Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy BBQ
prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-friendly
fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a tangy,
smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars

SRP:$4.59 www.lakechamplainchocolates.com

Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 164 of 274
                                                New Product Central

Lawry's and McCormick Seasoning Blends and Coffee Extract

SRPs: $3.29 (Lawry's items); $4.59 (Gourmet Seasoning items); $1.40 (Grill Mates); $2.89 (Perfect Pinch) and
$4.42 (extract) www.mccormick.com

These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary endeavors.
Lawry's Fire Roasted Chile & Garlic Blend and Oregano & Basil provided authentic Southwestern and
Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet Tuscan Seasoning items were
robust ambassadors for two time-honored cuisines. Specially designed for larger cuts of meat that require more
time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went over big at one summer cookout
we know of, and for the sodium-conscious among us, nothing could top the Perfect Pinch salt-free Fiesta Citrus and
Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds. Last-but certainly not least-the
Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot beverages and anything else that
occurred to us.

Lipton Pure Leaf Real Brewed Tea

SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single) www.pepsico.com

This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies

SRP: $1.09 (1.5-ounce single); $2.99 (8-ounce resealable pouch) www.mars.com

The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the familiar
candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had offered
this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move, since
the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers anytime
(80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the chocolate
category.

Macanudo Cigar with Locked-In Humidity Packaging

SRP: $6.99 www.cigarworld.com

For grocers that want to sell premium handmade cigars but not install a humidor, Miami-based General Cigar Co.
has brought "Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary
wrapping provides an airtight barrier that guarantees fresh-from-the-factory flavor in an

attractive package and display. This packaging also presents grocers with merchandising opportunities away from
the traditional tobacco section, such as the wine and spirits department. The sample was of Macanudo's typical
high quality, and the packaging delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The
pouch is also available on same-size cigars from General's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix

SRP: $4.69 www.manischewitz.com

Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 165 of 274
                                                 New Product Central

minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad

SRP: $1.99-$2.99 www.mannpacking.com

With mini broccoli florettes now added to its already healthy and delicious mix of shredded carrots, cabbage and
cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann Packing
Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps, sandwiches and
more- one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers

SRP: $3.49-$3.99 www.mediterraneansnackfoods.com

Tasty, crunchy snacks that boast enhanced wellness profiles without sacrificing taste, HummuZ Crispz and Lentil
Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-GMO
certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil Crackers-
the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and come in
three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads

SRP: $3.99-$4.99 www.meltbutteryspread.com

Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads made
from a blend of virgin coconut, flax-seed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy or
artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice on
wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer calories.

Meow Mix Tender Centers

SRP: $4.99 (small bag); $12.99 (large bag) www.delmonte.com

These dual-textured kibbles from San Francisco-based Del Monte Foods are crunchy outside with a meaty center-a
combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white fish and
salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix jingle,
which last aired 16 years ago.

MiO Energy

SRP: $4.99 www.kraft.com

An extension of Northfield, ilL-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy and B
vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A few
squirts of colorful flavor really do jazz up an otherwise mundane glass or bottle of water, and the energy boost can
be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB Agai Superfruit Blend

SRP: $2.99 www.friedas.com

A new fusion of exotic juices, Agai Superfruit Blend from Los Alamitos, Calif.-based specialty produce supplier
Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals and


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 166 of 274
                                                 New Product Central

supercharge health. Enhanced with freeze-dried a\(ai, organic a\(ai juice from the Brazilian Amazon mingles with the
nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola and
passion fruit and the fruit purees of camu camu and capua\(u from Brazil. The beverage also features vegetarian
omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for jOint health. A\(ai
Superfruit Blend is gluten-free, dairy-free, GMO-free, wheat-free, vegetarian, and vegan. Other MOAB Superfruit
Blend varieties include Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves

SRP: $3.99 www.thebutler.com

Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3

SRP: $29.79 www.pharmavite.net

There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans and those
who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by heart-
health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas

SRP: $4.99 www.naturespath.com

Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic Foods as
much as we did. Available in four delectable flavors- Carrot Cake, Apple Crumble, Aloha Blend, and Dark Chocolate
& Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole grains, but no
cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the brand's
"Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the equivalent in
cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup resealable
bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack

SRP: $3.99 www.oceanmist.com

Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack from
Castro-ville,Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are cleaned,
trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-season the
artichokes to taste, reseal the package and steam by microwave all within the same bag. And the results are utterly-
not to mention effortlessly-delicious.

Oscar Mayer Selects

SRPs: $4.99 (9 ounces of cold cuts); $3.99 (8-count hot dogs); $6.99 (12 ounces of bacon) www.kraft.com

Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, III.-based Kraft, goes one
further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 167 of 274
                                                New Product Central

texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho

$3.49-$3.69 www.pacificfoods.com

Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of Vietnamese-
style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items have an
immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across multiple
departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for more.

Panera Bread Salad Dressing

SRP: $4.99 www.arcobasso.com

Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and marinades, helped
Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, Mo.-based Arcobasso has
extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and counting. Among
its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and Cherry Balsamic
varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives

SRP: $1.79 www.olives.com

Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted brands
from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not watching
their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next

SRPs: 99 cents (20-ounce and 2-liter); $2.99 (introductory pricing for 12-pack) www.pepsico.com

Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola and diet
offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor taste with a
diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi Next delivers
real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right mix of cola
flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-counters will be
happy, too- Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health

SRP: $5.99 (10.25-ounce can); $7.89 (six 1.5-ounce pouches) www.kraft.com

Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy snack.
Recent stats show that men these days are doing more grocery shopping and are more interested in wellness, so
Planters Nut-trition from Northfield, III.-based Kraft is a perfect match. This blend of almonds, peanuts and
pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging

SRP: N/A www.dulcich.com

Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for Pretty
Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and merchandising
program featured colorful, eye-catching packaging with holiday-themed designs to appeal to customers of all ages,


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 168 of 274
                                                New Product Central

as well as accompanying POS materials such as display bins and shelf danglers. Consumers can rinse the grapes
right in the innovative standup grab-and-go colander bags, which also enable easy and efficient carrying, displaying
and storage. More themed promotions using the same innovative packaging are on the way from Sunlight-we can't
wait!

Pretzel Crisps Dark Chocolate and Peppermint Variety

SRP: $2.99 www.pretzelcrisps.com

Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining the
brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate with
flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus

SRP: $5.99 www.majesticdrug.com

This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine, super-
gentle interdental brush on one end and a flosser on the other-the only such product on the market to offer this
combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a day
for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their stocks
as often as previously.

Ritz Crackerfuls Big Stuff

SRP: $3.99 (box of 5 1.25-ounce packs) www.kraft.com

These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield, 111.-
based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks

SRPs: $1 (12-ounce brewed coffee); $1.50 (cafe mocha or vanilla); 50 cents extra (16-ounce size)
www.coinstar.com

The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution for
grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi system
features touchscreen ordering and French press technology that grinds the beans and delivers steaming cups of
great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer program that
remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers looking to
save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza

SRP: $10.99-$11.99 www.nypizzeria.com

Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato starch
and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New York
Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 169 of 274
                                                New Product Central

Sa hale Crunchers

SRP: $3.99 www.sahalesnacks.com

It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative flavor
combinations, Seattle-based Sahale's new Sa hale Crunchers team lightly roasted sliced almonds with fruits and
spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sahale Crunchers
add zing to healthy snacking.

Salem Baking Co. Cookies

SRP: $5.99 www.salembaking.com

It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially after
experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us. The
Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, enrobed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees

SRPs: $5.72-$7.80 www.seabest.com

The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete seafood
dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of preparing
sophisticated seafood culinary creations at home. All items within the line are preseasoned, packaged in
microwave-safe/oven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside

SRPs: $3.50 (2-ounce bar); $11.95 (6-ounce box of truffles) www.seattlechocolates.com

This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly based in
Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy and
family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces

SRPs: $3.49-$3.99 www.snyderslance.com

Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely go
wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon and
cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line. These
crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original, Sea Salt
& Vinegar, and sweet-spicy Mesquite BBQ flavors.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 170 of 274
                                                 New Product Central

Sunkist Blends

SRP: $5.99 www.trifectafoods.com

Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta Foods
LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under the
Sunkist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are designed
to be marketed in the fresh produce section.

SunRidge Farms Items

SRP: Various www.sunridgefarms.com

Among among the slew of tasty new snacks from Royal Oaks, Calif.-based Sun Ridge Farms, two stood out as our
particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango coating, and
made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no hydrogenated
oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai spices and green
tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They contain no
hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains

SRP: $1.29 www.sunrype.com

This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70 percent fruit
and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes fruit purees,
fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's more, there
are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf

SRP: $7.99 www.wisdomnaturalbrands.com

For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar intake,
SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands, the
maker of SweetLeaf Stevia Sweetener. Made by bonding SweetLeaf Stevia and raw cane sugar, SugarLeaf offers
the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and carbohydrates.
And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar, less is needed in
recipes.

Talenti Gelato e Sorbetto

SRP: $4.99-$5.99 www.talentigelato.com

Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in small
batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones, Talenti's
newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice cream,
they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with only the
best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry Chocolate
Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-top lids.

Tastykake and Mrs. Freshley's Doughnuts and Pastries

SRPs: 85 cents-$4.49 www.flowersfoods.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 171 of 274
                                                 New Product Central

Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake brands. The
co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and icing. The Little
Layer Cakes offer rich vanilla icing and a drizzle of chocolate-enrobed soft yellow cake with creme filling. The mini
doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar variety, and the
Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are great for folks
looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network, Tastykake
products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles

SRP: $3.79 www.simplyasiafoods.com

Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles from
Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free varieties
(Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in four
individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-fries,
soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios

SRP: $4.19-$5.49 www.truroots.com

      PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally
gluten-free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea

SRP: N/A www.turkeyhill.com

The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors, and their
latest release is a masterpiece. SunBrew aims to capture a homebrewed taste and truly hits the mark. With cane
sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety, as well as
SO-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's marketing
area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks

SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $S.50-$9.50 retail unit price (spareribs)
www.tyson.com

We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal solutions,
from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The Springdale, Ark.-
based company's heat-and-serve products come in both modified-atmosphere and vacuum skin packaging to retain
freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-packaged, pre-
seasoned and portioned products that require minimal preparation and quick cooking times to deliver easy, no-fuss
meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides smaller portion
sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items

SRPs: $5.99-$6.99 www.udisglutenfree.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 172 of 274
                                                New Product Central

Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line of
products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner rolls
are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber than
Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets

SRP: $3.25 www.kraft.com

There were a lot of smiles around the table on the night these samples from Northfield, ilL-based Kraft were tested.
The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and seasonings with
chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about 20 minutes. The
biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna Melt.

Warheads Sour Twists

SRP: 99 cents www.impactconfections.com

Warheads Sour Twists from Littleton, Colo.-based Impact Confections is a three-color, three-flavor extruded chewy
candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so each
flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to all
taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors. Warheads
is supporting the new product launch online through sponsorships with Cartoon Network and Nickelodeon, as well
as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips

SRP: $3.99 www.willamettevalleygranola.com

Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette Valley has
introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa, amaranth and
barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable pouches come in four
toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy

SRPs: 69 cents-$3.19 www.wrigley.com

There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size Pouches
replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies in three
flavor varieties: 5 Flavors, Mix-a-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums were
designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of the
time. The new 6-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling peppermint),
and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy candy with
colors that don't match the flavors to keep consumers guessing as they make their way through bites of Strawberry,
Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor and
transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the category
experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime, Orange and
Orange Strawberry.

Yes To Carrots Leave-in Conditioner with Argan Oil

SRP: $8.99 www.yestocarrots.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 173 of 274
                                                  New Product Central

Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins and amino
acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for normal to dry
and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level of benefit for
hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair to strengthen
and renew.


Load-Date: September 17, 2015


  Em! of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 174 of 274
                                                 New Product Central
                                                     The Progressive Grocer
                                                               August 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 11754 words

Bod


By PG Editors
 It's that time again, when Progressive Grocer's seasoned editors, aided by a contingent of eager tasters at our
Jersey City, N.J., office-otherwise known as New Product Central-get to sample a broad selection of the cream of
the retail product crop.

But despite all of the fun we had road-testing so many great items, the process of narrowing down the final winners
was no easy task, given the careful deliberation we applied to the many varied entries that came our way.

As always, not all products made the cut, but for the choice ones that did, a few noteworthy trends among recently
released products readily emerged.

Better-for-you foods, including those targeting such specialized demographics as gluten-free, are now more
mainstream than ever, with their healthy halo not all displaced by an implicit (and most welcome) tendency toward
indulgence. Indeed, healthier foods that taste far better than their trailblazing predecessors are more frequently
landing in the shopping carts of many customers now buying them for their sheer scrumptiousness rather than their
nutritional content.

Another notable trend is toward innovative, highly functional-in some cases, multifunctional-packaging. In the
produce sector alone, we encountered bite-size tomatoes that could be rinsed in their snack pack; a twin-pack of
microwavable artichokes that could be pre seasoned and steamed right in the bag; table grapes in a streamlined
colander bag designed for easier carrying, display and storage; and breathable packaging that helps keep fresh
blueberries tasting great.

Among other categories, we saw proprietary cigar packaging that eliminates the need for a humidor, opening up big
selling opportunities for supermarkets, and a heat-and-eat line of deli meals in both mOdified-atmosphere and
vacuum skin packaging to retain freshness and quality.

The deli meals in particular exemplified yet another big trend: convenience, which is still king, but with the growing
recognition that shoppers want to put their own stamp on things. To that end, products we sampled included an
ingenious cake mix with frosting and even a disposable pan, so home bakers can whip up a sweet treat with ease,
and ready-to-eat hard-cooked and peeled eggs that purchasers can use to prepare nearly homemade deviled eggs,
egg salads and the like.

With that, we extend sincere congrats to our most recent group of new product winners and invite you, our readers,
to dig into the latest iteration of our smorgasbord of Editors' Picks.

320 Main Street Hoagies and Burritos
         SRPs: $3.99 each (hoagies);
         $2.99 each (burritos)
www.320foodsystems.com


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 175 of 274
                                                 New Product Central

        The 320 Main Street Burrito line from Fort Collins, ColO.-based Fast Food Systems consists of three
breakfast burritos: Beef and Green Chili, Chicken and Green Chili, and American with ham, sausage, bacon and
potato in country gravy. The hoagie line features seven 8-inch varieties: Italian Sausage; Cajun Chicken BBQ;
Pulled Pork BBQ; Italian with Ham, Capicola, Salami and Provolone; Smoked Turkey and Provolone; Pizza Steak;
and Meatball. All products come frozen and can be sold frozen, thawed or in a hot box.

Almondina Milk Chocolate Delights and Yogurt Dipped BranTreats
        SRP: $4.99 (both)
www.almondina.com
         It might be difficult to improve upon the original Almondina, offered by San Francisco-based
WorldPantry.com Inc., but it's been done, and quite exquisitely at that, by smothering the irresistible cookie, with its
yummy roasted almonds and sweet raisins, in rich premium milk chocolate. Additionally, a delicious take on
Grandma Dina's Almondinas is the new healthful BranTreat breakfast cookie line featuring tasty, tangy cinnamon
and a smooth, sweet yogurt coating. In both instances, these crispy, crunchy, all-natural cookies truly hit the sweet
spot for great taste and guilt-free indulgence.

AloueUe Portions
        SRP: $3.99
www.aloueUecheese.com
        These 100 percent all-natural, 40-calorie-per-serving portions of America's favorite spreadable cheese,
New Holland, Pa.-based AloueUe, provide consumers (and hungry PG tasters) with a convenient and tasty
snacking option. The product comes in two flavors: Original and Italian Herbs.

Amy's Light & Lean Pizzas
        SRP: $4.29
www.amyskitchen.com
       Petaluma, Calif.-based Amy's now offers two pizzas as part of its lower-calorie and -fat Light & Lean line,
each containing half the fat of the company's original product versions. Italian Vegetable Pizza and Cheese Pizza
each have fewer than 300 calories and just 6 grams of fat per 8-ounce single-serve size.

Andros Fruit Me Up Real 100% Fruit Sauces
        SRPs: $3.69 (4-pack);
        $1.29 (4-ounce pouch)
        www.andros.com.fr
         Andros Foods USA Inc., the Harrison, N.Y.-based subsidiary of a French fruit processor, offers pure
applesauce and three exciting blends, all with a healthy twist. Containing only fruit puree and vitamin C, the all-
natural, U.S.-made product offers one serving of fruit in each 4-ounce pouch. The available varieties are Apple,
Apple Strawberry Banana, Apple Mango Pineapple, and Apple Peach Apricot.

Annie's Homegrown Organic Rising Crust Pizza
        SRP: $9.99
www.annies.com
         Crafted from whole grains, real cheeses, and organic meats and vegetables, these family-sized rising-crust
pizzas from Berkeley, Calif.-based Annie's represent a departure for natural pizzas, most of which are single-serve
vegetarian items of the thin-crust or f1atbread type. By contrast, Annie's offers the hearty meat options of Uncured
Pepperoni and Supreme, along with popular varieties Four Cheese and Spinach & Mushroom.

ArtiSun Farms Redi Bites
        SRP: $3.99
www.eurofresh.com


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 176 of 274
                                                  New Product Central

         These addictive grape-sized tomatoes from Willcox, Ariz.-based Eurofresh are perfect for a quick snack on
the run or as a sweet accompaniment to a mealtime salad. The cute yet functional clamshell packaging is designed
to allow for rinsing in the container, so snackers can pop one morsel at a time straight from the resealable opening
if they wish.

Bakery On Main Truebar
        SRP: $1.99
www.bakeryonmain.com
          Gluten-free never tasted so good. This fruit-and-nut bar from East Hartford, Conn.-based Bakery On Main
is billed as having "nothing to hide," and clear packaging certainly reinforces that all-natural message. Available in
six flavors, including Hazelnut Chocolate Cherry, Walnut Cappuccino, Coconut Cashew and Apricot Almond Chai,
the dense, chewy bars are bound to appeal not only to those with gluten intolerance, but also athletes in need of
energy and people who just appreciate a delicious on-the-go snack. Additionally, Truebars are Non-GMO Project
Verified, kosher, dairy- and casein-free, low in sodium, and a good source of fiber and omega-3, as well as
containing no trans fats or cholesterol.

Barista Baking Co. Break & Bake Scones
        SRP: $2.49
www.championfoods.com
        Champion Foods' new line of Break & Bake scone dough, under the New Boston, Mich.-based company's
upscale Barista Baking Co. brand, brings the local bakery to the home kitchen. Available in three flavors-Almond,
Blueberry and Chocolate Chip-the oven-ready dough yields eight scones per package that bake up quickly, easily
and tastily in home ovens in a matter of minutes.

Beemster 10-Month Aged Goat Cheese
        SRP: $15-$20 per pound
www.beemster.us
          Yes, it's a bit on the pricey side, but one taste and you'll know why PG's tasters flipped for this firm-bodied,
full-flavored 10-month-aged goat cheese from the Beemster co-op in north Holland (the company's U.S. presence is
coincidentally in this publication's hometown of Jersey City, N.J.). Offering a rich, long-lasting flavor packed with
floral and grassy tones, and a unique texture, this cheese is ideal for grating over salads or pasta, and pairs well
with dark breads, avocados and walnuts.

Benedetto Pinot Grigio
        SRP: $11.99
www.gkskaggs.com
        Fruit flavors of pear and apple with hints of melon and mineral make this light- to medium-bodied, dry, crisp
and fresh wine imported by Irvine, Calif.-based G.K. Skaggs Inc. perfectly suited to poultry, fish, appetizers, aperitifs
and other light fare. Hailing from Veneto, Italy, Benedetto Pinot Grigio offers a delicate complexity and elegance,
merging the well-known qualities of the popular grape variety with just a touch of sweetness.

Benelact Reduced Cholesterol Cheeses and Butter
        SRPs: $3.99 (butter);
        $3.29-$3.49 (7-ounce cheese shreds or slices);
        $2.99-$3.39 (8-ounce cheese blocks);
        $5.35-$5.75 (16-ounce cheese blocks);
        $6.49-$6.99 (5-pound blocks)
www.benelact.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 177 of 274
                                                New Product Central

         For those looking to reduce their cholesterol intake without giving up the great taste of real cheese and
butter, Sturtevant, Wis.-based Benelact Dairy has come to the rescue. Benelact's reduced-cholesterol butter and
cheeses offer the same taste and functionality as traditional products, but with a third less cholesterol. Made using
patented technology that removes cholesterol mechanically during processing, the products are all natural with a
clean label, and they're priced competitively with traditional items. Cheeses are offered in multiple sizes and
formats, in Cheddar, Colby Jack, Mozzarella and Provolone varieties.

Blake's Upside Down Chicken and Waffle Pie
        SRP: $5.99
www.blakesallnatural.com
         Concord, N.H.-based Blake's All Natural Foods has put its own spin on this classic southern meal. Each
"pie" is made by hand in small batches with hand-pulled white-meat chicken, mashed sweet and russet potatoes,
gravy, and a hint of real Vermont maple syrup, all topped with an organic waffle. You bake the item, flip it over onto
your plate and enjoy. It's a tasty change of pace from run-of-the-mill pot pies, and the express instructions shorten
cooking time without impairing flavor.

Blimpie Best Sub Sandwich Kit
        SRP: $6.25
www.landofrost.com
         Since almost 60 percent of consumers make sandwiches at home during tough economic times, family-
owned packaged lunch meat company Land O'Frost, based in Lansing, III., embraced this consumer trend and
created a national partnership with Blimpie to offer the Scottsdale, Ariz.-based sub shop chain's signature meats in
its popular Sub Sandwich Kits for consumers. The kits offer the four signature meats of Blimpie's most famous
sandwich, Blimpie Best. Each kit contains Prosciutto Cotto Ham, Smoked Ham, Capicola Ham and Salami
interleaved with parchment paper for ease of separation and portion control, and enough meat for six sandwiches.
Additionally, the product is gluten-free and offers 14 grams of protein per serving.

Blu eCigs Disposable Electronic Cigarettes
        SRP: $9.99
www.blucigs.com
         Blu eCigs give users the look and feel of traditional cigarettes with a water vapor "puff" instead of smoke
and ash. Blu eCigs are available in convenient disposables or rechargeable packs for regular use, with or without
nicotine and in a variety of flavors. Each combines the battery, atomizer and cartridge in one single piece, and the
Charlotte, N.C.-based company's signature blue LED tip glows with each puff. Designed with a single hole for
maximized draw and resistance, the mouthpiece is engineered to prevent leakage. Blu eCigs offers two flavors:
Magnificent Menthol provides a surge of minty flavor, but for rich, full-flavored tobacco taste, Classic is ideal. Each
eCig is equal to 400 puffs or about 1Y:z packs of cigarettes.

BonSavor Whole Wheat Flour Naan
        SRP: $3.49
www.bonsavorfoods.com
         With ethnic cuisine catching on in a big way among mainstream consumers, Dallas-based BonSavor is on
the right track with its line of whole wheat flatbreads inspired by a range of cultures. The company's authentically
crafted, flame-baked naan (a type of flatbread hailing from India) is naturally low in fat; has no saturated fat or
cholesterol and 0 grams of trans fat per serving; is high in vitamin B1 and a good source of dietary fiber, vitamin
B3, folate and calcium; and offers 37 grams of whole wheat per serving. Oh, and it tastes really good, too.

Brioni's Healthy Morning Coffee
        SRP: $8.99
www.brionis.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 178 of 274
                                                 New Product Central

         Prebiotic coffee? As long as it doesn't alter the product's taste (and in this case, it definitely doesn't), why
not? Brioni's Healthy Morning Coffee is the first coffee to provide digestive health benefits while delivering the taste
and aroma of true gourmet coffee, according to Glastonbury, Conn.-based Brioni Coffee Co. Each 12-ounce cup is
a good source of fiber and a pre biotic, delivering 4 grams of dietary fiber, 0 grams of fat and cholesterol and just 35
calories. So, go ahead, enjoy that second cup.

Buff Lo Dip
        SRP: $5
www.bufflodip.com
         Buff Lo Dip from Londonderry, Ohio-based Dzalt Enterprises LLC is ideal not only as a dip for chips,
chicken nuggets or tenders, and veggies, but also as a sauce for many different foods. It can be used on tacos,
pizza, hot dogs, hamburgers, subs, turkey sandwiches, chicken sandwiches, steamed or fried rice, chicken wraps,
and grilled cheese, as well as in chili, soups and many other foods.

Califia Farms Cuties Juice and Almondmilk
        SRP: N/A
www.califiafarms.com
         Those wildly popular Cuties seedless Clementinesare now available in juice form from Bakersfield, Calif.-
based Califia Farms, which scored big with its tangerine juice blends. At 100 to 130 calories per serving, the all-
natural juices have no added sugar and deliver two full servings of fruit, along with 150 percent RDV of vitamin C.
The Clementine-mandarin, tangerine-orange-mango and tangerine-orange-pineapple blends come in "whimsical 8-
ounce PET bottles designed for maximum kid appeal," as well as 12- and 48-ounce sizes. Califia also made a
splash with its three varieties of Almondmilk, a great option for the lactose-intolerant or others avoiding dairy. The
antioxidant-rich line is free of lactose, soy and gluten, and claims to deliver 50 percent more calcium than 1 percent
dairy milk. Califia's Almondmilk comes in 48-ounce bottles, in Unsweetened, Creamy and Vanilla varieties.

Cedarlean Egg White Frittatas
        SRP: $3.99
www.cedarlanefoods.com
         As Carson, Calif.-based Cedarlane Foods aptly notes, there's nothing "lean" about the taste of its gluten-
free frozen Cedarlean Egg White Frittata line, which is available in Broccoli & Cheddar, Roasted Chile & Cheese,
and Spinach & Roasted Tomato varieties. Each all-natural frittata melds fluffy egg whites, fresh cheeses, chunky
vegetables and a blend of spices in a scalloped potato crust. High in protein and fiber, and containing no more than
200 calories, the product line comes in packaging with a prominent "gluten-free" icon on the front, helping gluten-
intolerant consumers find what they need quickly.

Celestial Seasonings Sweet Harvest Pumpkin Holiday Black Tea
        SRP: $2.99
www.hain-celestial.com
        This autumnal tea, available seasonally from Boulder, Colo.-based Celestial Seasonings, a division of The
Hain Celestial Group in Melville, N.Y., creates its own warm glow. Featuring rich black tea, harvest-fresh pumpkin
flavor and traditional spices such as cinnamon, ginger and nutmeg, plus a hint of natural sweetness, the product
made PG's resident sippers fall for fall all over again.

Chobani Champions Vanilla Chocolate Chunk Greek Yogurt
        SRP: $1.29
www.chobani.com
        Aiming to bring kids to the current big yogurt trend, Norwich, N.Y.-based Chobani's Champions is authentic
strained Greek yogurt made with low-fat milk and real chocolate chunks. Each 3.5-ounce cup is chockfull of protein,
calcium and vitamin D. It's a tasty and healthy alternative to other kids' snacks, and should be welcomed by parents



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 179 of 274
                                                 New Product Central

looking for something different for kids' lunchboxes, after-school treats or the cooler for handing out following soccer
games or other children's activities.

Clemmy's Ice Cream Bars
        SRP: $4.29
www.clemmysicecream.com
        These sugar-free, gluten-free and lactose-free ice cream bars from Rancho Mirage, Calif.-based Clemmy's
are almost too good to be true. Especially sublime were Clemmy's Orange Creme Bars, featuring the citrusy tang of
oranges swirled together with rich, creamy vanilla ice cream. All of the bars achieve their luscious taste by using
superior, all-natural ingredients.

Country Time Lemonade Chewy Candy
        SRP: $1.99
www.sorbee.com
         Aiming to leverage some recent category growth, Trevose, Pa.-based Sorbee International LLC launched
these chewy candies as a follow-up to its previous hard candy released under the iconic soft-drink brand name.
Available in four flavors (Lemonade, Peach Lemonade, Raspberry Lemonade and Pink Lemonade), these
refreshing chews capture their namesake's flavor profile-not too tart, not too sweet. Available in 7-ounce peg bags,
the candies promise 150 calories per eight-piece serving.

Dancing Deer Baking Co. Whole Grain Cranberry Orange Cookies with White Chocolate Chips
        SRP: $5.99
www.dancingdeer.com
        These soft and chewy indulgences from Boston-based Dancing Deer Baking Co. went fast at the PG office-
gone-within-the-hour fast! Sweet cranberries, orange and creamy white chocolate chips are crammed into every
whole grain cookie. The scratch-baked, all-natural and kosher treats come eight to a package-although that won't
seem like nearly enough.

Del Destino Tapenades
        SRP: $1.99
www.atalanta1.com
         Del Destino gourmet tapenades from Elizabeth, N.J.-based Atalanta Corp., available in such savory
varieties as Piquillo & Jalapeno, Olive, Asparagus,           and Artichoke, do multiple duty as dips, sandwich
spreads, marinades, pasta flavorings and even salad dressing ingredients. A particular-and tasty-use one PG editor
found for the product was as an impromptu "pizza" sauce on a whole wheat pita that was then heaped with veggies
and melted cheese.

Disney Berry Quick Snacks
        SRP: $2.99
www.naturipefarms.com
        These ready-to-eat fresh blueberries from Salinas, Calif.-based Naturipe Farms feature a harvest-to-
package system that lengthens the shelf life of the product for up to three weeks when properly refrigerated. The
succulent berries are triple-inspected, triple-washed and placed in breathable packaging, resulting in a high-quality
healthy snack that's perfect for Disney-loving kids of all ages to take along anywhere.

Dole Frozen Fruit Single-serve Cups
        SRP: $2.49 (pack of two 3-ounce cups of strawberry or pineapple);
        $2.79 (pack of two 3-ounce cups of blueberries)
www.dole.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 180 of 274
                                                 New Product Central

         Employing cutting-edge, patent-pending technology to minimize texture loss during the defrosting process
for a just-like-fresh appearance, taste and mouthfeel, Frozen Fruit Single-serve Cups from Westlake Village, Calif.-
based Dole can be enjoyed as a healthy snack any time of the day. Besides being eaten on their own, they can be
popped into smoothies, sprinkled on top of various dishes and incorporated into various recipes.

Dove Milk Chocolate Covered Raisins & Peanuts
        SRP: $3.49 (5-ounce resealable pouch)
www.mars.com
         Lovers of peanuts, raisins and chocolate are sure to enjoy this combination of taste and textures in a bite-
sized candy. These milk chocolate-enrobed treats from Hackettstown, N.J.-based Mars Chocolate North America
are packaged in an eye-catching standup pouch with great shelf presence. As a "hand to mouth" candy, this new
treat is part of the increasingly popular unwrapped-bite segment, which has expanded to $1.6 billion annually and
emerged as a growth category for manufacturers and retailers alike.

Eat Well Enjoy Life Hummus
        SRP: $3.99-$4.99
        http://eatwell-enjoylife.com
        The creamy hummus made by Alpharetta, Ga.-based Tryst Gourmet/Eat Well Enjoy Life features various
beans, making it easy for consumers to add more protein, fiber and healthy fat to their diets. The gluten- and
cholesterol-free, kosher product line comes in three zesty flavors: Sweet & Spicy Black Bean, whose topping of
spicy roasted corn, sweet pineapple and red-pepper relish offers complementary flavors; high-protein Spicy Red
Lentil Chipotle, set off by a topping of milder poblano chili peppers and corn; and Wasabi Edamame, topped by
black beans and pickled ginger, and offering just the right kick of wasabi backed with horseradish.

Eggland's Best Hard-Cooked Peeled Eggs
        SRP: $2.59
www.egglandsbest.com
        No time to hard-cook eggs? Just reach for Eggland's Best's ready-to-eat Hard-Cooked Peeled Eggs.
Produced and selected from the Jeffersonville, Pa.-based company's Grade AA farm-fresh eggs, and delivering all
of the same nutritional benefits with a large added serving of convenience, the item is a resealable pouch of six
medium-sized hard-cooked and peeled eggs that contain 25 percent less saturated fat than ordinary eggs, and are
an excellent source of vitamins 0, B12 and E, and a good source of riboflavin-all for just 60 calories per egg.

Entenmann's Cake Pop Set
        SRP: $19.99
www.durakleen.com
        With cake pops all the rage, home bakers can easily replicate the charm and whimsy of the tasty single-
serve treats with the Entenmann's brand bakeware product line from Brooklyn, N.Y.-based Euro-Ware. Suitable for
making sweets on a stick for any celebration, the new bakeware line is affordably priced and ideal as a cross-
merchandising candidate for your baking department.

Freshpet Select Roasted Meals for Cats/Dogs
        SRPs: $4.29 (1-pound bag of cat food);
        $10.99 (3-pound bag of dog food);
        $6.49 (1.75-pound bag of dog food)
www.freshpet.com
        With its Select Roasted Meals, Secaucus, N.J.-based Freshpet offers consumers' four-legged companions
tender chicken pieces accented with carrots and spinach for well-balanced meals pet parents can feel good about
serving. The cat food marries the taste and texture of the wet food preferred by felines to the convenience of dry
food.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 181 of 274
                                                New Product Central

Front Porch Ice Cream
        SRP: $4.99
www.mooresvilleicecream.com
         Just when it seems like we've seen or tasted just about every ice cream on the market, there comes a new
15-SKU line of Southern-inspired flavors from North Carolina-based Mooresville Ice Cream Co. Packed under the
Front Porch brand, the line was a tremendous hit with our team, with the Nana's Banana Pudding, Lemony
Sunshine, Peachy Keen and Blackberry Crumble varieties proving especially popular. The line features uniquely
crafted flavors based on homespun recipes that will make you feel as though you're rocking on your own front porch
on a summer night, no matter where you might be.

Frush
        SRP: $1.99
www.gofrush.com
        The Frush line of refrigerated yogurt fruit shakes from Statesville, N.C.-based Origin Food Group LLC,
available in four refreshing flavors-strawberry, blueberry, peach and strawberry banana-blends real fruit with
creamy yogurt, resulting in a delicious on-the-go treat. Upping the ante with proprietary, health-enhancing
ingredients that optimize bone health and probiotics to boost immunity and aid digestion, the line of functional
beverages in 8.4-ounce bottles is perfectly positioned for convenience-seeking, nutritionally minded consumers.

Glutino Rosemary & Olive Oil Gluten Free Snack Crackers and Gluten Free Tortilla Dippers
        SRPs: $3.49
www.glutino.com
         Glutino Rosemary & Olive Oil Gluten-Free Snack Crackers, the unanimous favorite flavor of PG's tasters,
makes for a satisfying gluten-free snack. The flavorful, all-natural crackers go great with soup or salad, but are
equally fine on their own. Seasoned with a just touch of salt, the Laval, Quebec-based company's Gluten Free
Tortilla Dippers-also all-natural-feature a sturdy scoop shell design that easily accommodates a large dollop of salsa
or dip.

Gourmet Trading Co. Superblues Blueberries and Peeled White Asparagus
        SRPs: $1.99( 5-ounce package of blueberries);
        $3.49 (1 O-ounce package of blueberries);
        $4.99 (16-ounce package of blueberries);
        $2.49 (9-ounce package of asparagus);
        $3.49 (12-ounce package of asparagus),
        $4.39 (1-pound package of asparagus);
        $6.49 (1.5-pound package of asparagus)
www.gourmettrading.net
        Now available in new pack sizes providing lower price points, the appropriately named Superblues from
Gourmet Trading Co. boast twice the size and crunch of their standard counterparts. Our PG tasters certainly found
them firm, flavorful and filling, with the added bonus that they held up well to freezing. The Peeled White
Asparagus, introduced to market by the Los Angeles-based company, comes in a bag proven to lower shrink. Pre-
peeled for greater preparation convenience, the elegant side dish can be displayed in a two-piece shipper that can
be assembled in minutes without a box cutter and features a moisture pad at the bottom of the tray to keep the
asparagus fresh.

Goya Fiesta Baked Beans
        SRP: $1.69
www.goya.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 182 of 274
                                                 New Product Central

          Secaucus, N.J.-based Goya, the Latin foods leader, continues to expand into new avenues, as evidenced
by its line of Fiesta Baked Beans. With more Latin-inspired flavors and recipes gaining mass appeal, coupled with
data that finds more than half of all general-population American households consuming baked beans, grocers can't
miss with Goya's Fiesta Baked Beans, whose robust flavor and Latin flair easily complements a variety of meals.

G.S. Caramel Sea Salt Gelato
        SRP: $4.79
www.gsgelato.com
         This luscious gelato from Fort Walton Beach, Fla.-based G.S. Gelato & Desserts Inc. seizes upon the
sweet-and-salty trend, along with the popularity of sea salt as an ingredient. It features a deep, creamy texture with
a rich taste reminiscent of a soft, warm caramel, plus a delicate touch of Mediterranean sea salt. The fusion of
flavors is quite pleasant, making for a unique and delicious treat.

Hammond's Candies
        SRPs: 95 cents-$9.95
www.hammondscandies.com
         Denver-based Hammond's released several new products this year, but these in particular caught our
editors' fancies. The individually wrapped Caramel Marshmallows offer soft, chewy, buttery goodness. Of the
company's latest Pantry Classics dip flavors, designed for snacking and recipes, we were most taken with
Cinnamon Bun. But Hammond's new line of chocolate bars really shows off the brand's decadent creativity. The
editors were split on their favorites, but the Malted Milkshake, PB&J Sandwich, chocolate-and-raspberry Crackle
Crunch, and chipotle-Iaced Sweet 'N Spicy were definite standouts.

Hartz UltraGuard Pro Flea & Tick Treatment
        SRP: $19.99
www.hartz.com
         Providing effective and affordable flea and tick protection for 30 days at a fraction of the price of
veterinarian-recommended products, Hartz UltraGuard Pro Flea & Tick Treatment for Dogs and Puppies starts
killing our furry friends' tormentors within 15 minutes. The product from the Secaucus, N.J.-based Hartz Mountain
Corp. includes the patented Pro-Glide applicator, which easily penetrates pet fur for application directly to dogs'
skin.

Hawaiian Kettle Style Mango Habanero Chips
        SRP: $2.99-$3.49
www.timschips.com
         These new Mango Habanero chips come from Hawaiian Brand Snacks, made by Peoria, III.-based Tim's
Cascade Snacks, part of the Pinnacle Foods Group. The crunchy chips feature a unique taste that combines the
heat of habanero peppers with the sweetness of mangoes. There's just enough heat to give these chips some
authority while not overpowering the overall spicy-sweet flavor.

Hershey's Candies
        SRPs: $1-$3.79
www.hersheys.com
         Pennsylvania-based Hershey Co. supplied many sweet favorites among the PG crew. Hershey's Simple
Pleasures Chocolates, boasting 30 percent less fat compared with average milk chocolates, deliver all of the
deliciousness expected from a Hershey's product. Consisting of a smooth chocolate outside with a rich creme-filled
center, Simple Pleasures come in three varieties and are individually wrapped for easy portion control in 24-count,
5.6-ounce pouches. Rolo Minis feature the classic combination of chewy caramel and milk chocolate of their full-
size counterparts in a calorie-friendly size that make life sweeter for consumers who want to enjoy their chocolate
without the guilt. Ice Breakers Duo Mints offer a tasty, refreshing lift with a "fruit+cool" flavor sensation. Combining a



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 183 of 274
                                                 New Product Central

textured fruit-flavored side (available in raspberry and strawberry varieties) with a cooling, smooth side that features
Ice Breakers Mints' signature flavor and cooling crystals, Duo Mints come in 1.3-ounce tins. With a crunchy candy
shell and a soft, chewy center, Jolly Rancher Crunch 'N Chew combines the unmistakably bold fruit flavors of the
original hard-candy version with a chewy texture. The result is a candy experience that satisfies both crunchy and
chewy candy fans' respective sweet spots.

Hormel Cure 81 Ham Steaks, Natural Choice Chicken Sausages and Natural Choice Smoked Sausages
        SRPs: $3.09-4.99 (ham steaks);
        $4.99 (chicken sausages);
        $5.99 (smoked sausages)
www.hormel.com
           Easy-to-prepare, fully cooked Cure 81 ham steaks satisfy PG tasters' need for a quick, single-serve
weekday meal idea in a variety of flavors: Classic, Brown Sugar, Peppered and Honey Cured. As their name
implies, Natural Choice chicken sausages have no preservatives or artificial ingredients, and grill up nicely in three
cheese-studded varieties: Jalapeno Cheddar, Apple Gouda and Spinach Asiago. Also boasting no preservatives or
artificial ingredients, Natural Choice smoked sausages feature a blend of spices that, along with the smoking
process, result in a savory taste sensation. A particular standout is the Turkey variety, which provides a lighter
alternative, having half the calories of, and 70 percent less fat than, the Original sausage.

IHOP at Home Syrups
        SRP: $3.99-$4.29 (24 ounce);
        $2.99-$3.19 (12 ounce)
www.sorbee.com
         The latest iconic brand to be brought to grocery store shelves by Trevose, Pa.-based Sorbee International
LLC is IHOP-specifically, the syrup enjoyed for years by breakfast diners. The IHOP at Home line of retail breakfast
syrups includes classic flavors such as Original, Lite and Sugar Free in 24-ounce bottles, and unique flavors like
Rooty Tooty Fresh 'N Fruity Blueberry in 12-ounce bottles. It was really a no-brainer to put the IHOP brand in the
retail channel, and these syrups live up to the name.

International Delight Coffee Beverage
        SRP: $3.99
www.whitewave.com
          Coffeehouse indulgence is now as close as the refrigerator with International Delight Iced Coffee, a sweet
and creamy, ready-to-drink iced beverage made with 100 percent premium Arabica coffee and available in three
luscious flavors: Vanilla, Mocha and Original. The generous half-gallon packaging was another plus. This gourmet-
style thirst-quencher from Broomfield, Colo.-based WhiteWave Foods was particularly satisfying over ice on broiling
Jersey City afternoons.

Ivy-Dry Super Continuous Spray
        SRP: $10.99
www.ivydry.com
        The first continuous spray for the treatment of poison ivy, Ivy-Dry is godsend for hikers, campers and others
who enjoy outdoor activities. It can be easily applied to hard-to-reach areas of the body while keeping hands mess-
free and lowering the chance of spreading infection or recontamination. PG's testers particularly loved the fact that
users can spray at any angle-even upside-down-and the product requires less effort than traditional finger-pump
sprays, according to Fairfield, N.J.-based Ivy-Dry Inc.

Kane Candy Chocolate Dessert Cups
        SRP: $5.99-$7.99
www.kanecandy.com


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 184 of 274
                                                 New Product Central

         Because they're as functional as they are pretty, we like these candy cups quite a choco-Iot! A quick and
easy dessert solution, Kane's Chocolate Party Cups, offered by Caledonia, Mich.-based Niche Gourmet, can be
filled and topped with a limitless number of sweet possibilities. The line's five varieties include chocolate flowers,
white and dark chocolate Tuxedo cups, chocolate cordial and toasting cups, chocolate heart cups, and large Kane
Candy Chocolate Party cups. Great for parties of all kinds and sizes, these items lend a special, elegant touch to
the dessert course.

Kellogg's Krave Cereal and Eggo Wafflers
        SRP: $3.99 (Krave);
        $2.99 (Wafflers)
www.kellogg.com
         Kellogg's Krave is aimed at teens, of whom 50 percent reportedly skip breakfast. The product features a
sweet, crispy cereal shell exterior with a smooth real chocolate center, delivering an "intense chocolate experience,"
according to the iconic Battle Creek, Mich.-based company. A good source of fiber and made with whole grains,
Krave is available in Chocolate and Double Chocolate. Eggo Wafflers are hand-held, tear-apart waffle bars-crispy
on the outside, fluffy on the inside-that are designed to be eaten right out of the toaster, no syrup required. They are
available in Brown Sugar Cinnamon Roll and Strawberry Strudel flavors.

Kind Nuts & Spices
        SRP: $1.99 (bar)
www.kindsnacks.com
        New York-based Kind Healthy Snacks offers this line of snack bars crafted from high-quality whole nuts and
spices. The clean-label bars deliver indulgent recipes with all-natural protein, fiber and no more than 5 grams of
sugar. The product line is available in four varieties-Dark Chocolate Nuts & Sea Salt, Madagascar Vanilla Almond,
Dark Chocolate Cinnamon Pecan and Cashew & Ginger Spice-that provide unique flavors in a great-tasting, better-
for-you snack.

Klondike Shelf-stable Baby Potatoes
        SRP: $1.99
www.potandon.com
         Potandon Produce's Klondike Goldust Express joins Klondike Rose Express as part of the Idaho Falls,
Idaho-based company's shelf-stable line of microwavable fresh potatoes. Klondike Express combines cutting-edge
packaging technology with two market-proven potato varieties, enabling convenience-driven consumers to prepare
1 pound of whole fresh Klondike baby potatoes from pantry to plate in just six minutes. They're positioned as high-
velocity impulse items that can be cross-merchandised as part of a meal solution display, or as a quick potato side-
dish to complement outdoor grilling in summer. In addition, the Klondike Rose Express package has been updated
with an enhanced nutritional panel on the front, highlighting the fact that fresh potatoes are fat- and sodium-free,
and contain 18 percent of the recommended daily amount of potassium per serving and 45 percent of vitamin C.

Kraft Fresh Take
        SRP: $1.99
www.kraft.com
         Northfield, ilL-based Kraft aims to simplify the process and ease the mess of preparing crusty baked
poultry, pork and seafood dishes. Each refrigerated Fresh Take sectioned bag contains natural Kraft Cheese and
seasoned breadcrumbs; you break the divider, mix the cheese and crumbs, coat your protein and bake. The bag is
your bowl, so cleanup is minimal. It's an easy way for budding cooks to try something new, and veterans should like
having fewer dishes to wash. Fresh Take comes in six varieties: Southwest Three Cheese, Rosemary & Roasted
Garlic, Chile Lime & Panko, Cheddar Jack and Bacon, Italian Parmesan, and Savory Four Cheese.

Krave300 Disposable Electronic Cigarettes




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 185 of 274
                                                New Product Central

        SRP: $8.99-$11.99
www.vapor-corp.com
         Krave Electronic Cigarettes from Fort Lauderdale, Fla.-based Vapor Corp. offers a large selection of
disposable e-cigs designed to stylishly fit any smoker's needs. Available in traditional tobacco or menthol flavors,
the Krave300 disposable line also comes in an assortment of 10 other flavors merchandised in 10-unit point-of-
purchase boxes. The Fruits Collection includes Sour Apple, Blueberry, Great Grape, Juicy Peach and Strawberry
flavors, while the Sweets Collection offers Cappuccino, Chocolate, Red Wine, Spiced Rum and Very Vanilla flavors,
among others. In addition, Krave300 e-cigs are available in a variety of colors and tattoo-inspired looks, all
equipped with jewel-cut tips to really make them stand out. Users can enjoy 300 puffs without the second-hand
smoke, flame, ash or odor of traditional cigarettes.

Larry the Cable Guy Smokin' Chips, Wraps and Firestarters
        SRP: $5.99 (chips);
        $6.99 (wraps);
        $8.99 (8-pack of firestarters, which are 98 cents apiece)
www.tailgatingplanks.com
         Chef Locke's It's Hi-Time Home Decor & More Inc., based in Spokane Valley, Wash., has extended its easy
BBQ prep line with flavor and smoke accessories under the Larry the Cable Guy brand-in the process taking grill-
friendly fare to the next level. The Smokin' Chips, Wraps and Firestarters are suitable for all proteins and infuse a
tangy, smoky flavor in a fun and easy preparation method to help folks "git-R-done" and enjoy.

Lake Champlain Chocolates Organic Dark Chocolate Bars
        SRP:$4.59
www.lakechamplainchocolates.com
        Inspired by Peru's world-class cocoa, Burlington, Vt.-based Lake Champlain Chocolates added two organic
chocolate bars to its organic chocolate line. The scrumptious single-origin 70 percent cocoa bars are Peru Organic
and Cherry Peruvian, the latter of which features organic tart dried cherries from northern Michigan that perfectly
complement the fruitiness already present in the chocolate, along with Madagascar Bourbon vanilla beans,
considered the finest and most balanced vanilla beans available.

Lawry's and McCormick Seasoning Blends and Coffee Extract
        SRPs: $3.29 (Lawry's items);
        $4.59 (Gourmet Seasoning items);
        $1.40 (Grill Mates); $2.89 (Perfect Pinch)
        and $4.42 (extract)
www.mccormick.com
        These fabulous flavors from Hunt Valley, Md.-McCormick & Co. enlivened PG tasters' various culinary
endeavors. Lawry's Fire Roasted Chile & Garlic Blend and Roasted Garlic Salt with Oregano & Basil provided
authentic Southwestern and Mediterranean zing, respectively, while McCormick Gourmet Cuban and Gourmet
Tuscan Seasoning items were robust ambassadors for two time-honored cuisines. Specially designed for larger
cuts of meat that require more time on the grill, the Slow & Low Memphis Pit BBQ Rub in the Grill Mates line went
over big at one summer cookout we know of, and for the sodium-conscious among us, nothing could top the Perfect
Pinch salt-free Fiesta Citrus and Southwest Sweet 'n Smoky varieties, both of which are treats for the taste buds.
Last-but certainly not least-the Pure Coffee Extract proved an irresistible addition to cookies, cakes, pies, hot
beverages and anything else that occurred to us.

Lipton Pure Leaf Real Brewed Tea
        SRPs: $2.49-$2.69 (carafe); $1.69-$1.79 (single)
www.pepsico.com



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 186 of 274
                                                 New Product Central

        This Lipton/Pepsi joint project is a great addition to the growing ranks of bottled brewed teas. Brewed from
Rainforest Alliance Certified tea leaves from China, India, Africa and South America, Pure Leaf comes in unique
square PET bottles, and in nine assorted flavor and calorie combinations, including lemon, peach and raspberry.
The sweet varieties-Sweetened and Southern-style Extra Sweet-are made with all-natural sugar, but the
Unsweetened is a benchmark for a bold, clean-tasting, refreshing iced tea.

M&M'S Mint Dark Chocolate Candies
        SRP: $1.09 (1.5-ounce single);
        $2.99 (8-ounce resealable pouch)
www.mars.com
         The latest new variety of M&M'S is delicious, refreshing and a sure winner in the candy aisle. This time, the
familiar candy shell encases creamy dark chocolate laced with refreshing mint. Mars Chocolate North America had
offered this flavor only during the winter holiday season, but now consumers can enjoy it year-round-a smart move,
since the Hackettstown, N.J.-based company notes that mint chocolate is a popular flavor enjoyed by consumers
anytime (80 percent of sales are nonseasonal), and sales in the mint segment are growing faster than in the
chocolate category.

Macanudo Cigar with Locked-In Humidity Packaging
        SRP: $6.99
www.cigarworld.com
         For grocers that want to sell premium handmade cigars but not install a humidor, General Cigar Co. has
brought "Locked-In Humidity" packaging to its top-selling Macanudo cigar brand. This innovative, proprietary
wrapping provides an airtight barrier that guarantees fresh-from-the-factory flavor in an attractive package and
display. This packaging also presents grocers with merchandising opportunities away from the traditional tobacco
section, such as the wine and spirits department. The sample was of Macanudo's traditional high quality, and the
packaging delivered the 5.5-inch-by-50-ring-gauge cigar in perfect smoking condition. The pouch is also available
on same-size cigars from General Cigar's Partagas, Punch and Excalibur brands.

Manischewitz Gluten Free Chocolate Cake Mix
        SRP: $4.69
www.manischewitz.com
        Including nearly everything needed to make-and bake-a cake, including cake mix, frosting mix and even a
disposable pan, Manischewitz Gluten Free Chocolate Cake Mix from the respected Newark, N.J.-based kosher
food company is ideal for convenience-seeking gluten-intolerant consumers. With a preparation time of less than 10
minutes and a baking time of about 40 minutes, the packaging features an on-pack icon communicating the
healthier attributes of the all-natural item, which is an excellent source of fiber and low in sodium, as well as having
no MSG, sulfites, and artificial preservatives or ingredients.

Mann's Rainbow Salad
        SRP: $1.99-$2.99
www.mannpacking.com
       With mini broccoli florettes now added to its already healthy and delicious mix of shredded carrots, cabbage
and cauliflower for extra crunch and texture, the reformulated Rainbow Salad from Salinas, Calif.-based Mann
Packing Co. is truly better than ever. The microwaveable pre-washed product works well in salads, wraps,
sandwiches and more-one veggie-Ioving PG editor naturally used it as the basis of a super Fourth of July slaw.

Mediterranean Snacks HummuZ Crispz and Lentil Crackers
        SRP: $3.49-$3.99
www.mediterraneansnackfoods.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 187 of 274
                                                   New Product Central

         Tasty, crunchy snacks that boast enhanced wellness profiles without sacrificing taste, HummuZ Crispz and
Lentil Crackers from Boonton, N.J.-based Mediterranean Snacks are low in fat, high in protein, gluten-free and non-
GMO certified. Baked with real garbanzo beans, HummuZ Crispz are a good source of fiber and protein. Lentil
Crackers-the first crackers made with protein-rich lentils-contain only 110 calories in a hearty 18-cracker portion and
come in three flavors: Sea Salt, Cracked Pepper and Rosemary Herb.

Melt Organic Buttery Spreads
        SRP: $3.99-$4.99
www.meltbutteryspread.com
          Hailey, Idaho-based Prosperity Organic Foods launched this new line of certified-organic buttery spreads
made from a blend of virgin coconut, flaxseed and sunflower oils. With no trans fats, hydrogenated oils, gluten, soy
or artificial preservatives, Melt delivers a fresh, rich taste and creamy texture; the honey variety is particularly nice
on wheat toast. Additionally, Melt tops, sautes and bakes just like butter, with half the saturated fat and fewer
calories.

Meow Mix Tender Centers
        SRP: $4.99 (small bag); $12.99 (large bag)
www.delmonte.com
         These dual-textured kibbles from San Francisco-based Del Monte Foods are crunchy outside with a meaty
center-a combination that proved to be a big hit with our resident feline taste-testers. Available in tuna and white
fish and salmon and white meat chicken flavors, the line was launched by the return of the memorable Meow Mix
jingle, which last aired 16 years ago.

MiO Energy
        SRP: $4.99
www.kraft.com
         An extension of Northfield, ilL-based Kraft's MiO water "personalizer," MiO Energy adds a boost of energy
and B vitamins with 60 milligrams of caffeine per 8-ounce serving, about the same as a 6-ounce cup of coffee. A
few squirts of colorful flavor really do jazz up an otherwise mundane glass or boUle of water, and the energy boost
can be a welcome mid-afternoon pick-me-up. It comes in Black Cherry and Green Thunder (sort of a tropical fruit
flavor).

MOAB   A~ai   Superfruit Blend
        SRP: $2.99
www.friedas.com
        A new fusion of exotic juices, A~ai Superfruit Blend from Los Alamitos, Calif.-based specialty produce
supplier Frieda's Inc. is a polyphenol powerhouse, with antioxidant strength to neutralize damaging free radicals
and supercharge health. Enhanced with freeze-dried a~ai, organic a~ai juice from the Brazilian Amazon mingles
with the nutrient-rich juices from Concord grapes, mangoes and other key players, along with the juices of acerola
and passion fruit and the fruit purees of camu camu and capua~u from Brazil. The beverage also features
vegetarian omega-3 DHA to promote heart and brain health, and plant-derived glucosamine (vegetarian) for joint
health.
        A~ai   Superfruit Blend is gluten-free, dairy-free,
        GMO-free, wheat-free, vegetarian, and vegan.
        Other MOAB Superfruit Blend varieties include
        Pomegranate and Wild Blueberry.

Mr. Clean Bliss Gloves
        SRP: $3.99
www.thebutler.com


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 188 of 274
                                                 New Product Central

        Cleaning is sheer bliss with these premium household gloves from Marlborough, Mass.-based Butler Home
Products, which are latex-free and boast a plush, pillow-soft lining that keeps hands dry and comfortable.
Additionally, an embossed palm grip helps to provide a safe grip.

Nature Made 100% Vegetarian Omega-3
        SRP: $29.79
www.pharmavite.net
        There's nothing fishy about Nature Made 100% Vegetarian Omega-3, which enables vegetarian, vegans
and those who can't tolerate or are allergic to fish to get the right dose of omega-3 fatty acids as recommended by
heart-health experts. One of the first products to deliver a completely vegetarian alternative to regular fish oil
supplements, the item from Northridge, Calif.-based Pharmavite contains EPA and DHA from a non-animal source
made in an ocean-free environment.

Nature's Path Love Crunch Granolas
        SRP: $4.99
www.naturespath.com
        Shoppers are sure to love Love Crunch from Richmond, British Columbia-based Nature's Path Organic
Foods as much as we did. Available in four delectable flavors-Carrot Cake, Apple Crumble, Aloha Blend, and Dark
Chocolate & Red Berries-the USDA-certified organic, non-GMO granola line is packed with nutrients and whole
grains, but no cholesterol or trans fats, and less sodium. And if all of that isn't enough to do your heart good, the
brand's "Bite4Bite" initiative helps the needy: For each bag of Love Crunch sold, Nature's Path will donate the
equivalent in cereal or cash, up to $1 million, to food banks. Additionally, the cereals come in eco-friendly standup
resealable bags.

Ocean Mist Farms Season & Steam Microwavable Artichoke Pack
        SRP: $3.99
www.oceanmist.com
         Find artichoke preparation a hassle? You won't with the Season & Steam microwavable artichoke pack
from Castroville, Calif.-based Ocean Mist Farms. The innovative item offers two fresh Globe artichokes that are
cleaned, trimmed and ready to cook in first-of-its-kind packaging that gives users the option to open the bag, pre-
season the artichokes to taste, reseal the package and steam by microwave all within the same bag. And the
results are utterly-not to mention effortlessly-delicious.

Oscar Mayer Selects
        SRPs: $4.99 (9 ounces of cold cuts);
        $3.99 (8-count hot dogs);
        $6.99 (12 ounces of bacon)
www.kraft.com
         Some would say it's enough just to be bacon, but Oscar Mayer, a brand of Northfield, ilL-based Kraft, goes
one further with its delicious new Selects line, which has no artificial preservatives, flavors or colors. The bacon is
uncured and the hot dogs contain no byproducts. Two of the hot dog varieties-New York Style and Chicago Recipe-
attempt to capture those regional flavors with ingredients instead of toppings-not quite, but nice try. Still, the taste,
texture and label of the dogs (which also include Turkey, Beef, Angus and Angus Bun-Length) are excellent, as are
the cold cuts, especially the Slow Roasted Turkey Breast and Applewood Smoked Ham.

Pacific Soup Starters Vietnamese-style Pho
        $3.49-$3.69
www.pacificfoods.com
       Tualatin, Ore.-based Pacific Natural Foods' innovative Soup Starters line, including three varieties of
Vietnamese-style Pho, meets growing consumer interest in cooking ethnic dishes at home. Not only do these items


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 189 of 274
                                                   New Product Central

have an immediate impact on retailers' bottom lines by encouraging consumers to pick up additional items across
multiple departments to assemble the soups, but their satisfyingly tasty flavors will have shoppers coming back for
more.

Panera Bread Salad Dressing
        SRP: $4.99
www.arcobasso.com
        Arcobasso Foods, a full-service custom manufacturer and bottler of salad dressings, sauces and
marinades, helped Panera Bread launch its retail line of dressings in 2009. Since then, Hazelwood, MO.-based
Arcobasso has extended the Panera dressings line to 18 national grocery retailers, with 1,800 retail locations and
counting. Among its newest dressings to bow in the past year, we give a healthy thumbs-up to the Fuji Apple and
Cherry Balsamic varieties, which add unique restaurant flair to homemade salads.

Pearls/Early California Reduced Salt Olives
        SRP: $1.79
www.olives.com
        Although they contain 25 percent less sodium than regular black olives, these items sold under two trusted
brands from Tracy, Calif.-based Musco Family Olive Co. don't disappoint on taste. Olive lovers-even those not
watching their salt intake-will be hard-pressed to stop at the serving size of four.

Pepsi Next
        SRPs: 99 cents (20-ounce and 2-liter);
        $2.99 (introductory pricing for 12-pack)
www.pepsico.com
         Research has shown that there's a segment of consumers who are resistant to both regular, full-sugar cola
and diet offerings. While these consumers love the taste of Pepsi, they don't believe you can achieve full-flavor
taste with a diet cola. Purchase, N.Y.-based PespiCo developed Pepsi Next with these consumers in mind. Pepsi
Next delivers real cola taste with 60 percent less sugar than Pepsi-Cola, which it achieves by offering just the right
mix of cola flavor and a blend of sweeteners to closely mimic the taste curve of a regular cola. And the calorie-
counters will be happy, too-Pepsi Next has only 40 calories per 8-ounce can.

Planters Nut-rition Men's Health
        SRP: $5.99 (10.25-ounce can);
        $7.89 (six 1.5-ounce pouches)
www.kraft.com
        Co-branded with the leading men's magazine, this tasty nut mix delivers a delicious, crunchy and healthy
snack. Recent stats show that men these days are doing more grocery shopping and are more interested in
wellness, so Planters Nut-trition from Northfield, III.-based Kraft is a perfect match. This blend of almonds, peanuts
and pistachios contains 6 grams of protein and six vitamins and minerals per 1-ounce serving.

Pretty Lady for the Holidays Table Grapes Packaging
        SRP: N/A
www.dulcich.com
          Introduced last November by Delano, Calif.-based Sunlight International Sales as a seasonal promotion for
Pretty Lady brand table grapes from J. Dulcich & Sons in McFarland, Calif., this creative packaging and
merchandising program featured colorful, eye-catching packaging with holiday-themed designs to appeal to
customers of all ages, as well as accompanying pas materials such as display bins and shelf danglers. Consumers
can rinse the grapes right in the innovative standup grab-and-go colander bags, which also enable easy and
efficient carrying, displaying and storage. More themed promotions using the same innovative packaging are on the
way from Sunlight-we can't wait!


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 190 of 274
                                                 New Product Central

Pretzel Crisps Dark Chocolate and Peppermint Variety
        SRP: $2.99
www.pretzelcrisps.com

         Sweet and salty meets chocolate mint for this new winner from Skillman, N.J.-based Snack Factory. Joining
the brand's Holiday Indulgents line, Dark Chocolate & Peppermint Pretzel Crisps combines rich, dark chocolate
with flat-baked pretzel crackers, topped off by peppermint candy pieces. This seasonal flavor is available at
supermarkets and select specialty stores nationwide during the winter holiday season.

Proxi-Plus
        SRP: $5.99
www.majesticdrug.com
        This unique dental cleaning product from South Fallsburg, N.Y.-based Majestic Drug features an ultra-fine,
super-gentle interdental brush on one end and a flosser on the other-the only such product on the market to offer
this combination in a single item. Additionally, innovative clamshell packaging holds 30 disposable brushes, one a
day for a month, so PG staffers who are diligent about their midday dental hygiene don't need to replenish their
stocks as often as previously.

Ritz Crackerfuls Big Stuff
        SRP: $3.99 (box of 5 1.25-ounce packs)
www.kraft.com
         These days, when it comes to food, bigger isn't always better. But Ritz Crackerfuls Big Stuff from Northfield,
III.-based Kraft is a winner, especially for those (editors included) who travel and often find themselves hungry but
trapped on the tarmac. Made with 6 grams of whole grain per serving, it's perfect for tiding you over until that next
mealtime. The Extreme Peanut Butter and Colossal Cheddar fillings bring a nice creamy contrast to the crunchy
crackers.

Rubi Automated Coffee Kiosks
        SRPs: $1 (12-ounce brewed coffee);
        $1.50 (cafe mocha or vanilla);
        50 cents extra (16-ounce size)
www.coinstar.com
         The folks up in Bellevue, Wash., who brought us Coinstar and Redbox are now offering a turnkey solution
for grocers looking to improve their in-store coffee programs. In partnership with Seattle's Best Coffee, the Rubi
system features touchscreen ordering and French press technology that grinds the beans and delivers steaming
cups of great-tasting fresh-brewed coffee in about a minute. Supported by a Web-based frequent-customer
program that remembers your previous order and e-mails your receipts, Rubi is bound to be embraced by retailers
looking to save on labor and waste while providing their shoppers with a great cup 0' joe.

Russo's Gluten-Free New York Style Pizza
        SRP: $10.99-$11.99
www.nypizzeria.com
        Russo's New York Style Gluten-Free Pizza features a vegan crust made with rice flour, tapioca flour, potato
starch and extra-virgin olive oil, infused with honey and Italian seasonings. It's available in six varieties: Greek, New
York Style, Margherita, Chicken Rustica, Pepperoni and Italian Mozzarella, and Mulberry. Founded in 1992 by chef
Anthony Russo, Houston-based Russo's New York Pizzeria is known as the only place to find authentic New York
pizza and Italian dishes in Texas. It operates 28 restaurants in Texas, Florida, Tennessee and Arkansas, and will
soon be expanding to New York and New Jersey.

Sa hale Crunchers




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 191 of 274
                                                New Product Central

        SRP: $3.99
www.sahalesnacks.com
         It's always great to see new twists on snacks that make healthy noshing delicious. With several innovative
flavor combinations, Seattle-based Sahale's new Sahale Crunchers team lightly roasted sliced almonds with fruits
and spices, offering unique mixes like Almonds with Cherries, Apples & Maple; Almonds with Cranberries, Sesame
Seeds & Honey; and Almonds with Parmesan & Herbs. With less than 140 calories per serving, Sahale Crunchers
add zing to healthy snacking.

Salem Baking Co. Cookies
        SRP: $5.99
www.salembaking.com
        It would be a shock to find a product from Winston-Salem, N.C.-based Salem that we didn't like, especially
after experiencing its full line at a trade show. So it was no surprise how much their new releases impressed us.
The Moravian sugar cookies, so delicately crisp on their own, are more decadent in holiday shapes, en robed in
chocolate and topped with crushed peppermint. The Butter Pecan Praline Shortbread Cookies are buttery rich, and
the Pumpkin Spice Shortbread-laced with cinnamon, ginger, nutmeg and allspice- evokes images of the fall and
winter holidays.

Sea Best Signature Entrees
        SRPs: $5.72-$7.80
www.seabest.com
         The Sea Best Signature line from Jacksonville, Fla.-based Beaver Street Fisheries features complete
seafood dishes in a variety of flavor profiles. The line was developed to give consumers a foolproof method of
preparing sophisticated seafood culinary creations at home. All items within the line are preseasoned, packaged in
microwave-safe/oven-safe containers and ready in about six minutes. The tray itself is self-venting, creating a
steam environment that gives the consumer a better-finished product than conventional microwave cooking. The
line includes seven original recipes based on consumer input and research: Maine Lobster Cakes, Mango Crusted
Swai, Potato Crusted Cod, Spinach & Artichoke Stuffed Flounder, Shrimp & Grits, Stuffed Clams, and Tilapia
Florentine.

Seattle Chocolates Baby, It's Cold Outside
        SRPs: $3.50 (2-ounce bar);
        $11.95 (6-ounce box of truffles)
www.seattlechocolates.com
         This special 2012 holiday collection of vintage-style truffle bars from the chocolate purveyor unsurprisingly
based in Seattle was created to evoke the romance, glamour and innocence of a bygone era. There are five "cozy
and family" flavors: Christmas Cookie Bar (milk chocolate, white chocolate center, vanilla, cinnamon oil, raw sugar
crystals); Hot Buttered Rum Bar (milk chocolate with a hint of rum and toffee crunch); Holiday Cheer Eggnog Bar
(milk chocolate with sweet vanilla, cream and nutmeg); Mom's Hot Cocoa Bar (milk chocolate bar with marshmallow
bits); and Candy Cane Crunch Bar (minty dark chocolate truffle with candy cane chips). The truffles are also
available in a holiday party box illustrated with scenes of a 1950s holiday shindig, and a fun "snow day" box with a
wintry backdrop.

Snyder's of Hanover Eatsmart Potato Crisps and Bacon Cheddar Pretzel Pieces
        SRPs: $3.49-$3.99
www.snyderslance.com
       Our picks from Hanover, Pa.-based Snyder's could be described as both naughty and nice. You can rarely
go wrong with bacon or cheese, so both is better: generous chunks of sourdough hard pretzels with hearty bacon
and cheddar cheese flavors. Meanwhile, the brand has added potato crisps to its better-for-you Eatsmart line.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 192 of 274
                                                New Product Central

These crunchy all-natural popped snacks have 65 percent less fat than regular potato chips and come in Original,
Sea Salt & Vinegar, and sweet-spicy Mesquite BBQ flavors.

Sunkist Blends
        SRP: $5.99
www.trifectafoods.com
       Add some sunshine to your day with this rejuvenated take on trail mix from Pacoima, Calif.-based Trifecta
Foods LLC that blends best-of-class ingredients with a proprietary process enhancing flavor and aroma. Sold under
the Sunkist brand-synonymous in consumers' minds with quality citrus fruits-these tasty anytime snacks are
designed to be marketed in the fresh produce section.

Sun Ridge Farms Items
        SRP: Various
www.sunridgefarms.com
        Among among the slew of tasty new snacks from Royal Oaks, Calif.-based Sun Ridge Farms, two stood out
as our particular favorites. Mango Almonds are all-natural dry-roasted almonds coated with a creamy mango
coating, and made with real vanilla and natural flavors. They contain no preservatives, 0 grams of trans fats, no
hydrogenated oils, and are GMO- and rBST-free. Vanilla Chai Raisins (above) consist of all-natural exotic chai
spices and green tea blended together in a creamy real-vanilla coating poured over sun-ripened raisins. They
contain no hydrogenated oils, titanium dioxide or trans fats, and are GMO-free.

SunRype Just Fruit & Grains
        SRP: $1.29
www.sunrype.com
         This dense, chewy bar from Kelowna, British Columbia-based SunRype Products Ltd. is made up of 70
percent fruit and 30 percent grains, with nothing else added. The simple, healthy all-natural ingredient list includes
fruit purees, fruit and vegetable juice concentrates, oats, barley, rice crisps, sunflower seeds and flax seeds. What's
more, there are two great flavors to choose from: Summer Berries and Strawberry Mango.

SweetLeaf SugarLeaf
        SRP: $7.99
www.wisdomnaturalbrands.com
         For those who love baking and whipping up other sweet treats but aren't keen to cut down on their sugar
intake, SugarLeaf is a 100 percent natural low-calorie sweetener from Gilbert, Ariz.-based Wisdom Natural Brands,
the maker of SweetLeaf Stevia Sweetener. Made by bonding SweetLeaf Stevia and raw cane sugar, SugarLeaf
offers the sweet taste and browning and bulking qualities of sugar, but with two-thirds fewer calories and
carbohydrates. And we were particularly glad to find out that since SugarLeaf is three times sweeter than sugar,
less is needed in recipes.

Talenti Gelato e Sorbetto
        SRP: $4.99-$5.99
www.talentigelato.com
          Great-tasting, all-natural Talenti gelati and sorbetti are uniquely creamy and intensely flavored, made in
small batches using traditional Italian equipment. Featuring milk from cows not treated with artificial hormones,
Talenti's newest gelati are not only incredibly rich and creamy but, with about 30 percent less fat than regular ice
cream, they're also a healthier alternative. In true Talenti tradition, the five new gelati are made from scratch with
only the best all-natural ingredients. Chocolate Peanut Butter Cup, Banana Chocolate Swirl, Black Raspberry
Chocolate Chip and Chocolate Chip-Stracciatella went over big with PG's road-testers, as did the mess-free screw-
top lids.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 193 of 274
                                                 New Product Central

Tastykake and Mrs. Freshley's Doughnuts and Pastries
        SRPs: 85 cents-$4.49
www.f1owersfoods.com
          Flowers Foods impressed us with some of its latest releases under its Mrs. Freshley's and Tastykake
brands. The co-branded Cinnabon Honey Bun is a sweet and moist breakfast treat, topped with cinnamon and
icing. The Little Layer Cakes offer rich vanilla iCing and a drizzle of chocolate-en robed soft yellow cake with creme
filling. The mini doughnuts from Tastykake make it too easy to eat more than one, especially the powdered sugar
variety, and the Creme Filled Chocolate Bells are rich, chocolaty creme-filled morsels. The Cinnabon products are
great for folks looking for that trademark cinnamon roll taste outside the mall. And with Flowers' distribution network,
Tastykake products can be enjoyed by Philadelphia expats around the country.

Thai Kitchen Rice Noodles
        SRP: $3.79
www.simplyasiafoods.com
          Making authentic Asian noodle dishes has gotten much easier with this new line of all-natural rice noodles
from Thai Kitchen, a brand of Berkeley, Calif.-based Simply Asia Foods LLC that's available in three gluten-free
varieties (Brown Rice, Red Rice, and Purple Corn & Rice Noodles). Perhaps best of all is that they're packaged in
four individual servings that allow consumers to add variety and personality to their favorite dishes, including stir-
fries, soups and salads. Add the vegetables, protein and seasonings of your choice, and you're eating a unique and
flavorful dish in minutes.

TruRoots Sprouted Trios
        SRP: $4.19-$5.49
www.truroots.com
         PG tasters took the opportunity to get in touch with their roots with this shelf-stable, quick-cooking, naturally
gluten-free, vegan and certified GMO-free product line featuring three types of sprouted rice, lentils and quinoa,
respectively. Offering mosaics of color that are as lovely to look at as they are to eat-especially the quinoa combo-
Livermore, Calif.-based TruRoots offers products that are directly sourced and sustainably grown.

Turkey Hill SunBrew Iced Tea
        SRP: N/A
www.turkeyhill.com
        The folks at Conestoga, Pa.-based Turkey Hill are pioneers in chilled bottled tea in a multitude of flavors,
and their latest release is a masterpiece. SunBrew aims to capture a home-brewed taste and truly hits the mark.
With cane sugar and no added preservatives or colors, SunBrew comes in a 25-calorie Lightly Sweetened variety,
as well as 80-calorie Sweetened and calorie-free Unsweetened. Our editors who live on the fringes of Turkey Hill's
marketing area hope SunBrew will soon arrive at their local stores.

Tyson Deli Market Products and Pork Sparerib Mini Racks
        SRPs: $3.99-$4.99 (Deli Market items); $5.49 per pound for a $8.50-$9.50 retail unit price (spareribs)
www.tyson.com
        We were frankly wowed by the Tyson Deli Market line, which features a whole range of fully cooked meal
solutions, from restaurant-inspired pasta entrees, to glazed chicken breast fillets, to chicken fajita strips. The
Springdale, Ark.-based company's heat-and-serve products come in both modified-atmosphere and vacuum skin
packaging to retain freshness and quality. Meanwhile, for rib lovers, Tyson Pork Sparerib Mini Racks offer vacuum-
packaged, pre-seasoned and portioned products that require minimal preparation and quick cooking times to deliver
easy, no-fuss meals with no waste or mess. Available in Applewood and Teriyaki flavors, the line also provides
smaller portion sizes-ideal for those of us who don't have an army to feed.

Udi's Gluten Free Foods Items



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 194 of 274
                                                 New Product Central

        SRPs: $5.99-$6.99
www.udisglutenfree.com
         Chocolate Chia Muffin Tops, Classic French Dinner Rolls and Millet-Chia Bread are among Udi's new line
of products. The muffin tops allow the nutritionally minded to indulge in a little chocolate decadence. The dinner
rolls are ideal for sharing at dinner with family or friends. The Ancient Grain Breads have more protein and fiber
than Udi's original white and whole grain varieties, but are just as tasty. Baked with hearty ancient grains, this bread
contains a wholesome balance of nutrients vitamins and earthy flavors. It's baked with chia, a naturally gluten-free
seed that supplies beneficial nutrients and a delicious flavor.

Velveeta Cheesy Skillets
        SRP: $3.25
www.kraft.com
        There were a lot of smiles around the table on the night these samples from Northfield, III.-based Kraft were
tested. The creamy cheese sauce takes these boxed meals up a notch or two. Just combine the pasta and
seasonings with chicken, ground beef or tuna; mix in the sauce; and you've got a dinnertime crowd-pleaser in about
20 minutes. The biggest raves went to the Chicken Alfredo; new varieties also include Chili Cheese Mac and Tuna
Melt.

Warheads Sour Twists
        SRP: 99 cents
www.impactconfections.com
         Warheads Sour Twists from Littleton, ColO.-based Impact Confections is a three-color, three-flavor extruded
chewy candy that's intertwined for a mouthwatering treat. It can be eaten as one combined twist, or untwisted so
each flavor can be savored individually. Each twist has a fruity center and sour sanding, and is made to appeal to
all taste buds. The product comes in a 2-ounce tray of twists in green apple, lemon and watermelon flavors.
Warheads is supporting the new product launch online through sponsorships with Cartoon Network and
Nickelodeon, as well as engagement with the Warheads Facebook community of more than 1.3 million fans.

Willamette Valley Granola Co. Granola Chips
        SRP: $3.99
www.willamettevalleygranola.com
        Granola's been marketed as a snack before, but never quite like this. Portland, Ore.-based Willamette
Valley has introduced lightly sweetened, crispy bite-sized chips featuring a whole grain blend of oats, quinoa,
amaranth and barley that enabled PG tasters to feel virtuous as they indulged. The product line's resealable
pouches come in four toothsome flavors: Butter Pecan, Wild Berry, Honey Nut and Vanilla Bean.

Wrigley's Gum and Candy
        SRPs: 69 cents-$3.19
www.wrigley.com
         There was lots to love from Chicago-based Wrigley. Life Savers Gummies new 4.2-ounce Share Size
Pouches replace the 2-ounce individual pouches launched in 2009. These pouches offer consumers more gummies
in three flavor varieties: 5 Flavors, Mix-O-Reds, Sours and Collisions. The Micro Pack versions of 5 and Orbit gums
were designed to make it convenient and affordable for consumers to keep their favorite chewing gums handy all of
the time. The new 6-tab envelopes are available in 5 Rain (a tingling spearmint) and 5 Cobalt (a cooling
peppermint), and Orbit Spearmint, Wintermint and Strawberry Remix. Skittles Riddles are a new bite-sized chewy
candy with colors that don't match the flavors to keep consumers guessing as they make their way through bites of
Strawberry, Apple, Watermelon, Fruit Punch and Raspberry. Starburst Flavor Morph chews start as one fruit flavor
and transform into another as special flavor beads burst with a second flavor, creating a unique and new-to-the
category experience. Each package contains an assortment of two juicy changing flavors: Cherry, Cherry Lime,
Orange and Orange Strawberry.



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 195 of 274
                                                  New Product Central

Yes To Carrots Leave-in Conditioner with Argan Oil
           SRP: $8.99
www.yestocarrots.com
         Go ahead, say yes. San Francisco-based Yes To Carrots' Leave-In Conditioner sends a mix of proteins
and amino acids deep into hair cuticles for some serious restructuring and rejuvenating benefits. Formulated for
normal to dry and damaged hair types, the easy-to-apply, 98 percent natural formula provides a more intense level
of benefit for hair that needs a little TLC, with argan oil and keratin proteins getting to the root of each strand of hair
to strengthen and renew


Load-Date: August 22, 2012


  End of   nOl'fJ!lH'nt




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 196 of 274
       Snack Factory, L.L.C., Skillman, N.J; peopleCM Ernst & Young L.L.P.
                                     Snack Food & Wholesale Bakery
                                              August 1, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 BNP Media

Section: Pg. 9(1); Vol. 101; No. 8SH ACCOUNTING FIRMS; ISSN: 1096-4835
Length: 61 words

Body


Sara and Warren Wilson, company founders and creators of Pretzel Crisps, received the Ernst & Young
Entrepreneur of the Year 2012 Award in the Master category in New Jersey. The award recognizes outstanding
entrepreneurs who demonstrate excellence and extraordinary success in such areas as innovation, financial
performance and personal commitment to their businesses.


Load-Date: December 19, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 197 of 274
                                             Couple snags crispy prize
                                               The Times of Trenton (New Jersey)
                                   July 10,2012 Tuesday, TRENTON FULL RUN EDITION


Copyright 2012 The Republican Company, Springfield, MA. All Rights Reserved

Section: BUSINESS; Pg. B09
Length: 185 words
Byline: Emily Brill, STAFF WRITER

Bod


Thin pretzels have led to fat profits for business owners Sara and Warren Wilson of Princeton Township, who took
home Ernst & Young's Entrepreneur of the Year award last month.

The Wilsons' most recent endeavor, Pretzel Crisps, brought in more than $100 million in retail sales last year,
according to their parent company, Princeton Vanguard. The entrepreneurs hold a patent for the snack, a fiat,
crispy pretzel cracker.

The Wilsons also lay claim to the invention of bagel chips, the thin, baked bagel slices they sold for seven years
under the name New York Style Bagel Chips before selling the company to Nabisco in 1992.

Before pioneering sales of the two hybrid snacks, the Wilsons hawked funnel cake, fat-free deli snacks and "bottle
banks" emblazoned with sports logos.

Ernst & Young recognized the "resilience" of the Wilsons' company, Snack Factory, during the award ceremony in
New Brunswick, Warren Wilson said.

"They categorized us as a company that develops many products time and time again," Warren said. "We're on our
fourth business already."

Contact Emily Brill at (609) 989-5721 or ebrill@njtimes.com



Load-Date: July 10, 2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 198 of 274
 Elizabeth Olsen snacks on pretzel crisps during filming break - as shrinking
             Dakota Fanning looks glum holding popcorn kernel
                                                                MailOnline
                                               July 8, 2012 Sunday 2:43 AM GMT


Copyright 2012 Associated Newspapers Ltd. All Rights Reserved




m"ilO line
Section: TV&SHOWBIZ
Length: 307 words
Byline: DAILY MAIL REPORTER

Body


She's the former child star who appeared to have a wise head on her young body.

But it seems even Dakota Fanning has succumbed to the pressures of staying uber-trim.

Despite celebrating her 18th birthday earlier this year, the pencil-thin actress lacked the feminine curves most ladies
develop by the time they are nearing their twenties.

As co-star Elizabeth Olsen tucked into Pretzel Crisps on set of Very Good Girls, Dakota held a mini water bottle
under her arm and looked glum while holding what appeared to be a popcorn kernel.

With both girls dressed in sleeveless black dresses and flat shoes, Mary-Kate and Ashley's sister, 23, showcased a
shapelier silhouette compared to the straight up and down catwalk look of Fanning.

The girls looked rather sullen compared to earlier this week when they were seen having a blast against the muggy
air backdrop of New York City's heatwave.

They had been dressed in shorts and T-shirts as they rode their bicycles along a Brooklyn street.

The two play 15-year-old chums who have made a pact to lose their virginity during their first summer out of high
school.

The plot centres on whether that friendship can endure when they both fall for the same cute street artist, played by
Boyd Holbrook.

The bicycles the girls rode appear to be circa 1970s, as the blue Schwinn Olsen uses is equipped with an old-
school bell on the handle and an old style two-toned seat.

Both wore cut off Levis' shorts and T-shirts. At one point the heat seemed to be getting to the actresses. As they
rode their bikes in one scene, they were both grimacing.

Light-skinned Fanning's face was beet red and her hair was matted with sweat.

Earlier in the day, the Man on Fire actress shot a solo scene dressed in a navy blue work shirt.


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 199 of 274
  Elizabeth Olsen snacks on pretzel crisps during filming break - as shrinking Dakota Fanning looks glum holding
                                                  popcorn kernel

The movie also stars actress Demi Moore and Peter Sarsgaard and is set to be released in 2013.


Load-Date: July 11, 2012


  Eml or DonHlH'nl




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 200 of 274
A refreshing approach to food: Elizabeth Olsen fears no carbs as she shops
                           in a pretty petal dress
                                                                MailOnline
                                               July 8, 2012 Sunday 9:51 PM GMT


Copyright 2012 Associated Newspapers Ltd. All Rights Reserved




m"il                                Ilfin
Section: TV&SHOWBIZ
Length: 552 words
Byline: CASSIE CARPENTER

Bod


Many Hollywood actresses deprive themselves of bread in order to avoid carbs and remain ultra-thin.

But Elizabeth 'Lizzie' Olsen showed no fear of indulging in a French baguette on a trip to Whole Foods Market in
New York yesterday, and she proudly showed off her curves in a pretty petal print dress.

               Scroll down for trailer. ..

The younger sister of Mary-Kate and Ashley Olsen looked stunning as she pushed her cart through the aisles of the
healthy market, as her long brown hair fell around her shoulders.

And the 23-year-old indie princess, who brought along her own environmentally-friendly shopping bags, was seen
wearing a burgundy shirt unbuttoned over a matching dress and stylish brown booties.

Elizabeth looked relaxed and happy to be on break from filming Very Good Girls in Brooklyn alongside Dakota
Fanning, who was seen earlier this week on set looking glum eating what appeared to be a popcorn kernel as the
Martha Marcy May Marlene star happily dug into her bag of Pretzel Crisps.

'I'm the curvy one of the family,' Olsen told Marie Claire last year.

'It's very clear that I'm the younger sister. My whole life they've been like women, while I've been trying to be a
woman but still a kid.'

In the film, which is directed Oscar-nominated screenwriter Naomi Foner, who is mother to Maggie Gyllenhaal and
Jake Gyllenhaal, Dakota and Elizabeth play life-long best friends who are determined to lose their virginity in the
summer after high school graduation.

However, things get complicated when they fall for the same street artist, played by Star Trek actor Anton Yelchin.

Demi Moore, Peter Sarsgaard, and Richard Dreyfuss also star in the drama which is due in theatres next year.

'A lot of times with female relationships and young women [in the movies], it's either Sisterhood of the Traveling
Pants or catty b--,' Olsen said.



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 201 of 274
         A refreshing approach to food: Elizabeth Olsen fears no carbs as she shops in a pretty petal dress

'I just have a problem with that. They're supposed to be either as perfect as how they're portrayed on Disney or as
mean as they're portrayed in high school movies. And in real life it's neither of those.'

 It's fortunate they're filming Very Good Girls in the summer as to not affect Elizabeth's class schedule as a senior
at New York University.

'That's the only time in my life I ever felt different for having sisters in the public eye,' said Olsen, who's a member of
the prestigious Atlantic Theater Company at the university's Tisch School of the Arts.

 'People would knock on my door and be like, "I heard there was a party here," just because they knew that I lived
in that room. It was so weird.'

Here's hoping her next big-budget movie, Red Lights, coming out next Friday will help get Olsen out of her tiny
Manhattan apartment.

'It's like a closet - I need to stop doing independent films so I don't have to live in 300 square feet,' she said.

The thriller, starring Robert De Niro, Sigourney Weaver, and Cillian Murphy, focuses on a psychologist who
investigates a world-renowned psychic who has resurfaced years after his toughest critic mysteriously passed
away.

In September, Elizabeth's college-set dramedy Liberals Arts will be released, in which she plays Josh Radnor's
younger friend and love interest.

And a month ago, the pretty brunette wrapped filming the title role in the erotic period thriller Therese in Budapest,
Hungary.


Load-Date: July 11, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 202 of 274
                                                              BEACH BAG
                                                       GlobalAdSource (English)
                                                         July 7,2012 Saturday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 42 words

Body

                  10                        100636040
                  Description               PRODUCTS I FIND PRETZEL CRISPS IN TH I Pretzel Crisps
                  Price                     $23.0 USD
                  Media Type                Internet
                  Country                   United States
                  Region                    National
                  City                      United States
                  Source                    hUp:llwww.healthline.com
                  Product                   Pretzel Crisps
                  Productbrand              Pretzel Crisps
                  Preview
                  Order
                  Ad Detail



Load-Date: September 9, 2012


  !':nd of Donwl('n!




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 203 of 274
                                   A MATCH MADE IN HEAVEN THE DEL
                                                       GlobalAdSource (English)
                                                       July 4,2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 42 words

Body

                 ID                         98163717
                 Description                PACKETS I FIND PRETZEL CRIPS IN THE I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Internet
                 Country                    United States
                 Region                     National
                 City                       United States
                 Source                     http://www.contactmusic.com
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 9,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 204 of 274
                                                              Unclassified
                                                         GlobalAdSource (English)
                                                           July 2, 2012 Monday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 34 words

Body

                 10                         98164705
                 Description                Unclassified I Unclassified
                 Price                      $23.0 USD
                  Media Type                Audio
                  Country                   United States
                  Region                    California
                  City                      Los Angeles
                  Source                    KOST-FM
                  Product                   Unclassified
                  Productbrand              Pretzel Crisps
                  Preview
                  Order
                 Ad Detail



Load-Date: September 9,2012


  End of Dn("lHH('nl




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 205 of 274
   Pursuing the perfect pretzel: more nutritious ingredients and innovative
  designs make pretzels--an already better-for-you salty snack--even better.
                                             Snack Food & Wholesale Bakery
                                                       July 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
Business and Industry
Copyright 2012 Stagnito Publishing Company

Section: Pg. 36; Vol. 101; No.7; ISSN: 0037-7406
Length: 1641 words
Highlight: Pretzels

Body


Pretzels have been around for more than a thousand years, originating in southern Europe around 610 A.D.,
according to historians. Today, crispy, hard pretzels are consumed by people in many of the countries represented
at the 2012 Olympics.

And why not? Health-conscious consumers around the world appreciate a flavorful treat that typically has fewer
calories than most other salty snacks on the market, as well as no trans-fat, saturated fat or cholesterol. Many
pretzel manufacturers today are also offering products made with "all-natural" ingredients and no artificial colors,
flavors or gluten. Even people mindful of their sodium intake can snack on pretzels, thanks to unsalted offerings
from numerous pretzel makers.

Still, like the 2008 Olympic silver-medal winners preparing for their shot at the gold in London, pretzel
manufacturers are continuously looking for ways to improve their products and meet consumer demand for a better-
for-you snack.

"Consumers continue to seek healthier snack foods," says Perry Abbenante, vice president of marketing for Snack
Factory, LLC, Princeton, N.J., which makes Pretzel Crisps. "They want options they can feel good about eating
without having to give up their favorite snacks or the flavors they've come to enjoy. Better-for-you snacks made with
natural ingredients, low fat, whole grains and fewer calories are just some of the things consumers seek when
choosing a snack for themselves as well as their families. You'll also find consumers looking for munchies they can
eat between meals that are not full of additives or artificial ingredients."

[ILLUSTRATION OMITTED]

The company has been offering a healthier snack alternative for several years with its Modern Classics and Deli
Style Pretzel Crisps. "All Pretzel Crisps flavors are low in fat, contain 110 calories and are made without any
trans-fat, saturated fat or cholesterol," says Abbenante. "Incredibly thin and crunchy, Pretzel Crisps are the best
part of the pretzel, but lighter and more versatile than other pretzels."

The Modern Classics line comprises four flavors (Cinnamon Toast, Classic, Supreme and Tuscan Three Cheese),
while the Deli Style line offers seven flavors (Buffalo Wing, Chipotle Cheddar, Everything, Garlic Parmesan,
Jalapeno Jack, Original and Sesame).

Just in time for the 2011 holidays, Pretzel Crisps added a second flavor to its third line, Holiday Indulgents. Like
White Chocolate & Peppermint Pretzel Crisps, Dark Chocolate & Peppermint Pretzel Crisps are covered in



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 206 of 274
     Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                       better-for-you salty snack--even better.

chocolate and sprinkled with peppermint candy pieces. Each bag holds 4 oz. of the sweet-and-salty crisps and
retails for $2.99. A 1-oz. serving has 120 calories and 5 g. of fat, allowing consumers to enjoy a little holiday treat,
as well as the health benefits of dark chocolate.

Yogurt, sweet and salty

Greek-style yogurt, a product hailing from the birthplace of the Olympics, is also garnering a lot of consumer
attention, thanks to its numerous nutritional benefits. It has more protein and calcium than regular yogurt, but fewer
carbohydrates and less sodium and sugar. Not surprisingly, it's turning up on a variety of other edibles, including
pretzels.

[ILLUSTRATION OMITTED]

"Tropical [Nut & Fruit Inc.] follows food trends and works to be first to market with new ideas," says Alicia LeHota,
president of the Grove City, Ohio-based manufacturer of nuts, snacks, chocolate and yogurt products. "Greek
yogurt is one of the fastest-growing segments in a grocery store, and we hope to bring these consumers into the
candy/snack segment."

To that end, Tropical Nut & Fruit recently introduced Greek Yogurt Covered Pretzels that contain no partially
hydrogenated oils, artificial colors or flavors. A 5-oz., resealable bag has a suggested retail price of $2.99 and will
be targeted at drug, warehouse and grocery stores. "It is an item that will go into candy and snack departments, but
can be cross-merchandised with Greek yogurt in dairy departments," LeHota explains. A 40-oz. bulk bag also will
be available.

[ILLUSTRATION OMITTED]

"Consumers value the sweet-and-salty combo of a chocolate or yogurt pretzel," says LeHota. "We have
experienced significant growth in our flavored pretzels without a decrease in our yogurt and chocolate pretzels."

Utz Quality Foods Inc., meanwhile, has introduced pretzel sticks made with whole wheat, flax, oats, rye, millet,
barley and buckwheat, all grains garnering more attention from health-conscious consumers. Introduced in March
2012, 7 Whole Grain Pretzel Sticks are the latest addition to the Hanover, Pa., company's Select line of artisan,
deli-style pretzels.

Other Select products are Honey Wheat Braided Twists, Butter Sticks, Sesame Sticks, Pumpernickel Sticks,
Everything Pretzels, Honey Mustard & Onion Pretzel Pieces, Buttermilk Ranch Pretzel Pieces and Cheddar Cheese
Pretzel Pieces.

7 Whole Grain Pretzel Sticks are available in grocery, convenience and Walmart stores on the East Coast, from
Maine to Atlanta. The suggested retail price for a 9-oz. bag is $3.29.

Utz Quality Foods also offers Utz Pretzel Pieces, Special Pretzels, Extra Dark Specials, Unsalted Specials,
Multigrain Specials, Thin Pretzels, Country Stix, Hard Pretzels, Wheel Pretzels, Nuggets, Butter Waffles and
Organic Pretzels.

[ILLUSTRATION OMITTED]

Twisting and turning

While healthier ingredients make an already better-for-you snack better, innovative shapes improve pretzels' taste
and functionality as well. It's hard to believe that pretzel manufacturers continue to come up with new shapes for
their products, which already are available in knots, sticks, wheels, nuggets, twists, fish shapes and countless other
forms, but they do.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 207 of 274
      Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                        better-for-you salty snack--even better.

"As a classic, all-American snack, pretzels are expected to look and taste a certain way," says Abbenante. "Over
the years, many brands have taken the traditional pretzel and made it their own. At Snack Factory, we rethought the
pretzel category and created Pretzel Crisps, a modern twist on an old favorite, by taking out the middle and baking
it flat. While we've added sweet, savory and spicy flavors to our pretzel crackers, we've maintain the traditional
qualities of a pretzel. Our Original Pretzel Crisps is our bestselling [stock-keeping unit] and our simplest flavor Oust
salt)."

The flat shape enables consumers to top Pretzel Crisps with sliced fruits and vegetables, herbs, cheese, shrimp
and more. The company even offers pretzel pairings and recipes on its website.

Consumers who like heartier toppings--salsa, hummus, spinach dip--will also appreciate Harvest Road Trussetts
from Pretzels Inc., a North American pretzel and snack food supplier in Bluffton, Ind. Introduced in November 2011,
Trussetts have a crisscross shape makes them "incredibly dip-friendly," according to the company, while still
delicious on their own.

Baked with whole wheat, the all-natural pretzels are flat, thin and crispy, yet strong enough to make a great platform
for dips. Harvest Road and private-label Trussetts are available in a variety of flavors, including Original, Barbecue,
Buffalo and Honey Mustard and Onion, at grocery stores, mass merchandisers and warehouse clubs nation-wide.
The suggested retail price for a 7.2-oz. bag is $2.99.

Pretzel predictions

Just like the Olympics, pretzels have fans all over the world. And new products with all-natural, better-for-you
ingredients and more versatile shapes will have even more people cheering for these enduring snack favorites.

"While the overall pretzel category was up slightly in 2011, Pretzel Crisps was up an astounding 106% in total U.S.
food sales from the previous year," says Abbenante.

"Similarly, we expect the pretzel category to perform just as well with comparable results in 2012 for Pretzel
Crisps. Between our field marketing and sales teams, our innovative approach to social media, consistent public
relations push and perfect combination of grass roots and ground-breaking marketing strategies, our focus has
been to raise brand awareness and increase the number of new users at every possible moment. The IRI data for
this year (ending May 13) shows we have been successful with an 86.7% increase over the last 52 weeks. This
monthly percentage increase is juxtaposed against incredible results from last year, and we are confident this trend
will continue with Pretzel Crisps sales increasing through the end of 2012."

[ILLUSTRATION OMITTED]

Tropical Nut & Fruit's LeHota is equally optimistic about her company's performance in 2012: "The [pretzel]
category continued to grow for Tropical in 2011. More national brands are releasing coated pretzels. With the
addition of new flavors (Orange and Lemon Creme), as well as our new Greek Yogurt Pretzels, we [expect to] see
continued growth of this category in 2012."

For more information about pretzels and pretzel trends, see "Pleasing Pretzels" in the May 2012 issue of Snack
Food & Whole-sale Bakery.

                                                       Pretzels
                                    (For the latest 52 weeks ending April 15,2012)
                                                  Brands       DoliarSales    %Changevs.       Dollar     Unit Sales
                                                                   (in        PreviousYear     Share      (inmillions)
                                                                                                           millions)
 1.                                             Snyders Of        $312.6          5.02         34.82         122.6
                                                                                                           Hanover



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 208 of 274
       Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                         better-for-you salty snack--even better.

 2.                                              Rold Gold       $152.1         824.73        16.94        63.4
                                                                                                          Natural
 3.                                               Private        $129.0          11.21        14.37        86.2
                                                                                                           Label
4.                                               Combos          $91.4'          14.96       f 10.18       51.5
5.                                                  Utz          $45.1             4.68        5.03        17.4
 6.                                              Rold Gold       $32.2           -82.84       3.58         12.6
 7.                                                Herrs         $19.0            -7.53       2.11         7.5
 8.                                             Snyders Of       $11.5           -5.03        1.28         2.9
                                                                                                        Hanovr100
                                                                                                         Calori Pck
 9.                                              Bachman         $11.3           -4.00         1.25         3.9
 10.                                               Glutino        $9.4           20.33         1.04         1.7
                                                  TOTAL"         $897.8           2.35       100.00        410.5
                                                                                             Brands      Unit Sales
                                                                                                        % Previous
                                                                                                           Year
 1.                                             Snyders Of                                                 -1.62
                                                                                                          Hanover
 2.                                              Rold Gold                                                716.04
                                                                                                          Natural
 3.                                               Private                                                   6.76
                                                                                                           Label
 4.                                               Combos                                                   4.82
 5.                                                 Utz                                                    -0.84
 6.                                              Rold Gold                                                 -85.32
 7.                                                Herrs                                                   -12.64
 8.                                             Snyders Of                                                 -10.06
                                                                                                        Hanovr100
                                                                                                         Calori Pck
 9.                                              Bachman                                                   -5.33
 10.                                              Glutino                                                  21.58
                                                                                             TOTAL         -3.33

 " Includes brands not shown
 Source: SymphonylRI Group, a Chicago-
 based market research
 firm - www.symphonyirLcom
 Total US FDMx (Supermarkets, Drugstores
 and Mass Market
 retailers excluding Walmart, Clubstores and
 Gas/C-Stores

Romy Schafer, Associate Editor



Load-Date: July 29, 2012



       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 209 of 274
  Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                    better-far-you salty snack--even better.



End of Document




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 210 of 274
   Pursuing the perfect pretzel: more nutritious ingredients and innovative
  designs make pretzels--an already better-for-you salty snack--even better;
                                   Pretzels
                                       Snack Food & Wholesale Bakery
                                                 July 1,2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 BNP Media

Section: Pg. 36(3); Vol. 101; No.7; ISSN: 1096-4835
Length: 1794 words
Byline: Schafer, Romy

Body

   Pretzels have been around for more than a t.housand years, originating in souther.n Europe around 610
A. D. , according to historians. Today, crispy, hard pretzels are consumed by people in many of the
countries represented at the 2012 Olympics.
    And why not.? Health-conscious consumers around the world appreciate    a flavorful treat that typically
has fev-ler calories than most othersalty snacks on the market, as vJell as no r.rans-fat, saturated fat
or      cholesterol. Many pretzel manufacturers today are also offering products made \.,r.ith lIall-natural"
ingredients and no artificial colors, ,flavors or gluten. Even people mindful of their sodium intake can
snack      on pretzels, thanks to unsalted offerings from numerous pretzel makers.

   Still, likE: the 2008 Olympic silver-medal winners preparing for their shot at the gold in London,
pretzel manufacturers are continuously    looking for t.;ays to improve their products and meet co:;}sumer
demandfor a better-for-you snack.

   "Consumers continue to seek healthier snack foods,  U  says Perry Abbenante, vice president of marketing
for Snaek Factory, LLC, Princeton,    N. J., \·)hieh makes Pretzel Crisps. "They \-iant options they can feel
good about eating without having to give up their favorite snacks or the flavors they've come to enjoy.
Better-for-you snacks made with natural ingredients, low fat, i.llhole grains and fewer calories are just
some of the things consumers seek vIhen choosing a snack for themselves         as ltJell as their families.
You'll also find consumers looking for munchies they can eat between meals that are not full of additives
or artificial ingredients. I,
   [ILLUSTRATION ONITTED]

   The company has been offering a healthier snack alternative for several years vJith its Modern Classics
and Deli Style Pretzel Crisps. "All Pretzel Crisps flavors are low in fat, contain 110 calories and are
made wi.thout any trans-fat, saturated fat or cholesterol, II says Abbenante& "Incredibly thin and crunchy,
Pretzel Crisps are the best part of the pretzel, but lighter and more versatile than other pretzels."
   The t..10dern Classics line comprises four flavors (Cinnamon Toast, Classic, Supreme and Tuscan Three
Cheese), HhU.e the Deli Style line offers seven flavors (Buffalo Wing, Chipotle Cheddar, Everythi.ng,
Garlic Parmesan, Jalapeno Jack, Original and Sesame) .

    Just in time for the 2011 holidays, Pretzel Crisps added a second flavor to its third line, Holiday
Indulgents. Like t~Jhi.te Chocolate & Peppermint Pretzel Crisps,    Dark Chocolate & Peppermint Pretzel
Cl:ispsare covered in chocolate and sprinkled Hith peppermi.nt candy p.ieces.Each bag hol.ds 4 oz. of the
sweet-and-salty crisps and retails for $2.99. A I-oz. sE:rving has 120 calories and 5 g. of fat, allowing
consumers to enjoy a little holiday treat, as well as the health benefitsof dark chocolate.
   Yogurt, sweet and salty
   Greek-style yogurt, a pr<:Jduct hailing from the birthplace of the Olympics, is also garnering a lot of
consumer attention, thanks to it.snumerous nutriti.onal benefi.ts. It has more protein and ca.lci.um than



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 211 of 274
    Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                  better-far-you salty snack--even better; Pretzels

regular yogurt, but fewer carbohydrates and less sodium and sugar. Not      surprisingly, it's turning up on
a variety of other edibles, including pretzels.
    [ILLUSTRATION ot1ITTED]
   "Tropical [Nut & Fruit Inc.] follows food trends and works to be first to market with new ideas," says
Alicia LeHota, president of the Grove City, Ohio-based manufacturer of nuts, snacks, chocolate and yogurt
products. "Greek yogurt is one of the fastest-growing segments in      a grocery store, and we hope to bring
these consumers into the candy/snack segment. It
   To that end, Tropical Nut & Fruit recently introduced Greek YogurtCovered Pretzels that contain no
partially hydrogenated oils, artificial colors or flavors. A 5-oz., reseal able bag has a suggested
retail       price of $2.99 and will be targeted at drug, warehouse and grocery stores. "It is an item that
will go into candy and snack departments,but can be cross-merchandised with Greek yogurt in dairy
departments," LeHota explains. A 40-oz. bulk bag also will be available.
    [ILLUS'l'RATlON ot1I'l'TED]
    "Consumers value the sv-leet-and-salty combo of a chocolate or yogurt    pretzel," says LeHota. "v~e have
experienced significant groHth in our flavored pretzels without a decrease in our yogurt and chocolate
pretzels."
   Utz Quality Foods Inc., meanwhile, has introduced pretzel sticks made with ..,hole wheat, flax, oats,
rye, millet, barley and buckwheat, all grains garnering more attent:i.on from health-conscious consumers.
Introduced in l1arch 2012, 7 Whole Grain Pretzel Sticks are the latestaddition to the Hanover, Pa.,
company's Select line of artisan, deli-style pretzels.
   Other Select products are Honey Wheat Braided 'l'Hists, Butter Sticks, S~same Sticks, Pumpernickel
Sticks, Everything Pretzels, Honey t1ustard & Onion Pretzel Pi.eces, Butterm.ilk Ranch Pretzel Pieces and
Cheddar Cheese Pretzel Pieces.
   7 Whole Grain Pretzel Sticks are available in grocery, convenienceand Walmart stores on the East Coast,
from Maine to Atlanta. The suggested retail price for a 9-oz. bag is $3.29.
   Utz Quality F'oods also offers Utz Pretzel Pieces, Special Pretzels,       E>:tra Dark Specials, Unsalted
Specials, Multigrain Specials, Thin Pretzels, Country Stix, Hard Pretzels, Wheel Pretzels, Nuggets,
ButterWaffles and Organic Pretzels.
    [ILLUSTRA'l'ION Ot1IT'l'EDJ
   Twisting and turning
   Whi Ie healthier ingredients make an already bet ter-for-you snack better, innovative shapes improve
pretzels taste and functionality aswell. It's hard to believe that pretzel manufacturers continue to come
        I


up with ne\.,. shapes for their products, which aJ.ready are available in knots, sticks, lrlheels, nuggets,
twists, fish shapes and countlessother forms, but they do.

   "p.~s a classic, all-P..merican snack,    pretzels are expected to look and tast.e a certain \-Jay, II says
Abbenante. "Over the years, many brandshave taken the traditional pretzel and made it their O\·JD. At Snack
Factory, we rethought the pretzel category and created Pretzel Crisps,a modern twist on an old favorite,
by taking out the middle and baking it flat. v-Jhi le He I ve added s·,.le<2t, savory and spicy flavors to our
pretzel crackers, r.-JE I ve maintain the traditional quall ties of a pretzel. Our Origi nal Pretzel Crisps is
our bestselling [stock-keeping unit] and our simplest fla-vor (just salt)."

    The flat shape enables consumers to top Pretzel Crisps with slicedfruits and vegetables, herbs, cheese,
shrimp and more. The company even offers pretzel pairings and recipes on its \<lebsite.
    Consumers \o'Jho 1.i ke heartier toppings--sa lsa, hummus, spinach dip--w'i 1.1 al so apprecia te Ha rvest Road
Trussetts from Pretzels Inc., a North American pretzel and snack food supplier .i.n Bluffton,                  Ind.
Introdcced in November 2011, Trussetts have a crisscross shape makes them "incredibly dip-friendly,               II


according to the company, ~'Jhi le sti 11 del icious on their own.
    Baked with "'hole ·",heat, the all-natural pretzels are flat, thin and          crispy, yet strong enough to
make a great platform for dips. Harvest          Road and private-label Trussetts are available in a variety of
flavors, including Original, Barbecue, Buffalo and Boney l1ustard and Onion, at grocery stores, mass
merchandisers and warehouse clubs nation-wide. The suggested retail price for a 7.2-oz. bag is $2.99.
    Pretzel predictions
    Just like the Olympics, pretzels have fans all over th~ VJorld. Andnew products with all-natural,
better-for-you ingredients and more versatile shapes will have even more people cheering for these
enduring     snack .favorites.

   "While the overall pretzel category was up slightly in 2011,       Pretzel Crisps was up an astounding 106%
in total U.S. food sales from theprevious year, " says Abbenante.

   "Similarly, "ttJe ezpel:t the pretzel category to perform just as :·.rel1v.lith comparable results in 2012 for
Pretzel Crisps. Between our field          marketing and sales teams, our innovative approach to social



    Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 212 of 274
       Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                     better-far-you salty snack--even better; Pretzels

media, consistent       public      relations     push   and     perfect     combination    of    grass   rooLs    and   ground-breaking
marketing strategies, our focus has b~en to raise brand awareness and increase the number of ne'\tJ users at
every possible momenL. The IRI data for this year (ending May 13) shows we have been successful with an
86.7%    increase      over   the    last    52   weeks.    This          monthly    percentage    increase   is    juxtaposed   against
incredible resu 1 ts    from last year, and ;'Ie are confident this trend will continue wi th Pretzel Crisps
sales increasing through the end of 2012."
    [ILLU,sTRATION OMITTED]
   Tropical Nut & Fruit's LeHota is equally optimistic about her company's performance in 2012: "The
[p.retzel] category continued to grow for Tropical in 2011. l"iore national brands are releasing coated
pretzels. With the addition of ne"1 flavors (Orange and Lemon Creme), as well as our new Greek Yogurt
Pretzels, we [expect to] see continued growth of this category in 2012."
   For more information about pretzels and pretzel trends, see "Pleasing Pretzels" in the May 2012 issue
of Snack Food & Whole-sale Bakery.
 Pretzels
 (For the latest 52 vleeks ending }\.pril 15,2012)

        Brands          DollarSales         %Changevs.      Dollar          Unit ,sales
                            (in           Previous Year         Share      (inmillions)
                         millions)

 1.     Snyders Of            $312.6                5.02         34.82              122.6
        Hanover

 2.     Hold Gold             $152.1              824.73         16.94               63.4
        Natural

 3.      Private              $129.0               11.21         14.37               86.2
         Label

 4.     Combos                .$91.4'              14.96    f    10.18               51.5

 5.      Utz                     $45.1              4.68          5.03               17.4


 6.     Rold Gold                $32.2            -82.84          3.58               12.6

 7.      Herrs                   $19.0             -7.53          2.11                7.5

 8.      ,snyders Of             $11.5             -.5.03         1. 28               2.9
         Hanovrl00
         CaJ.ori Pck


 9.      Bachman                 $11.3             -4.00          1. 25               3.9

 10.     Glutino                  $ 9.4            20.33          1.04                1.7

         TOTAL    *            $897.8               2.35        100.00              410.5

         Brands         Unit Sales
                        ;6 Previous

                            Year

 1.      Snyders Of            -1. 62
         Hanover


 2.      Rold Gold            716.04
         Natural

 3.      Private                 6.76
         Label

 4.      Combos                  4.82




        Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 213 of 274
      Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                    better-far-you salty snack--even better; Pretzels


5.     Utz                -0.84

 6.    Roid Gold         -85.32

 7.    Herrs             -12.64

8.     Snyders Of        -10.06
       HanovrlOO
       Calori Pck

 9.    Bachman            -5.33

10.    Glut:ino           21. 58

       TOT.l\L   *        -3.33

 * Includes brands not shown

Source: SymphonyIRI Group, a Chicago-based market research
firm - "'lHw.syrnphonyiri.com

Total US FDMx (Supermarkets, Drugstores and Mass Market
retailers excluding Walmart, Clubstores and Gas/e-Stores
  Romy Schafer, Associate Editor




Load-Date: July 28, 2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 214 of 274
  Pursuing the perfect pretzel: more nutritious ingredients and innovative
 designs make pretzels--an already better-for-you salty snack--even better.;
United States top 10 pretzel brands ranked by dollar sales, dollar share, unit
          sales, and percent change for year ending April 15, 2012
                                         Snack Food & Wholesale Bakery
                                                     July 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 36; Vol. 101; No.7; ISSN: 0037-7406
Length: 1641 words
Highlight: Pretzels

Bod


Pretzels have been around for more than a thousand years, originating in southern Europe around 610 A.D.,
according to historians. Today, crispy, hard pretzels are consumed by people in many of the countries represented
at the 2012 Olympics.

And why not? Health-conscious consumers around the world appreciate a flavorful treat that typically has fewer
calories than most other salty snacks on the market, as well as no trans-fat, saturated fat or cholesterol. Many
pretzel manufacturers today are also offering products made with "all-natural" ingredients and no artificial colors,
flavors or gluten. Even people mindful of their sodium intake can snack on pretzels, thanks to unsalted offerings
from numerous pretzel makers.

Still, like the 2008 Olympic silver-medal winners preparing for their shot at the gold in London, pretzel
manufacturers are continuously looking for ways to improve their products and meet consumer demand for a better-
for-you snack.

"Consumers continue to seek healthier snack foods," says Perry Abbenante, vice president of marketing for Snack
Factory, LLC, Princeton, N.J., which makes Pretzel Crisps. "They want options they can feel good about eating
without having to give up their favorite snacks or the flavors they've come to enjoy. Better-for-you snacks made with
natural ingredients, low fat, whole grains and fewer calories are just some of the things consumers seek when
choosing a snack for themselves as well as their families. You'll also find consumers looking for munchies they can
eat between meals that are not full of additives or artificial ingredients."

[ILLUSTRATION OMITTED]

The company has been offering a healthier snack alternative for several years with its Modern Classics and Deli
Style Pretzel Crisps. "All Pretzel Crisps flavors are low in fat, contain 110 calories and are made without any
trans-fat, saturated fat or cholesterol," says Abbenante. "Incredibly thin and crunchy, Pretzel Crisps are the best
part of the pretzel, but lighter and more versatile than other pretzels."

The Modern Classics line comprises four flavors (Cinnamon Toast, Classic, Supreme and Tuscan Three Cheese),
while the Deli Style line offers seven flavors (Buffalo Wing, Chipotle Cheddar, Everything, Garlic Parmesan,
Jalapeno Jack, Original and Sesame).




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 215 of 274
     Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                               better-for-you salty snack--even better.; United Stat....

Just in time for the 2011 holidays, Pretzel Crisps added a second flavor to its third line, Holiday Indulgents. Like
White Chocolate & Peppermint Pretzel Crisps, Dark Chocolate & Peppermint Pretzel Crisps are covered in
chocolate and sprinkled with peppermint candy pieces. Each bag holds 4 oz. of the sweet-and-salty crisps and
retails for $2.99. A 1-oz. serving has 120 calories and 5 g. of fat, allowing consumers to enjoy a little holiday treat,
as well as the health benefits of dark chocolate.

Yogurt, sweet and salty

Greek-style yogurt, a product hailing from the birthplace of the Olympics, is also garnering a lot of consumer
attention, thanks to its numerous nutritional benefits. It has more protein and calcium than regular yogurt, but fewer
carbohydrates and less sodium and sugar. Not surprisingly, it's turning up on a variety of other edibles, including
pretzels.

[ILLUSTRATION OMITTED]

"Tropical [Nut & Fruit Inc.] follows food trends and works to be first to market with new ideas," says Alicia LeHota,
president of the Grove City, Ohio-based manufacturer of nuts, snacks, chocolate and yogurt products. "Greek
yogurt is one of the fastest-growing segments in a grocery store, and we hope to bring these consumers into the
candy/snack segment."

To that end, Tropical Nut & Fruit recently introduced Greek Yogurt Covered Pretzels that contain no partially
hydrogenated oils, artificial colors or flavors. A 5-oz., resealable bag has a suggested retail price of $2.99 and will
be targeted at drug, warehouse and grocery stores. "It is an item that will go into candy and snack departments, but
can be cross-merchandised with Greek yogurt in dairy departments," LeHota explains. A 40-oz. bulk bag also will
be available.

[ILLUSTRATION OMITTED]

"Consumers value the sweet-and-salty combo of a chocolate or yogurt pretzel," says LeHota. "We have
experienced significant growth in our flavored pretzels without a decrease in our yogurt and chocolate pretzels."

Utz Quality Foods Inc., meanwhile, has introduced pretzel sticks made with whole wheat, flax, oats, rye, millet,
barley and buckwheat, all grains garnering more attention from health-conscious consumers. Introduced in March
2012, 7 Whole Grain Pretzel Sticks are the latest addition to the Hanover, Pa., company's Select line of artisan,
deli-style pretzels.

Other Select products are Honey Wheat Braided Twists, Butter Sticks, Sesame Sticks, Pumpernickel Sticks,
Everything Pretzels, Honey Mustard & Onion Pretzel Pieces, Buttermilk Ranch Pretzel Pieces and Cheddar Cheese
Pretzel Pieces.

7 Whole Grain Pretzel Sticks are available in grocery, convenience and Walmart stores on the East Coast, from
Maine to Atlanta. The suggested retail price for a 9-oz. bag is $3.29.

Utz Quality Foods also offers Utz Pretzel Pieces, Special Pretzels, Extra Dark Specials, Unsalted Specials,
Multigrain Specials, Thin Pretzels, Country Stix, Hard Pretzels, Wheel Pretzels, Nuggets, Butter Waffles and
OrganiC Pretzels.

[ILLUSTRATION OMITTED]

Twisting and turning

While healthier ingredients make an already better-for-you snack better, innovative shapes improve pretzels' taste
and functionality as well. It's hard to believe that pretzel manufacturers continue to come up with new shapes for
their products, which already are available in knots, sticks, wheels, nuggets, twists, fish shapes and countless other
forms, but they do.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 216 of 274
      Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                better-for-you salty snack--even better.; United Stat....

"As a classic, all-American snack, pretzels are expected to look and taste a certain way," says Abbenante. "Over
the years, many brands have taken the traditional pretzel and made it their own. At Snack Factory, we rethought the
pretzel category and created Pretzel Crisps, a modern twist on an old favorite, by taking out the middle and baking
it flat. While we've added sweet, savory and spicy flavors to our pretzel crackers, we've maintain the traditional
qualities of a pretzel. Our Original Pretzel Crisps is our bestselling [stock-keeping unit] and our simplest flavor Gust
salt)."

The flat shape enables consumers to top Pretzel Crisps with sliced fruits and vegetables, herbs, cheese, shrimp
and more. The company even offers pretzel pairings and recipes on its website.

Consumers who like heartier toppings--salsa, hummus, spinach dip--will also appreciate Harvest Road Trussetts
from Pretzels Inc., a North American pretzel and snack food supplier in Bluffton, Ind. Introduced in November 2011,
Trussetts have a crisscross shape makes them "incredibly dip-friendly," according to the company, while still
delicious on their own.

Baked with whole wheat. the all-natural pretzels are flat, thin and crispy. yet strong enough to make a great platform
for dips. Harvest Road and private-label Trussetts are available in a variety of flavors, including Original, Barbecue,
Buffalo and Honey Mustard and Onion, at grocery stores, mass merchandisers and warehouse clubs nation-wide.
The suggested retail price for a 7.2-oz. bag is $2.99.

Pretzel predictions

Just like the Olympics, pretzels have fans all over the world. And new products with all-natural, better-for-you
ingredients and more versatile shapes will have even more people cheering for these enduring snack favorites.

"While the overall pretzel category was up slightly in 2011, Pretzel Crisps was up an astounding 106% in total U.S.
food sales from the previous year," says Abbenante.

"Similarly, we expect the pretzel category to perform just as well with comparable results in 2012 for Pretzel
Crisps. Between our field marketing and sales teams, our innovative approach to social media, consistent public
relations push and perfect combination of grass roots and ground-breaking marketing strategies, our focus has
been to raise brand awareness and increase the number of new users at every possible moment. The IRI data for
this year (ending May 13) shows we have been successful with an 86.7% increase over the last 52 weeks. This
monthly percentage increase is juxtaposed against incredible results from last year, and we are confident this trend
will continue with Pretzel Crisps sales increasing through the end of 2012."

[ILLUSTRATION OMITTED]

Tropical Nut & Fruit's LeHota is equally optimistic about her company's performance in 2012: "The [pretzel]
category continued to grow for Tropical in 2011. More national brands are releasing coated pretzels. With the
addition of new flavors (Orange and Lemon Creme), as well as our new Greek Yogurt Pretzels, we [expect to] see
continued growth of this category in 2012."

For more information about pretzels and pretzel trends. see "Pleasing Pretzels" in the May 2012 issue of Snack
Food & Whole-sale Bakery.

                                                       Pretzels
                                    (For the latest 52 weeks ending April 15,2012)
                                                  Brands       DollarSales    %Changevs.       Dollar     Unit Sales
                                                                   (in        PreviousYear     Share      (inmillions)
                                                                                                           millions)
 1.                                             Snyders Of        $312.6          5.02         34.82         122.6
                                                                                                           Hanover



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 217 of 274
       Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                                 better-for-you salty snack--even better.; United Stat....

 2.                                              Rold Gold       $152.1         824.73        16.94        63.4
                                                                                                          Natural
 3.                                               Private        $129.0          11.21        14.37        86.2
                                                                                                           Label
 4.                                               Combos         $91.4'          14.96       f 10.18       51.5
 5.                                                 Utz          $45.1           4.68         5.03         17.4
 6.                                              Rold Gold       $32.2          -82.84        3.58         12.6
 7.                                                Herrs         $19.0           -7.53        2.11          7.5
 8.                                             Snyders Of       $11.5           -5.03        1.28          2.9
                                                                                                        Hanovr100
                                                                                                        Calori Pck
 9.                                              Bachman         $11.3           -4.00        1.25          3.9
 10.                                              Glutino         $9.4           20.33        1.04          1.7
                                                 TOTAL *         $897.8          2.35        100.00        410.5
                                                                                             Brands      Unit Sales
                                                                                                        % Previous
                                                                                                           Year
 1.                                             Snyders Of                                                 -1.62
                                                                                                         Hanover
 2.                                              Rold Gold                                                716.04
                                                                                                          Natural
 3.                                               Private                                                  6.76
                                                                                                           Label
 4.                                               Combos                                                   4.82
 5.                                                 Utz                                                    -0.84
 6.                                              Rold Gold                                                -85.32
 7.                                                Herrs                                                  -12.64
 8.                                             Snyders Of                                                -10.06
                                                                                                        Hanovr100
                                                                                                         Calori Pck
 9.                                              Bachman                                                   -5.33
 10.                                              Glutino                                                  21.58
                                                                                             TOTAL         -3.33

 * Includes brands not shown
 Source: SymphonylRI Group, a Chicago-
 based market research
 firm - www.symphonyirLcom
 Total US FDMx (Supermarkets, Drugstores
 and Mass Market
 retailers excluding Walmart, Clubstores and
 Gas/C-Stores

Romy Schafer, Associate Editor



Load-Date: August 19, 2012



       Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 218 of 274
   Pursuing the perfect pretzel: more nutritious ingredients and innovative designs make pretzels--an already
                             better-for-you salty snack--even better.; United Stat....



Elld   or DocnH1cn[




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 219 of 274
                                                 RED, WHITE AND BLUE
                                                       GlobalAdSource (English)
                                                          July 1, 2012 Sunday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 47 words

Body

                 ID                         105917689
                 Description                PRODUCT DISPLAY / OUR FLAG DISPLAYS AREN'T I Pretzel Crisps
                                            Business Image
                 Price                      $12.0 USD
                 Media Type                 Print
                 Country                    United States
                 Region                     National
                 City                       United States
                 Source                     Progressive Grocer
                 Product                    Pretzel Crisps Business Image
                 Productbrand               Snack Factory
                 Preview
                 Order
                 Ad Detail



Load-Date: September 10, 2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 220 of 274
                      ·   (\
                      \)  'j
                                      ALL OF US AROUND HERE AT THE
                                                       GlobalAdSource (English)

                                                          June 29, 2012 Friday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 35 words

Body

                 10                         97267121
                 Description                Perfect Holiday I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     California
                 City                       Los Angeles
                 Source                     KOST-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 9,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 221 of 274
                                    SO WHAT'S MORE AMERICAN THAN
                                                       GlobalAdSource (English)
                                                        June 28, 2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 38 words

Body

                 ID                         96607307
                 Description                Live-read I So Great I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     District of Columbia
                 City                       Washington, DC
                 Source                     WASH-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 9,2012


   Fnd of Honnuent




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 222 of 274
                                        YOU READY FOR THE WEEKEND
                                                       GlobalAdSource (English)
                                                        June 28,2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 36 words

Body

                 10                         96607306
                 Description                Live-read / Try Them Today / Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Illinois
                 City                       Chicago
                 Source                     WLiT-FM
                 Product                    Pretzel Crisps
                 Produdbrand                Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 9,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 223 of 274
                                        HELLO IT'S NIK THE WEB CHICK
                                                       GlobalAdSource (English)
                                                      June 27, 2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 37 words

Bod

                 10                         96607310
                 Description                Live-read I Snag A Bag I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Pennsylvania
                 City                       Philadelphia
                 Source                     WIOQ-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 9,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 224 of 274
                                           HEY IT'S NIK THE WEB CHICK
                                                       GlobalAdSource (English)
                                                      June 27,2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 38 words

Body

                 ID                         96607309
                 Description                Live-read I A Million Flavors I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Pennsylvania
                 City                       Philadelphia
                 Source                     WIOQ-FM
                 Product                    Pretzel Crisps
                 Prod uctbra nd             Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September g, 2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 225 of 274
                               IPO 40th Annual Meeting in San Antonio
                                                     PracticeView Database
                                                      June 22, 2012 Friday


Copyright 2012 Muzeview Research, LLC All Rights Reserved

Length: 64 words

Body


2012-09-10 Erin Hennessy will present, "Linsanity, Blue Ivy Carter, and Pretzel Crisps: What Brand Owners Can
Learn from the Pages of the New York Times, Facebook, and Twitter. Alan Albright will present, "Tips and Tactics
for Drafting and Using Settlement Licenses in Litigation Post-ResQNet." (Source: Bracewell & Giuliani)

http://practiceview.muzeview.com/links/index.php?id=3811606



Load-Date: June 22, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 226 of 274
      Change in snackers' tastes pushes Frito-Lay to major shift in strategy
                                                  The International Herald Tribune
                                                       June 14, 2012 Thursday


Copyright 2012 International Herald Tribune All Rights Reserved

Section: FINANCE; Pg. 18
Length: 1039 words
Byline: STEPHANIE STROM

Body


ABSTRACT

Frito-Lay has always left the upper and lower extremes of the snack food market to other companies, while it
concentrated on the profitable middle. Now it wants more.

FULL TEXT

Frito-Lay has long dominated the snack-food business by relentlessly focusing on the middle swath of America that
eats chips and pretzels and party mix without regard to the effect on the waistline.

Now, though, Frito-Lay, a unit of PepsiCo, is building a "company within a company" to pursue what might be called
a 1 percent-99 percent strategy: creating high-end snacks as well as those that appeal to what it diplomatically calls
"value" customers.

The effort is all about what Tom Greco, president of Frito-Lay North America, has called the "bifurcation" of
American snackaholics.

By that, he meant that "the rich are getting richer and the poor are getting poorer," said Anindita Mukherjee, chief
marketing officer at Frito-Lay North America.

"Demographics, the aging population and changing ethnic mix, and bifurcating income are the trends reshaping the
way people are eating," Ms. Mukherjee said. "We're snacking more often during the day, and we're looking for
snacks that are more satisfying physically and healthier."

Frito-Lay is a "perennial rock" in PepsiCo's portfolio, as described by Judy Hong, an analyst at Goldman Sachs,
and that has helped cushion the parent company as its cola business struggles.

One major investor, Donald Yacktman of Yacktman Funds, has suggested that PepsiCo rename itself Frito-Lay to
reflect the growing importance of that business, and others like Nelson Peltz and Relational Investors have agitated
for it to uncouple the snack business from the drag of its beverage operations.

But Frito-Lay's traditional business - Doritos, Tostitos, Lay's, Rold Gold and other middle-market brands - has
slowed as consumer tastes migrate to nuts, dried fruits and snacks made from whole grains.

While the overall $22 billion salty snacks market is losing sales, its $2 billion premium end has grown on average
about 7 percent over the past two years, according to Goldman Sachs. Goldman expects sales of snacks in the
bottom end of the market to grow about 4 percent a year for the next few years. The vast middle, however, is
forecast to grow at just half that rate.



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 227 of 274
                       Change in snackers' tastes pushes Frito-Lay to major shift in strategy

"The challenge for them is how to continue to grow their core business when some of their mainstream brands are
losing share to some of the smaller premium and value brands as well as to other snack categories," Ms. Hong
said. "Pretzels and snack bars and energy bars, trail mixes and nuts are also growing at a faster pace."

Those other snacks are where Frito-Lay's large competitors like General Mills, Kellogg and Kraft are increasing
their activities, which makes the two extremes of the salty snacks market even more attractive.

Frito-Lay has until now largely left the premium end of the market to niche competitors like Pop Chips, Pretzel
Crisps and Pirate's Booty and ceded the bottom to grocery store brands.

"These traditionally have been niche markets dominated by small players and regional brands," said Harry Balzer,
the chief food industry analyst at the NPD Group, a research firm. "That leaves a lot of room for a mass player like
Frito-Lay to come in and gain market share."

The company has started introducing items like Olive Coast, kettle-cooked chips with a Mediterranean twist, and
Taqueros, a low-priced tortilla chip to be sold in places like dollar stores.

Existing brands that appeal to more upscale customers are getting new emphasis as well, like Stacy's Pita Chips
and Sabra, a line of refrigerated dips that are often packaged with crackers and pretzels that is a joint venture with
the Strauss Group, which is opening a new $10 million plant in Mexico in an effort to become a global player. And
Cracker Jack is being recast as a brand aimed primarily at Frito-Lay's value shoppers.

"Whether you look at it in terms of price points or customers, there's just more happening on the edges of the
market than in the middle right now," said Daniel Naor, senior vice president for growth ventures at Frito-Lay North
America.

Mr. Naor's unit operates as a distinct business within Frito-Lay. Started 18 months ago, it already generates roughly
$400 million of Frito-Lay's $13.2 billion in North American sales and has expectations of adding a further $100
million in revenue this year.

Mr. Naor compared it to Toyota's Lexus brand.

"In the background, there are some common elements - the same factories make both products - but the materials
used may be different and they are sold in different outlets," Mr. Naor said.

Not only is the unit coming up with new brands, it also is introducing Frito-Lay's first resealable bags and using a
different distribution system.

Ms. Mukherjee said, "What makes this proprietary is the way we've operationalized it to be a business strategy and
not just about marketing."

In the past, Frito-Lay might have pushed new products using its "direct store distribution" system, which relies on
Frito-Lay truck drivers to deliver products directly to stores.

Mr. Naor's unit is instead cultivating grocery store deli managers and brokers who sell niche snacks and using
warehouses to supply them, relying on relationships that Frito-Lay has already established with outlets like schools
and vending machine operators.

That, Ms. Hong said, "will allow them to nurture these brands with more patience as they grow."

Some new premium products are already being sold in Citarella, a high-end food market with stores in New York,
for instance, as well as in the deli sections and so-called natural aisles of major grocery chains. This summer,
Taqueros will go on sale in dollar stores, bodegas and other discount outlets.

Referring to Taqueros, Mr. Naor said, "It will have different packaging than our mainstream brands and be heavily
aimed at the Hispanic market, where we are targeting it more as part of a meal occasion than a snack."



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 228 of 274
                       Change in snackers' tastes pushes Frito-Lay to major shift in strategy

Mr. Balzer said it was not just Hispanic families who were adding chips to their meals as side dishes.

"They are the easiest side dish to serve with the No.1 dinner tonight, which will be the sandwich," he said. "Snacks
aren't just snacks anymore."



Load-Date: June 13,2012


  End (If OOl'umeHI




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 229 of 274
                                            New Tack on Snacks
                                                 The New York Times
                                     June 13,2012 Wednesday, Late Edition - Final


Copyright 2012 The New York Times Company

Section: Section B; Column 0; Business/Financial Desk; Pg. 1
Length: 994 words
Byline: By STEPHANIE STROM

Body


Frito-Lay has long dominated the snack-food business by relentlessly focusing on the middle swath of America that
eats chips and pretzels and party mix without regard to the effect on the waistline.

Now, though, Frito-Lay, a unit of PepsiCo, is building a "company within a company" to pursue what might be called
a 1 percent-99 percent strategy: creating high-end snacks as well as those that appeal to what it diplomatically calls
"value" customers.

The effort is all about what Tom Greco, president of Frito-Lay North America, has called the "bifurcation" of
American snackaholics.

By that, he meant that "the rich are getting richer and the poor are getting poorer," said Ann Mukherjee, chief
marketing officer at Frito-Lay North America.

"Demographics, the aging population and changing ethnic mix, and bifurcating income are the trends reshaping the
way people are eating," Ms. Mukherjee said. "We're snacking more often during the day, and we're looking for
snacks that are more satisfying physically and healthier."

Frito-Lay is a "perennial rock" in PepsiCo's portfolio, as described by Judy Hong, a stock analyst at Goldman
Sachs, and that has helped cushion the company as its cola business struggles.

One major investor, Donald Yacktman of Yacktman Funds, has suggested that PepsiCo rename itself Frito-Lay to
reflect the growing importance of that business, and others like Nelson Peltz and Relational Investors have agitated
for it to uncouple the snacks business from the drag of its beverage operations.

But Frito-Lay's traditional business -- Doritos, Tostitos, Lay's, Rold Gold and other middle-market brands -- has
slowed as consumer tastes migrate to nuts, dried fruits and snacks made from whole grains.

While the overall $22 billion salty snacks market is losing sales, its $2 billion premiu m end has grown on average
about 7 percent over the last two years, according to Goldman Sachs. Goldman expects sales of snacks in the
bottom end of the market to grow about 4 percent a year for the next few years. The vast middle, however, is
forecast to grow at just half that rate.

"The challenge for them is how to continue to grow their core business when some of their mainstream brands are
losing share to some of the smaller premium and value brands as well as to other snack categories," said Ms.
Hong. "Pretzels and snack bars and energy bars, trail mixes and nuts are also growing at a faster pace."

Those other snacks are where Frito-Lay's large competitors like General Mills, Kellogg and Kraft are increasing
their activities, which makes the two extremes of the salty snacks market even more attractive.



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 230 of 274
                                                New Tack on Snacks

Frito-Lay has until now largely left the premium end of the market to niche competitors like Pop Chips, Pretzel
Crisps and Pirate's Booty and ceded the bottom to grocery store brands.

"These traditionally have been niche markets dominated by small players and regional brands," said Harry Balzer,
the chief food industry analyst at the NPD Group, a research firm. "That leaves a lot of room for a mass player like
Frito-Lay to come in and gain market share."

The company has begun introducing items like Olive Coast, kettle-cooked chips with a Mediterranean twist, and
Taqueros, a low-priced tortilla chip to be sold in places like dollar stores.

Existing brands that appeal to more upscale customers are getting new emphasis as well, like Stacy's Pita Chips
and Sabra, a line of refrigerated dips that are often packaged with crackers and pretzels that is a joint venture with
the Strauss Group. And Cracker Jack is being recast as a brand aimed primarily at Frito-Lay's value shoppers.

"Whether you look at it in terms of price points or customers, there's just more happening on the edges of the
market than in the middle right now," said Daniel Naor, senior vice president for growth ventures at Frito-Lay North
America.

Mr. Naor's unit operates as a distinct business within Frito-Lay. Started 18 months ago, it already generates roughly
$400 million of Frito-Lay's $13.2 billion in North American sales and has expectations of adding another $100
million in revenue this year.

Mr. Naor compared it to Toyota's Lexus brand.

"In the background, there are some common elements -- the same factories make both products -- but the materials
used may be different and they are sold in different outlets," Mr. Naor said.

Not only is the unit coming up with new brands, it also is introducing Frito-Lay's first resealable bags and using a
different distribution system.

Ms. Mukherjee said, "What makes this proprietary is the way we've operationalized it to be a business strategy and
not just about marketing."

In the past, Frito-Lay might have pushed new products using its "direct store distribution" system, which relies on
Frito-Lay truck drivers to deliver products directly to stores.

Mr. Naor's unit is instead cultivating grocery store deli managers and brokers who sell niche snacks and using
warehouses to supply them, relying on relationships that Frito-Lay has already established with outlets like schools
and vending machine operators.

That, Ms. Hong said, "will allow them to nurture these brands with more patience as they grow."

Some new premium products are already being sold in Citarella, a high-end food market with stores in New York
City, for instance, as well as in the deli sections and so-called natural aisles of major grocery chains. Later this
summer, Taqueroswill go on sale in dollar stores,bodegas and other discount outlets.

Referring to Taqueros, Mr. Naor said, "It will have different packaging than our mainstream brands and be heavily
aimed at the Hispanic market, where we are targeting it more as part of a meal occasion than a snack."

Mr. Balzer said it was not just Hispanic families who were adding chips to their meals as side dishes.

"They are the easiest side dish to serve with the No.1 dinner tonight, which will be the sandwich," he said. "Snacks
aren't just snacks anymore."
http://www.nytimes.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 231 of 274
                                              New Tack on Snacks



Graphic


PHOTOS: Frito-Lay said it planned to emphasize both bargain snacks and those like Stacy's Pita Chips that appeal
to upscale shoppers. (B 1)

Frito-Lay said sales of middle-market brands like its signature potato chips had slowed as the eating habits of
Americans changed. (PHOTOGRAPHS BY JAMES LEYNSE FOR THE NEW YORK TIMES) (B4)


Load-Date: June 13, 2012


  Lnd   or Doc-uUlen!




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 232 of 274
                     (
                     o
                          Pretzel Crisp Crab Rangoon with Sweet Chili Sauce
                                                Chicago Daily Herald
                                              June 6, 2012 Wednesday


Copyright 2012 Paddock Publications, Inc.

Section: FOOD_; Pg. 3
Length: 100 words

Bod


1 can (6 ounces) white crabmeat, drained and flaked (or imitation crab, chopped)

4 ounces cream cheese, softened (or whipped cream cheese)

2 green onions, finely chopped

1/4 cup light mayonnaise or mayonnaise substitute

1/2 teaspoon black pepper

30 (about) Pretzel Crisps (sesame or plain)

? cup sweet Thai chili sauce

Mix together crabmeat, cream cheese, onions, mayonnaise and pepper until all ingredients are well-combined.

Scoop mixture on top of Pretzel Crisps. Drizzle with Thai chili sauce.

Serves 10 to 15.

Cook's note: If desired, garnish plate with salad greens, parsley, cucumber slices ... anything green.


Load-Date: June 6, 2012


  End   0[" DOl'Uml'!1!




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 233 of 274
                            Blending cultures makes for a winning recipe
                                                  Chicago Daily Herald
                                               June 6, 2012 Wednesday


Copyright 2012 Paddock Publications, Inc.

Section: FOOD_; Pg. 3
Length: 522 words
Byline: By Sally Eyre, Daily Herald Correspondent

Body


When she is cooking, Miho Okada-Nishino loves nothing more than blending the tastes of her two cultures,
American and Japanese, with her healthy lifestyle.

So when she decided to enter the Pretzel Crisp recipe contest she saw on Facebook, she thought a healthy take
on a crab rangoon sounded delicious. Apparently, the judges and Facebook followers agreed, voting her the winner
of the spicy category.

Miho, who had never entered a recipe contest before (and indeed, rarely uses a recipe) won a year's supply of
Pretzel Crisps and $1,000. Her recipe, Pretzel Crisp Crab Rangoon with Sweet Chili Sauce, a healthy, kicked-up
version of a popular Thai appetizer, also will be featured in Pretzel Crisps cookbook, "Got an App for That?"

"I really wasn't expecting (to win). Actually, I'm really an accountant," Miho said.

She grew up in the United States and Japan and learned to cook from her mother.

"I think I was lucky to be able to live in both countries," Miho said, recalling the bento box her mother used to
prepare for her to take to school everyday.

"In Japan, the appearance of food is very important. All the children bring their lunches to school. I remember that
my mother was always careful to include colorful foods, like red radishes and green vegetables," she said.

Now living in Palatine, Miho does the majority of her cooking for her husband.

"Before he met me he didn't think about what he was putting in his mouth. He liked a lot of junk food. Now he is so
used to eating vegetables that if we go on vacation he'll say 'I miss your cooking,'" Miho said.

When she's not in the kitchen, she's on the road training for marathons.

"I'm not consciously living a healthy lifestyle; it's just a part of my life. I feel so much better this way. If you eat
everything in balance, you can stay healthy."

Just as her lifestyle choices aren't always conscious decisions, Miho said she isn't one to follow recipes too closely.

"I usually just look in my fridge and see what ingredients I have and put something together. I like to incorporate
Asian flavors into Western-type dishes. I don't believe there is a borderline in cooking."

The presentation of the dish, even at home, is just as important to Miho as it was for her mother while preparing
Miho's bento box.




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 234 of 274
                                    Blending cultures makes for a winning recipe

"Even with everyday dishes that I am making at home, I will garnish the plate; it makes the whole dish look better."

Miho also enjoys baking and is always happy to bring something to parties.

"In baking, I try to avoid using artificial coloring or flavoring, and am always looking for ways to decorate or add
flavor to my baked goods using natural ingredients like natural vanilla extract, fruit, nuts or chocolate," she says.
"I've recently started making cake pops - they are very time-consuming for something so small." Her recipe for
Matcha Vanilla Cake Pops is at dailyherald.com/entlife/food.

Clearly another delicious fusion between East and West.

* To suggest someone to be profiled here, send the cook's name, address and phone number to Deborah Pankey
c/o Cook of the Week, Daily Herald Food section, P.O. Box 280, Arlington Heights, IL 60006 or to
food@dailyherald.com



Notes
rimmed



Graphic


George LeClaire/gleciaire@dailyherald.com Miho Okada-Nishino makes pan seared tilapia with fresh mango and
avocado sauce in her kitchen in Palatine.


Load-Date: June 6, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 235 of 274
                                    MISS THEM AND YOU'LL HAVE TO W
                                                       GlobalAdSource (English)
                                                          June 1, 2012 Friday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 47 words

Body

                  10                        103773107
                  Description               HOLIDAY PRETZELS I PLACE YOURORDER NOW FOR T I Pretzel
                                            Crisps Business Image
                  Price                     $12.0 USD
                  Media Type                Print
                  Country                   United States
                  Region                    National
                  City                      United States
                  Source                    Progressive Grocer
                  Product                   Pretzel Crisps Business Image
                  Productbrand              Snack Factory
                  Preview
                  Order
                  Ad Detail



Load-Date: September 10. 2012


   End of DncHfllell!




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 236 of 274
        LexisNexiso
UserName:TBPVBDU
Date and Time: Tuesday, October 23,20184:12:00 PM EDT
Job Number: 76114207


Documents (19)

 1. Is This Great News For Facebook Shares?
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 2. HEY IT'S NIK THE WEB CHICK CAN
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. IT'S TIME FOR THE ANNUAL
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 4. FIND PRETZEL CRISPS IN THE DEL
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31,2018

 5. Pleasing pretzels: there's more than one way to coat a pretzel and some manufacturers are leaving the
    simple salt behind for bolder, richer and even sweeter options for the popular snack item;Market Trends
  Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors


              Lexi~Nexi~'18pout LexlsNexis   I Privacv Policy I Jenl1s <'L~onditiol1s I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 237 of 274
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31, 2018

6. Christmas 2012 part II: fill your sleigh with these popular holiday treasures.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31, 2018

7. Pretzel Crisps Jumps On Branded Video
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

8. It's Personal: Airline-food economics: All demand, short supply
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31, 2018

9. Six Winning Ways to Build an App;Celebrate National Pretzel Day With America's Favorite Appetizers From
   the Pretzel Crisps(R) "Got an App for That?" Contest
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31, 2018

10. Six Winning Ways to Build an App.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

11. CAN YOU FEEL IT YES IT'S A BIG
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

             Lcxi~Nexis' I About LexisNexi$.1 £.dY.;3cy PQJlQy I Terms !l< CQf1ditions I COQYIi.aht © 2018 LexisNexis


  Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 238 of 274
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31,2018

12. IT'S MARK FROM THE MORNING
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

13. OH IT'S MARK FROM THE MORNING
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

14. DID YOU KNOW THAT TODAY IS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

15. WE'RE CELEBRATING AROUND HERE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

16. Happy National Pretzel Day! Where To Get Free Pretzels [VIDEO]
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

17. Pretzel Crisps;R One Snack Anthem.
 Client/Matter: 23756-1001


            Lc)(i~1"kxi~'1 About LexisNexis   I Privacy Policy I Terms   & Conditions I ~ppyright @ 2018 LexisNexis


  Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 239 of 274
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

18. Pretzel Crisps(R) One Snack Anthem;New Online Music Video Sings Brand's Praises as the Ultimate Snack
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

19. Sampler column will be missed
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018




            LcxisNexb', About LexisNexis   , Privacy Policy' Terms & Conditions., Copyright © 201~ LexisNexis

  Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 240 of 274
                               Is This Great News For Facebook Shares?
                                               Wall St. Cheat Sheet
                                      May 30, 2012 Wednesday 6:04 PM EST


Copyright 2012 Newstex LLC
All Rights Reserved
Newstex Web Blogs
Copyright 2012 Wall St. Cheat Sheet

Length: 273 words

Body


In some good news for Facebook (NASDAQ:FB) and its beleaguered shares, Salesforce.com (NYSE:CRM) is
reportedly acquiring social media ad-targeting company Buddy Media for $800 million. Salesforce, which is
something of a cloud-computing pioneer, reportedly managed to beat out Google (NASDAQ:GOOG) for the deal.

Don t Miss: Will Facebook Adapt or Go Extinct?

Five-year-old Buddy Media largely helps brands navigate Facebook, and is slowly also expanding to other social
media platforms such as Twitter, Linkedln (NYSE:LNKD) and Google+. It helps companies maintain apps,
advertisements, and pages on Facebook.

Last year, Salesforce bought Radian6, another social media platform company, for $326 million. Last week, Oracle
(NASDAQ:ORCL) announced having bought Vitrue, also a social media marketing specialist, for more than $300
million.

L Oreal reportedly used Buddy Media to embed product ads on the Facebook pages, generating 21 million
impressions from 6,000 salon sites with 1.7 million clients. Pretzel Crisps was another client and managed to
double its Facebook fan count with the partnership.

The Buddy Media deal definitely highlights the value of Facebook to big brands. The social network s ad space has
faced some skepticism recently, with General Motors (NYSE:GM) announcing it was pulling its paid ads from
Facebook. Facebook s revenue strategy has been under scrutiny from analysts since the company decided to go
public. The social network seems concerned as well, mentioning in a filing that it was still figuring out how to use
mobile advertising optimally and profitably.

Don t Miss: Facebook s Love Affair With App Developers.


Load-Date: May 30, 2012


   Em! of !)onmll'lli




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 241 of 274
                                      HEY IT'S NIK THE WEB CHICK CAN
                                                       GlobalAdSource (English)
                                                       May 23,2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 38 words

Body

                 10                         90638262
                 Description                Live-read I Memorial Crisp I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Pennsylvania
                 City                       Philadelphia
                 Source                     WIOQ-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 242 of 274
                                            IT'S TIME FOR THE ANNUAL
                                                       GlobalAdSource (English)
                                                       May 23, 2012 Wednesday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 36 words

Body

                 10                         90638261
                 Description                Live-read / Memorial Party / Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Illinois
                 City                       Chicago
                 Source                     WLiT-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 243 of 274
                                      FIND PRETZEL CRISPS IN THE DEL
                                                       GlobalAdSource (English)
                                                        May 10, 2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 43 words

Bod

                 ID                         84893606
                 Description                MULTIPLE PRODUCT VARIETIE I *NO LEAD TEXT I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Internet
                 Country                    United States
                 Region                     National
                 City                       United States
                 Source                     http://www.britannica.com
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 244 of 274
 Pleasing pretzels: there's more than one way to coat a pretzel and some
manufacturers are leaving the simple salt behind for bolder, richer and even
        sweeter options for the popular snack item; Market Trends
                                           Snack Food & Wholesale Bakery
                                                      May 1, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 BNP Media

Section: Pg. 30(6); Vol. 101; No.5; ISSN: 1096-4835
Length: 1808 words
Byline: Roth, Jen

Bod


These days, pretzels aren't just your average bar snack. Manufacturers are producing their savory snacks with a bit
of a twist, reaching the consumers who crave bolder flavors, a better-for-you snack or an innovative
accompaniment to an everyday meal.

"Pretzels are a $752-million category within the food channel," says Jeff Binczyk, vice president of marketing and
shopper insights forShearer's Foods. "Regular or original salted pretzels represent morethan 50% of total sales."

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

The Brewster, Ohio-based company specializes in the original snackproducing standard favorites such as Pretzel
Thins, Pretzel Minis, Pretzel Sticks and Pretzel Rods. For something a little more gourmet, the company also offers
Honey Wheat and Butter Braided pretzels.

A great pretzel is every manufacturer's goal, but putting a new twist on an old classic is more difficult to achieve.

"You have the unhealthy end of the spectrum that is showing a lot of growth with products such as chocolate-
covered pretzels and season-coated pretzel pieces," says Justin Spannuth, COO of Unique Pretzel Bakery, Inc.
"You also have the other end of the spectrum showing nice growth with products being organic and having higher
content of whole grains. But as always, the consumer is just looking for something different that tastes better than
what they currently buy."

The Reading, Pa.-based company offers Pretzel Shells, arguing thatthe crunchy, salty exterior of the pretzel is the
best part. The company uses a split-open baking process to make its hollow pretzels.

"Our new Pretzel Shells are, what we feel, the best tasting pretzel on the market," says Spannuth. "They are also
small enough to grab by the handful for kids, teens and on-the-go consumers."

Not ignoring the health market, Unique Pretzel Bakery, Inc. also produces Essential Eating 100 Percent Whole
Grain Sprouted Splits. Made with organic extra virgin olive oil, the crunchy crisps offer 25 g.of whole grain per
serving.




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 245 of 274
  Pleasing pretzels: there's more than one way to coat a pretzel and some manufacturers are leaving the simple
                               salt behind for bolder, richer and even sweeter opt....

"Outside of the Northeast U.S., pretzels have a bad rap of being tasteless and dry," says Spannuth. "We have
always made products that are crunchy and flavorful."

While some consumers are satisfied with the pretzel taste and crunch they've come to know and love, others are
looking for something a little bolder. Snyder's-Lance, Hanover, Pa., answered that call with its new Snyder's of
Hanover Bacon Cheddar Pretzel Pieces. The heartily-seasoned pretzel chunks join existing options Sea Salt and
Cracked Pepper, Three Cheese Medley Nibblers, Jalapeno, Honey Mustard and Onion, Cheddar Cheese,
Buttermilk Ranch and the popular Hot Buffalo Wing.

Consumers can purchase the pieces in 12-oz. bags, but some may want something a little more portable.

[ILLUSTRATION OMITIED]

"We have introduced our two most popular flavored pieces, Honey Mustard and Onion and Hot Buffalo Wing, in a
new handheld tube format for on-the-go snacking," says Bob Gould, marketing manager, pretzels.

Gluten-free is a big trend in snacking and Snyder's-Lance made sure to create a product for that specialized need.

"We see continued growth opportunities for the pretzel category aseating occasions and patterns continue to
change in the American diet as well as continued concern over nutrition and diet," says Gould.

By offering Gluten-Free Pretzel Sticks and Gluten-Free Mini Pretzels, a wider variety of consumers can now enjoy
the salty snack.

[ILLUSTRATION OMITTED]

Another company offering boldlyflavored pretzels in a better-for-you snack is Pretzel Crisps, Princeton, N.J.

"When it comes to snacks, pretzels are the better-for-you option as compared with other salty snack foods with
fewer calories and less fat," says Perry Abbenante, vice president of marketing. "Even betterthough, are Pretzel
Crisps, which are low in calories, contain little to no fat, [are] made without any trans fat, saturated fat or
cholesterol, and have less sodium than many other pretzel brands."

Pretzel Crisps added Jalapeno Jack and Chipotle Cheddar options toits popular line of snacks.

"A spicy take on the cheese and cracker combination, Chipotle Cheddar pairs the unique smoky flavor of chipotle
peppers with cheddar cheese and zesty spices," says Abbenante. "Jalapeno Jack combines spicyjalapeno flavors
with mild Monterey Jack cheese," says Abbenante.

The Pretzel Crisps are only 110 calories per serving and join other options in the Deli Style line: Original, Garlic
Parmesan, Buffalo Wing, Everything and Sesame.

"Original Pretzel Crisps offer dieting consumers a great snack to pair with fruits, veggies or lean protein," says
Abbenante.

[ILLUSTRATION OMITTED]

Sweet and savory are two flavor profiles that consumers are looking for together and Pretzel Crisps heeded the
call with its Dark Chocolate and Peppermint Pretzel Crisps, introduced last October.

"Dark Chocolate and Peppermint Pretzel Crisps are coated in rich, premium dark chocolate and sprinkled with
peppermint candy pieces," says Abbenante.

The indulgent treat joined the White Chocolate and Peppermint variety as part of the company's Holiday Indulgents
line.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 246 of 274
  Pleasing pretzels: there's more than one way to coat a pretzel and some manufacturers are leaving the simple
                               salt behind for bolder, richer and even sweeter opt....

FunkyChunky, Inc. also recognized consumers' craving for sweet andsavory treats. The Minneapolis-based
company creates all-natural snack mixes that are both salty and sugary.

"In 2010 we launched our Chip-Zel-Pop product--it was a never seen before combination of potato chips (CHIP),
pretzels (ZEL) and popcorn (POP) and then drizzled with caramel and chocolates," says Tore Swenson, director of
sales and marketing. "The product is sweet, salty, chewy, crunchy and very addictive."

[ILLUSTRATION OMITTED]

Though it may seem indulgent, the company uses all-natural ingredients and plans to use organic and non-GMO
ingredients as they become more readily available.

For consumers who want sweet and savory with simply pretzels, FunkyChunky offers a line of pretzels to satiate
that craving.

"Most companies stop at chocolate-dipped pretzels," says Swenson. "In our signature FunkyChunky Pretzel Mix,
we use three types of chocolaty drizzle and chewy caramel--this combination really hits it out of the ballpark."

Pretzels don't always have to be crunchy and crisp; the complex snack also has a softer side. Farm Rich, st.
Simons Island, Ga., is onecompany that creates a chewy pretzel snack with a surprise center.

The company's Farm Rich Stuffed Pretzel Bites were launched last April and are a bite-sized pop of pretzel taste
with a creamy cheese center. Warmed in either the oven or microwave, the Pretzel Bites are 110 calories per
serving and contain no trans fats and only 3 g. of fat.

On the West Coast, San Diego Pretzel Company, National City, Calif., is creating its own line of soft pretzel snacks.

"In soft pretzels, the emerging food trend we see is a call for artisan, hand-made, all-natural soft pretzels and
pretzel rolls," says William Joering, general manager.

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

San Diego Pretzel Company offers a variety of European and American- style pretzels for the consumer to choose
from. Whichever country consumers prefer, all the pretzels are vegan-friendly.

"We converted all of our recipes from using butter (dairy) to oil to improve our market presence for the vegan
market," says Joering. "While we have historically used non-GMO canola oil as a replacement for butter with our
recipes, because of the emerging trend that all canola oil is being grouped with GMO ingredients, we are making
the switch to olive oil this summer to coincide with new packaging."

The new packaging includes communication of the pretzels' diet factors like vegan, non-GMO, low fat and low
cholesterol, and will also include the rebranding of San Diego Pretzel Company's two core recipes.

"Our Twisted Traditional will be rebranded to New York Style as our signature item was developed by our founders
from Brooklyn, N.Y.," says Joering. "Additionally, we are rebranding our Multigrain Soft Pretzel to the Golden State
Multigrain as this was the product we developed here in California incorporating organic whole grains."

Also included in the American-style clean-label pretzel line is the Philly Soft Pretzel, both chewy and crunchy,
served either plain orwith salt.

"As soft pretzel makers, we constantly strive for balance between shelf life and natural ingredients," says Joering.
"We could create pretzels that resemble Twinkies and lasted for months, but will not compromise our clean-label
product to use artificial preservatives."



     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 247 of 274
   Pleasing pretzels: there's more than one way to coat a pretzel and some manufacturers are leaving the simple
                                salt behind for bolder, richer and even sweeter opt....

[ILLUSTRATION OMITTED]

The Midwest is also exploring the softer side of this favored snack. Kim and Scott's Gourmet Pretzels, Chicago, is
not only creating a variety of freezerfriendly pretzels, it's trying to turn the snack into a meal on its own.

"The soft pretzel has been transformed from a snack to an anytime meal," says Kim Holstein, CEO and chief
inspiration officer. "Our soft pretzels can be taken from the freezer and out in a child's lunch box. By lunchtime, the
pretzel will be thawed and ready to eat."

With the company's Stuffed Pretzel options such as Pizza Pretzel, Grilled Cheese, Cheddar Jalapeno or Spinach
Feta, who wouldn't want one of these pretzels instead of a PB&J sandwich?

[ILLUSTRATION OMITTED]

"The grilled cheese stuffed pretzel and the pizza stuffed pretzel are big hits in our family," says Holstein.

Of course, some of the Stuffed Pretzels seem to be made for the breakfast table, including Cream Cheese, Egg and
Cheese, Apple Cinnamonand Cinnamon Roll. For dessert, consumers can turn to the Chocolate Brownie Stuffed
Pretzel which boasts a chocolate crumb topping with achocolate drizzled outside and a creamy fudge interior.

"Moms are always looking for new, healthier food alternatives for their kids," states Holstein. "Our pretzels are a
grab-and-go light meal that comes in flavors that make everyone happy."

[ILLUSTRATION OMITTED]

Kim and Scott's Gourmet Pretzels have not strayed from the old pretzel classics. Its Traditional Bavarian and
Sourdough Parmesan varieties are great for a grab-and-go snack and can even be used in lieu ofbread for an
everyday sandwich.

The company also recognized that gluten-free is a big trend in thepretzel category and recently introduced a
Gluten- Free Bavarian soft pretzel.

"Kim and Scott's gluten-free soft pretzel boasts a blend of five ancient grains, including sorghum flour, millet flour,
quinoa flour, amaranth flour and teff flour," says Holstein. "In addition to rice flour, these ancient grains offer more
fiber and therefore a healthier pretzeL"

In addition to being gluten-free, Kim and Scott's Gourmet Pretzelsare also nut-free, so families of those with nut
allergies can servethe pretzels without worry.

Hard and crunchy or soft and hearty, pretzel manufacturers have created more options than ever to satisfy any
consumer. Whether salty, sweet or both there's a pretzel out there for almost everyone.

Jen Roth, Contributing Writer


Load-Date: May 23,2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 248 of 274
 Christmas 2012 part II: fill your sleigh with these popular holiday treasures.
                                            Professional Candy Buyer
                                                   May 1,2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 M2Media360

Section: Pg. 27(3); Vol. 20; No.3; ISSN: 1090-1914
Length: 1798 words

Bod


Tic Tac will be coming out with a new flavor just in time for the holiday season. Apple Twist Tic Tac mints will be
available along with their current holiday twist flavor. The pack consists of a cherry and green apple Tic Tac mint
mix and makes perfect stocking stuffers.The SRP is $1.29 and the mints will be available in grocery, WalMart,
Target and convenience.

Circle No. 223 On Reader Reply Card

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

New, All Natural Dark Chocolate Peppermint Roca[R] BuUercrunch

Brown & Haley is creating holiday magic this season by blending the flavors of bold peppermint with dark chocolate
in new Dark Chocolate Peppermint Roca buUercrunch. This limited edition offering targetsAmericans'seasonal
passion for peppermint, with a sophisticated confection made from the finest ingredients.

[ILLUSTRATION OMITTED]

It will be available this season in a 9 oz. canister ($5.99 SRP) and a 4.5 oz. stand-up box ($3.99 SRP). It is
available only for the holiday season.

Circle No. 224 On Reader Reply Card

[ILLUSTRATION OMITTED]

Big League Chew[R] Christmas Bubblegum

Ford Gum offers Classic Big League Chew Bubblegum featuring Santa and Snowmen graphics on the shredded
gum filled Big League pouch. It's perfect for stuffing ball players' stockings this Holiday season. Each pouch
includes 2.12 oz. of gum. Case Pack: 2/12; SRP of $1.49.

Santa's Bubblegum Chimney A 6-in. cardboard character filled with 2.8 oz. holiday colored bubblegum balls. Case
Pack: 24; SRP of $.99-$1.19.

Circle No. 225 On Reader Reply Card

Christmas Bears



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 249 of 274
                     Christmas 2012 part II: fill your sleigh with these popular holiday treasures.

Haribo Christmas Bears are a mix of Strawberry and Raspberry flavored green and red Gold Bears with Santa
Caps. The Blue Bags with goldstars sport the Gold Bear decked out for Christmas with his Santa Cap and Goody
Bag.They will offer the Christmas Bears in 5 and 12 once bags.They have SRPs of $1.09 and $2.59 respectively.
Christmas Bears 5 oz. comes in a 30-count display ready case and the 12 oz. ChristmasBears are packed in an 18-
count display ready case.

[ILLUSTRATION OMITTED]

Circle No. 226 On Reader Reply Card

[ILLUSTRATION OMITTED]

French Vanilla Cordial Cherry

Everyone's favorite cordial cherry from Queen Anne now comes in French Vanilla flavor for the holidays! A premium
whole cherry and French Vanilla flavored light, creamy filling are surrounded by a delicious milk chocolate shell. It's
the perfect gift or treat for yourself!SRP and size of package - $1.99, 10 cordials per box.

Circle No. 227 On Reader Reply Card

Sunrise Confections Revise: Christmas Line

Sunrise Confections recently announced revisions to their line of branded products for Christmas 2012.

For 2012 the line will consist of three laydown bags under the Blueberry Hill brand and four tubs under the Sunrise
brand.

Packed in a 24 count display ready case, the 10 oz. bag line consists of Holiday Bells, Holiday Wreaths, and
Holiday Spice Drops. The SRP for the bags is $1.09 based on truck load orders.

Packed in a 12 count nondispay case, the tub line also consists of16 oz. Reindeer Corn (a new item), 20 oz.
Pinwheel Star lights (a new item), and 20 oz. Holiday Wreaths & Spice Drops. The SRP for the Reindeer corn is
$2.69 while the other three items are $2.99.

Circle No. 228 On Reader Reply Card

[ILLUSTRATION OMITTED]

Pretzel Crisps[R] Holiday Indulgents Is Back With New Dark Chocolate & Peppermint

The sweet and salty snacks we've come to love have returned, spreading holiday cheer with the doubly delicious
White Chocolate & Peppermint and the new Dark Chocolate & Peppermint Pretzel Crisps flavors.

Pretzel Crisps Holiday Indulgents combine an irresistible blend ofsavory and sweet flavors by dipping all natural,
thin and crunchy Pretzel Crisps in the world's most popular and sought after confectionary.

Pretzel Crisps' sweet and salty line of Holiday Indulgents will beavailable this fall in the deli section of
supermarkets and select specialty retailers nationwide. The low fat, low calorie chocolate covered Pretzel Crisps
have a SRP of $2.99 per 4 ounce bag and ships 12 bags per case.

Circle No. 229 On Reader Reply Card

[ILLUSTRATION OMITTED]

Hello Kitty Holiday Cotton Candy & Treats Line




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 250 of 274
                    Christmas 2012 part II: fill your sleigh with these popular holiday treasures.

Hello Kitty Holiday Cotton Candy will launch in time for the 2012 Christmas Season! This product is an expansion of
Taste of Nature's extensive cotton candy lineup, and will be available on store shelves by October 1st.

Hello Kitty Holiday Cotton Candy will be a play on Taste of Nature's popular Santa's Village Cotton Candy, which
were originally introduced as a Seasonal mylar bag cotton candy in 2010.The Hello Kitty Cotton Candy is available
in a 1.5 oz. size, will be packed in a displayable case upon request.

Circle No. 230 On Reader Reply Card

CandyRific Announces 2012 Christmas Candies and Novelties

CandyRific is ready for Christmas with its new PEEP[R] Treats Christmas Tree and Snowman and M&M'S[R] Brand
Star Wars Dispenser Fan Gift Packs, with three varieties to choose from, for the perfect holidaygift!

Christmas PEEPS[R] Treats

Expanding the seasonal PEEP[R] Treats line, this new item combinesthe iconic marshmallow candy with crispy rice
to create treats in unique shapes for Christmas.

SRP of $0.99

M&M'S[R] Brand Star Wars Dispenser Fan Gift Packs

Select from three fun gift packs: Boba Fett Dispenser and Darth Vader Fan, Obi-Wan Kenobi Dispenser and Darth
Vader Fan, or Darth VaderDispenser and Obi-Wan Kenobi Fan. Each item contains an M&M'S[R] Brand FUN
SIZE[R] Chocolate Candies bag (.53 oz.). SRP of $ 10.00.

Circle No. 23 I On Reader Reply Card

Bubblegum Candy Cane for St. Nick

Santa Claus loves to hand out candy canes and now the present wielding icon can leave behind giant Bubblegum
Cane from Ludo, LLC in stockings this year for kids all over!

The striped bubblegum product looks just like a traditional candy cane; however, it contains 2.3 ounces of
bubblegum, is much larger than traditional canes and is individually blister carded.

The Bubblegum Cane retails between $0.99 and $13.50/unit and is sold in all classes of trade (mass, grocery, drug,
and specialty stores).

Circle No. 232 On Reader Reply Card

[ILLUSTRATION OMITTED]

Christmas 2012

Mars Chocolate continues to delight with new Christmas items:

Filled Bar I . I-ounce Singles Shapes With 42 percent of consumerswanting festive holiday shapes, Mars answers
with a selection of theseason's most iconic shapes featuring the company's leading brands. Choose among the
SNICKERS[R] Brand Nutcracker, the SNICKERS Brand Peanut Butter Santa and the MILKY WAY Brand Simply
Caramel Snowman.

SRP: $0.60, Package/Weight: 1.1 ounce, Shipping: 96 Ct. Case.

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 251 of 274
                      Christmas 2012 part II: fill your sleigh with these popular holiday treasures.

3 MUSKETEERS[R] Brand Hot Cocoa with MarshmaliowMinis

What's better than hot cocoa on a cold winter's day? Try new 3 MUSKETEERS Brand Hot Cocoa with Marshmallow
Minis and find out! This newlimited edition holiday flavor may not warm the bones, but with its smooth and creamy
goodness, it's sure to satisfy holiday decorating and snacking this season. SRP: $3.99, Package/Weight: 10.0
ounce, Shipping: 12 Ct. Case (Open Stock), 2-1 2 Ct. (Display Case).

[ILLUSTRATION OMITTED]

M & M'S[R] Brand Mint Chocolate and DOVE[R] Brand Peppermint Bark Singles PDQ

The fun of M & M'S Brand Candies and the decadence of DOVE Chocolate join forces so consumers can access
their favorite Mars seasonal products in one convenient display case. M & M'S Brand Mint Chocolate singles and
new DOVE Brand Peppermint Bark Singles are showcased in this attractive and eye-catching 96-count unit. SRP:
$0.99, Package/Weight: multiple, Shipping: 96 Ct. (2 PDQ's Per Case) Display Case.

[ILLUSTRATION OMITTED]

DOVE Brand Silky Smooth Milk Chocolate Truffles Tree Tins

As the most decadent of chocolate offerings, DOVE Brand Silky Smooth Milk Chocolate Truffles Tree Tins present
the richness of DOVE Brand Chocolate Truffles in a decorative Christmas tin with a shape and design that's ideal
for gifting. SRP: $4.99 (Small), $9.99 (Large), Package/Weight: 2.12 ounce (Small), 5.64 ounce (Large) Shipping: 2-
6 Ct. Case, 6 Ct. Display Case.

M & M'S Brand Chocolate Solid Santa Let's hear it for the man in red (and the lady in green) ! The new M & M'S
Brand Chocolate Solid Santa is a new take on the traditional chocolate Santa and features thecolorful M & M'S
Characters - Red and Ms. Green - who bring the season to life. SRP: $3.99, Package/Weight: 5.0 ounce, Shipping:
12 Ct. Case.

Circle No. 233 On Reader Reply Card

[ILLUSTRATION OMITTED]

Christmas Lollipals

For over 40 years the skilled confectionary artists at Kencraft have been making the highest quality lollipops for the
specialty trade.The newly designed Christmas Lollipals are the perfect stocking stuffier and handmade in the USA.
SRP of $2.99, Size: 1.00z., Case pack -48 Lollipals.

All Natural Candy Canes

Made in USA, large I oz., all natural candy canes; peppermint and cranberry. Assorted case includes a free display.
SRP of $2 for $1.00, Size: 1.0 oz. Case pack 200 candy canes assorted, includes display.

Circle No. 234 On Reader Reply Card

[ILLUSTRATION OMITTED]

Chocolate Tool kit

Sweet Works, Inc., introduces the new chocolate Tool Kit. This Tool Kit features five different tools made from
100% all natural premium chocolate. This unique chocolate set provides a delicious fix for anyone with a sweet
tooth and makes a perfect gift for Christmas.




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 252 of 274
                    Christmas 2012 part II: fill your sleigh with these popular holiday treasures.

The Tool Kit includes a solid milk chocolate saw, hammer, pliers, wrench and screwdriver. The total weight of the
package is 3.75 ounces and it will be available in a 12 count case which also includes a display tray. The suggested
retail price will be $2.99 and it will be available in the fourth quarter of 2012, just in time for the holidays!

Circle 235 On Reader Reply Card

[ILLUSTRATION OMITTED]

Hazardously Sour Candy[R] and Holiday Bank

Candy Dynamics offers its sour candy and holiday bank. Packed in athree dimensional plastic toy drum coin bank,
the Toxic Waste Hazardously Sour Candy and holiday bank container overflows with 28 pieces of candy, in an
assortment of five sour flavors Blue Raspberry, BlackCherry, Green Apple, Lemon, and Watermelon. As a bonus,
this cool new drum sports a coin slot and doubles as a bank for loose change, andis a fun collectible for kids and
adults alike. Additionally, each bank contains fun, collectable stickers for an added bonus. Each Holiday Bank is
available in Red or Green colors for the Holidays and comeassorted colors per case. These are wonderful stocking
stuffers so be sure to stock them for the Holidays! SRP for each 3.0 ounce Bank is$4.99.

Circle 236 On Reader Reply Card

[ILLUSTRATION OMITTED]

Christmas Treats

Ferrara Pan offers Frosty Chewy Lemon head & Friends Theater Box, 12 ct case, 5.5 oz. per box, SRP of $1.49.
Ferrara Milk Chocolate Peppermint Break Apart Ball is 6/6.17 oz., 6 a case, 6.17 oz. per unit. SRP of $3.49.

Circle 237 On Reader Reply Card



Load-Date: May 24, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 253 of 274
                                Pretzel Crisps Jumps On Branded Video
                                                   MediaPost.com
                                                    April 30, 2012


Copyright 2012 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright 2012. MediaPost.com

Length: 643 words

Body


title="Pretzel-Crisps" src=" http://media.mediapost.com/images/inline_image/2012/04/3O/Pretzel-Crisps-B.jpg "
alt="Pretzel-Crisps" width="270" height="140" Snack Factory's Pretzel Crisps is making its first foray into branded
video content with two different approaches from two different agencies. One - "
http://www.youtube.com/watch?v=IWmQiFvP_Zs&feature=youtu.beOne                 Snack" from GeniusRocket -- is 90
seconds in its full format on YouTube, and shows three women enjoying the flat pretzels in a variety of ways (plain,
with healthy dips and veggies, etc.) as they go through their daily activities. In the vignettes, the women dance and
sing to a hip-hop-inspired song ("There's only one snack ... Pretzel Crisps") throughout.

 The other video - "<a href=" http://www.youtube.com/watch?v=oDg2D3dKJAw&feature=youtu.beMeet Carl, the
Pretzel Crisp," from Tongal - introduces a new brand mascot, a talking flat pretzel who does card tricks and
impressions of his friend Roger (among his other riffs) ... working in along the way that Pretzel Crisps are the
healthy snack food that can be enjoyed either alone or with accoutrements. Both videos target Pretzel Crisps' core
consumer base - women 25 to 49 - and both, in addition to being offered in long versions on the brand's YouTube
channel, have been cut into shorter versions for pre-rolls on various targeted sites (particularly video-driven sites),
Pretzel Crisp VP of marketing Perry Abbenante tells Marketing Daily. Both videos were launched around National
Pretzel Day, April 26 (although "Carl" had a soft release on YouTube two weeks prior to its official release). The
"One Snack" video on YouTube, posted on April 24, has thus far drawn nearly 2,400 views. The full "Meet Carl"
video, posted April 11, has drawn more than 700 views, while the various shorter versions posted a week ago are
starting to gain traction. ("Carl Trying to Lose His Accent" currently has about 400 views.) In addition to being used
in site display ads/pre-rolls, the videos are being promoted on the brand's
http://www.facebook.com/PretzeICrispsFacebook page (which currently has nearly 250,000 "likes") and its Twitter
account (more than 5,200 followers). "We wanted entertaining branded video content that would help us build on
our social and online communities, and also lend itself to conveying our brand message in both earned and
purchased media, for cost efficiency purposes," says Abbenante. "The two video crowdsourcing agencies each
produced a very different, but very compelling, concept. So we're employing both. The beauty of this content is that
we can continually track how each video and each purchased ad unit is performing, and make changes very quickly
as necessary." Pretzel Crisps also ran a "Got an App for That? Pretzel Crisps Appetizer Contest" prior to National
Pretzel Day, when the winners were announced. Starting March 19, entrants submitted recipes and photos to the
Pretzel Crisps Facebook page in six categories (sweet, spicy, meat, veggie, cheese and bacon). An internal panel
of judges chose 10 finalists per category to move onto the final voting stage. From April 12 to 23, the brand's
Facebook fans voted online for their favorite pairings. The six vote-determined winners received a year's supply of
Pretzel Crisps, a "Got An App For That?" recipe book featuring their creations, and $1,000. The winning recipes
are being featured on the brand's                 http://pretzelcrisps.com/site and Facebook page. In addition, both


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 254 of 274
                                      Pretzel Crisps Jumps On Branded Video

channels featured a limited number of free, downloadable coupons around National Pretzel Day. Pretzel Crisps'
leveraging of digital marketing has been among the drivers of its continuing, strong sales growth. The brand's dollar
sales for the 52-week period ending March 18 were up by a whopping 95.7%, on top of a 66% gain during the 52-
week period ended April 17.



Notes

PUBLISHER: MediaPost Communications


Load-Date: May 1, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 255 of 274
            It's Personal: Airline-food economics: All demand, short supply
                                                     The Philadelphia Inquirer
                                              April 27, 2012 Friday, CITY-C Edition


Copyright 2012 Philadelphia Newspapers, LLC All Rights Reserved

Section: NATIONAL; P-com In The Know; Pg. A02
Length: 821 words
Byline: By Maria Panaritis


Inquirer Columnist

Body


There was an Alcatrazlike quality to it, the way it all went down Wednesday in Row 24 of US Airways Flight 1419,
as the tiny food cart on my jammed Philadelphia-to-Los Angeles flight rolled up.

The snack cart, we had been warned by a flight attendant over the public-address system, might run out of food.
This was largely by design, she explained, not stocking enough food for everyone on board. Oh, and what was on
the menu - an Italian club wrap, a chicken salad, a fruit-and-cheese offering, snack boxes - would have to be
purchased.

Now would be a good time to point out that this was a nonstop, five-plus-hour flight between two of the largest cities
in one of the most advanced economies in the 21 st-century world.

Seated three rows from the back, I was mildly horrified by this brazen attempt at a preemptive apology. It was as if
the airline were saying, "I dare you to be disappointed, I dare you to eat lunch." But I hoped for the best, as did the
passenger to my right, retired South Jersey public-school principal Mike Muldoon.

In November, Muldoon was on a 6 1/2-hour American Airlines flight from Dallas to Hawaii that ran out of food before
it reached his row. A steward was kind enough to share his personal fruit stash with the 62-year-old from
Franklinville, who has diabetes.

After watching everyone ahead of us get served, the flight attendant finally arrived at Row 24 - just three rows from
the only two bathrooms for everyone in coach. This was a big plane, an A-320 jetliner. We're talking people, plenty
of them.

My hands were sweating, as if I were doubled down at a blackjack table waiting for the dealer to flip me a king and
an ace. "I'd like an Italian club wrap," I said, believing that, somehow, positivity would prevail against frightfully long
odds.

"I am out of the wrap," she replied, in a polite but bloodless tone that felt more "Que sera, sera, coach captive," less
"Oh, yes, Richard Branson has just introduced competing Philly-to-L.A. flights on Virgin, how can we thank you for
your $489 ticket and $25 baggage fee, dear lady?"

I sighed. So this is what modern travel has come to, I reflected: Relentless airline cost-cutting and high fuel prices
have turned what was once a fanciful, affordable lUXUry into a form of consumer corporal punishment. What's next:
oxygen masks for premium customers only?




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 256 of 274
                            It's Personal: Airline-food economics: All demand, short supply

"What sandwiches do you have?" I inquired, refusing to sulk right then and there.

The attendant gave her cart a sober scan before rattling off what the Twittersphere would hashtag as a jaw-
dropping #lnventoryFail: "I am out of sandwiches. I am out of the chicken salad."

My mind went into overload as dread compounded hunger. There was little else in terms of lunch-worthy food, so it
was even lovelier to learn that, of the two snack boxes offered, only one was left containing meat.

I snatched the last $6 CafePlus snack box. (An even unluckier passenger behind me groaned.) I was rewarded with
a plastic-wrapped cardboard packet tantalizingly illustrated with pictures of fresh green apples, chocolate, and what
appeared to be freshly grated cheese. But it was featherlight, suggesting a form of false advertising that, sadly,
came true.

Lunch, as some might generously call it, consisted of an 0.8-ounce pack of beef salami slices (no fork); a 0.75-
ounce cylinder of cheese spread; a few crackers; a few pretzel crisps; a 0.75-ounce pack of dried fruit; a 0.56-
ounce bag of nuts; and a single shortbread cookie. Oh, and a plastic knife.

A disappointed Muldoon didn't even bother ordering. Instead, he reached into the carry-on bag stuffed between his
cramped legs. Before I knew it, he was chomping through a peanut-butter-and-jelly sandwich on white and an apple
brought from home.

A guy who shoots himself with insulin five times a day can't play it too safe.

"I had this as a backup," said Muldoon, whose ticket cost $575. "I'm no fooL"

He chuckled, but in a way that implied disappointment, not enjoyment: "What do they say, 'Fool me once, shame on
you; fool me twice, shame on me?' You live and you learn."

I opened my salami packet; my fingers were inevitably smeared with grease. Ditto with the restaurant-butter-size
portion of cheese spread. I scavenged for a napkin: none. I asked the flight attendant, now two rows behind me, if
she had one.

"Not on this cart," she replied, and tossed a dispassionate nod about 15 rows away, where another attendant was
tending to the beverage cart.

As I struggled to comprehend all this, a man's voice came over the P.A. system: "We are recycling on today's
flight," he said, urging caution in assembling our waste.

How magnanimous. I wanted to shout back, "Give me a napkin, and I'll let you recycle it, for crying out loud!"

About 10 minutes later, I got my napkin. No charge.

Que sera, sera, especially if you're flying coach.

Contact Maria Panaritis

at 215-854-2431 or mpanaritis@phillynews.com, or follow on Twitter @panaritism.


Load-Date: April 27, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 257 of 274
    Six Winning Ways to Build an App; Celebrate National Pretzel Day With
   America's Favorite Appetizers From the Pretzel Crisps(R) IIGot an App for
                               That?1I Contest
                                                         GlobeNewswire
                                              April 26, 2012 Thursday 4:42 AM PT


Copyright 2012 GlobeNewswire, Inc. All Rights Reserved

Section: FOOD
Length: 512 words

Body


PRINCETON, N.J., April 26, 2012 (GLOBE NEWSWIRE) -- The votes are in and America has chosen the very best
appetizers from the. On March 19th, the snack brand began its search for the tastiest pairings from its ever growing
community of 235,000 plus Facebook fans and today, on National Pretzel Day, Pretzel Crisps is happy to
announce the six winners!

  For three weeks, participants were able to submit recipes and photos to the Pretzel Crisps Facebook page in the
following categories: sweet, spicy, meat, veggie, cheese and bacon. Following the submission period, an internal
panel of judges chose ten finalists per category to move onto the final voting stage. Then from April 12th through
the 23rd, Pretzel Crisps Facebook fans voted online for their favorite pairings. Those six category winners, which
have been determined 100% by fan votes, will walk away with a year's supply of Pretzel Crisps, the recipe book
featuring their creation and $1,000. So without further ado, the winners of the are: Felice Bogus (Raleigh, NC),
Linda Cifuentes (Mahomet, IL), Jeremy Crow (Knoxville, TN), Cathi Lannone (Thornton, CO), Cheryl Lundquist
(Wake Forest, NC) and Miho Okada-Nishino (Palatine, IL)!

 "We received an incredible number of exceptional recipes," said Jason Harty, Director of Interactive & Field
Marketing for Pretzel Crisps. "We knew the contest would be a success, but as always, our fans far exceeded our
expectations. Thank you to everyone who participated in the contest and congratulations to all the winners!"

  As part of the brand's National Pretzel Day celebrations, "Carl, the Pretzel Crisp" is making his official debut. Ever
wonder what the life of Pretzel Crisps is like? In an effort to add some color to the imaginations of Pretzel Crisps
fans around the web, the brand took an experimental leap into the world of online branded video content and
developed "Carl, the Pretzel Crisp." The adorably addicting online video was created and produced by Tongal, a
creative social platform for sourcing original video content. You can watch "Carl, the Pretzel Crisp"in his entirety or
peruse through the shortened video vignettes on the Pretzel Crisps YouTube page.

  To view the winning "G recipes and to download a National Pretzel Day "buy one, get one" free coupon (quantities
limited), friend us on Facebook or visit us at www.pretzelcrisps.com.

 Contact:

 Jessica Harris

 Pretzel Crisps®

 609.613.0715

 jharris@pretzelcrisps.com


      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 258 of 274
   Six Winning Ways to Build an App; Celebrate National Pretzel Day With America's Favorite Appetizers From
                              the Pretzel Crisps(R) "Got an App for That?" Contest

 About Snack Factory

 Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel cakes at county fairs, the couple went on to create New York Style
Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is reinventing the pretzel
category with the world's first spreadable pretzel cracker, Pretzel Crisps®. Rethink Your Pretzel!

 This information was brought to you by Cision http://www.cisionwire.com
http://www.cisionwire.com/pretzel-crisps-press-room/r/six-winning-ways-to-build-an-app,c9251790


Load-Date: April 27, 2012


  Eml   or OOfumull




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 259 of 274
                                    Six Winning Ways to Build an App.
                                                        Benzinga.com
                                                        April 26, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 Accretive Capital LLC dba Benzinga.com

Length: 545 words

Body


Byline: Benzinga Staff

PRINCETON, N.J., April 26, 2012 (GLOBE NEWSWIRE) -- The votes are in and America has chosen the very best
appetizers from the "Got An App For That?" Pretzel Crisps[R] Appetizer Contest. On March 19th, thesnack brand
began its search for the tastiest pairings from its evergrowing community of 235,000 plus Facebook fans and today,
on National Pretzel Day, Pretzel Crisps is happy to announce the six winners!

For three weeks, participants were able to submit recipes and photos to the Pretzel Crisps Facebook page in the
following categories: sweet, spicy, meat, veggie, cheese and bacon. Following the submissionperiod, an internal
panel of judges chose ten finalists per category to move onto the final voting stage. Then from April 12th through the
23rd, Pretzel Crisps Facebook fans voted online for their favorite pairings. Those six category winners, which have
been determined 100%by fan votes, will walk away with a year's supply of Pretzel Crisps,the "Got An App For
That?" recipe book featuring their creation and $1,000. So without further ado, the winners of the "Got An App For
That?" Pretzel Crisps[R] Appetizer Contest are: Felice Bogus (Raleigh, NC), Linda Cifuentes (Mahomet, IL),
Jeremy Crow (Knoxville, TN), Cathi Lannone (Thornton, CO), Cheryl Lundquist (Wake Forest, NC) and MihoOkada-
Nishino (Palatine, IL)!

"We received an incredible number of exceptional recipes," said Jason Harty, Director of Interactive & Field
Marketing for Pretzel Crisps. "We knew the contest would be a success, but as always, our fans far exceeded our
expectations. Thank you to everyone who participatedin the Got An App For That? contest and congratulations to
all the winners!"

As part of the brand's National Pretzel Day celebrations, "Carl, the Pretzel Crisp" is making his official debut. Ever
wonder what the life of Pretzel Crisps is like? In an effort to add some color to theimaginations of Pretzel Crisps
fans around the web, the brand took an experimental leap into the world of online branded video content and
developed "Carl, the Pretzel Crisp." The adorably addicting online video was created and produced by Tongal, a
creative social platform for sourcing original video content. You can watch "Carl, the PretzelCrisp"in his entirety or
peruse through the shortened video vignettes on the Pretzel Crisps YouTube page.

To view the winning "Got An App For That?" Pretzel Crisps[R] Appetizer Contest recipes and to download a
National Pretzel Day "buy one,get one" free coupon (quantities limited), friend us on Facebook or visit us at
www.pretzelcrisps.com .

Contact:

Jessica Harris

Pretzel Crisps[R]



      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 260 of 274
                                       Six Winning Ways to Build an App.

609.613.0715

jharris@pretzelcrisps.com

About Snack Factory

Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel cakes at county fairs, the couple went on to create New York Style
Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is reinventing the pretzel
category with theworld's first spreadable pretzel cracker, Pretzel Crisps[R]. RethinkYour Pretzel!

This information was brought to you by Cision http://www.cisionwire.com

http://www.cisionwire.com/pretzel-crisps-press-room/r/six-winning-ways-to-build-an-app,c9251790


Load-Date: May 1, 2012




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 261 of 274
                                        CAN YOU FEEL IT YES IT'S A BIG
                                                       GlobalAdSource (English)
                                                        April 26, 2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 37 words

Body

                   ID                       85640007
                   Description              Live-read I Pretzel Day I Pretzel Crisps
                   Price                    $23.0 USD
                   Media Type               Audio
                   Country                  United States
                   Region                   California
                   City                     Los Angeles
                   Source                   KOST-FM
                   Product                  Pretzel Crisps
                   Productbrand             Pretzel Crisps
                   Preview
                   Order
                   Ad Detail



Load-Date: September 7, 2012


   Fnd of Donltll(>!lt




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 262 of 274
                                        IT'S MARK FROM THE MORNING
                                                       GlobalAdSource (English)
                                                        April 26,2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 37 words

Body

                 ID                         85640006
                 Description                Live-read I Great Snack I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     California
                 City                       Los Angeles
                 Source                     KOST-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 263 of 274
                                     OH IT'S MARK FROM THE MORNING
                                                       GlobalAdSource (English)
                                                        April 26, 2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 38 words

Body

                 10                         85639961
                 Description                Live-read I National Pretzel Day I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     California
                 City                       Los Angeles
                 Source                     KOST-FM
                 Product                    Pretzel Crisps
                 Productbrand               Pretzel Crisps
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 264 of 274
                                        DID YOU KNOW THAT TODAY IS
                                                       GlobalAdSource (English)
                                                        April 26, 2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 37 words

Body

                 10                         82633777
                 Description                Live-read I National Pretzel Day I Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     Illinois
                 City                       Chicago
                 Source                     WKSC-FM
                 Product                    Pretzel Crisps
                 Productbrand               Snack Factory
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 265 of 274
                                   WE'RE CELEBRATING AROUND HERE
                                                       GlobalAdSource (English)
                                                        April 26, 2012 Thursday


Copyright 2012 adfinitum networks, Inc. All Rights Reserved

Length: 37 words

Body

                 ID                         82633779
                 Description                Live-read / Pretzel Day Today / Pretzel Crisps
                 Price                      $23.0 USD
                 Media Type                 Audio
                 Country                    United States
                 Region                     California
                 City                       Los Angeles
                 Source                     KOST-FM
                 Product                    Pretzel Crisps
                 Productbrand               Snack Factory
                 Preview
                 Order
                 Ad Detail



Load-Date: September 7,2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 266 of 274
           Happy National Pretzel Day! Where To Get Free Pretzels [VIDEO]
                                                International Business Times News
                                              April 26, 2012 Thursday 5:45 PM EST


Copyright 2012 Newstex LLC
All Rights Reserved
Newstex Web Blogs
Copyright 2012 International Business Tirnes News

Length: 291 words

Body


National Pretzel Day has been America's crunchiest (or softest depending on your preference) food holiday ever
since Pennsylvania Governor Ed Rendell declared April 26 to be a day to celebrate the tasty snack and
acknowledge its importance to his state's history and economy. Philadelphia also houses the privately run "Pretzel
Museum," opened in 1993.

Today pretzels are available for free or cheap across the country. Here's how to find the pretzel closest to you.
Enjoy.

Pretzelmaker is offering free pretzels at locations across the country. Check out a full list of participating locations
here.

Free pretzels are also on the menu at the Philadelphia Pretzel Factory, which has stores around the country. Find
the closest one on their website.

That's it for free pretzels, but plenty of restaurants are offering special National Pretzel Day coupons. Pretzel
Crisps has 'buy one get one free' coupons available via their Facebook page. Aunt Anne's is offering the same
promotion, just head over to their Facebook page to grab your digital coupon.

Pretzel Twister offering 'two for one' on pretzles at locations around the country from 10 am to 9 pm with no
coupons required. List of their locations here.

If you're in New York check out Gothamist's round-up of the best and most creative pretzels available in the city,
including the drool inducing pretzel sandwich (a pretzel sliced in half and filled with mozzarella, tomato and pesto or
smoked salmon and dill cream cheese) at Sigmund's http://www.sigmundnyc.com/photos.htmlin Alphabet City.
Sadly none of these are free.

Happy eating!

Seinfeld: "These Pretzels Are Making Me Thirsty"

http://www.youtube.com/embedIDRaLpHoZABE

The Office: Stanley Loves Pretzel Day

http://www.youtube.com/embed/kBOJKTplrEo


Load-Date: April 26, 2012




      Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 267 of 274
                     Happy National Pretzel Day! Where To Get Free Pretzels [VIDEO]


End of Hllt'lanent




   Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 268 of 274
                                  Pretzel Crisps; R One Snack Anthem.
                                                          8enzinga.com

                                                          April 25, 2012


Copyright 2012 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2012 Accretive Capital LLC dba Benzinga.com

Length: 455 words

Body

  Byline: Benzinga Staff

   PRINCETON,    N.J.,    April 25,   2012   (GLOBE NEv)S"lIEE)   -- \'ihen you're the        \-lOrld's first spreadable pretzel
cracker,  one       snack  is   all  you  needto   create    an   endless  amount  of  better-for-you   snacking
opportunities.        As portrayed in the brand's ne'-Jest online music video, Snack Factory's Pretzel Crisps [E]
is the one snack tasty enough to be eaten alone,                  dipped and paired with other foods and enjoyed on-the-
go.

   Launchi ng    today,    Pretzel    Crisps   releases   "One    Snack"   as   part    of   the     brand's    digi ta 1   marketing
campaign and first attempt at creating unique online video content for its community of 240,000 plus
Facebook and Twitter fans. "We needed a way to better engage with our social media communities and on the
web," said Perry Abbenante, Vice President    of Marketing for Pretzel Crisps. "\,e "'ere fortunate enough
to work "ith GeniusRocket and their roster of inspired and artistic individuals to develop video content
that aligned with our creative bri'2f. TheOne              Snack video     does    a   fantastic    job communicating       the brand
messaging in a fun and entertaining way.'1

   After reviet'ling several storyboard snippets provided by the crov-ldsourclng video agency, Pretzel Crisps
decided on IIO ne Snack," which follows three femal.e characters as they go about their day craving a snack
that saU_sfies all of their needs. From driving in the car to lounging by the pool, Pretzel Crisps is the
healthier, dip-able snack they sing for and seek out as they dance in the Deli aisles of the grocery
store.

   As for a sequel to "One Snack," the brand says t11ey are playing itby ear and listening closely to ,,,hat
their online communities are asking for. The "One Snack" video can be viev,Ied on the Pretzel Crisps YouTube
page and will also be linked to the brand's Facebook and Twitter pages for fans to watch and share with
others.

   For more information about: Pretzel Crisps, the                110   calorie,   fJat-baked      pretzel   cracker   available   in
your grocer's Deli, visit www.pretzelcrisps.com.
   About Snack Factory

    Based in Princeton, New Jersey, Snack Factory Nas founded in 2004 by snack food pioneers Sara and
hiarren Nilson. From their humble start      sell.i.ng funnel cakes at county fairs, the couple vJE:nt on to
create New York Style Bagel Chips and Pita Chips (sold to EJF Nabisco in 1992). Today, Snack Factory is
reinventing the pretzel category v-Ji th theHorld IS first spreadable prt2tzel crackt2r, Pretzel Crisps [R] .
RethinkYour Pretzel!
    This information was brought to you by Cis ion            http://www.cisi.onwire.com

                                 http://www.cisionwire.com/pretzel-crisps-press-room/r/pretzel-crisps--one-snack-
anthem,c9250956
 CONTACT:  Jessica Harris

              Pretzel Crisps (F)
              609.613.0715




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 269 of 274
                                       Pretzel Crisps; R One Snack Anthem.

               jharris@pretzelcrisps.com




Load-Date: April 27, 2012



  End   or Docmm'lll




    Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 270 of 274
       Pretzel Crisps{R) One Snack Anthem; New Online Music Video Sings
                      Brand's Praises as the Ultimate Snack
                                                         GlobeNewswire
                                             April 25, 2012 Wednesday 4:38 AM PT


Copyright 2012 GlobeNewswire, Inc. All Rights Reserved

Section: PRODUCT I SERVICES ANNOUNCEMENT
Length: 444 words

Body


PRINCETON, N.J., April 25, 2012 (GLOBE NEWSWIRE) -- When you're the world's first spreadable pretzel
cracker, one snack is all you need to create an endless amount of better-for-you snacking opportunities. As
portrayed in the brand's newest online music video, Snack Factory's Pretzel Crisps® is one snack tasty enough to
be eaten alone, dipped and paired with other foods and enjoyed on-the-go.

  Launching today, Pretzel Crisps releases "One Snack" as part of the brand's digital marketing campaign and first
attempt at creating unique online video content for its community of 240,000 plus Facebook and Twitter fans. "We
needed a way to better engage with our social media communities and on the web," said Perry Abbenante, Vice
President of Marketing for Pretzel Crisps. "We were fortunate enough to work with GeniusRocket and their roster
of inspired and artistic individuals to develop video content that aligned with our creative brief. The video does a
fantastic job communicating the brand messaging in a fun and entertaining way."

 After reviewing several storyboard snippets provided by the crowdsourcing video agency, Pretzel Crisps decided
on "One Snack," which follows three female characters as they go about their day craving a snack that satisfies all
of their needs. From driving in the car to lounging by the pool, Pretzel Crisps is the healthier, dip-able snack they
for and seek out as they dance in the Deli aisles of the grocery store.

 As for a sequel to "One Snack," the brand says they are playing it by ear and listening closely to what their online
communities are asking for. The "One Snack" video can be viewed on the Pretzel Crisps YouTube page and will
also be linked to the brand's Facebook and Twitter pages for fans to watch and share with others.

 For more information about Pretzel Crisps, the 110 calorie, flat-baked pretzel cracker available in your
grocer's Deli, visit www.pretzelcrisps.com.

 About Snack Factory

 Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel cakes at county fairs, the couple went on to create New York Style
Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is reinventing the pretzel
category with the world's first spreadable pretzel cracker, Pretzel Crisps®. Rethink Your Pretzel!

 This information was brought to you by Cision http://www.cisionwire.com
http://www.cisionwire.com/pretzel-crisps-press-room/r/pretzel-crisps--one-snack-anthem,c9250956


CONTACT: Jessica Harris                  Pretzel Crisps(R)       609.613.0715      jharris@pretzelcrisps.com




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 271 of 274
   Pretzel Crisps(R) One Snack Anthem; New Online Music Video Sings Brand's Praises as the Ultimate Snack


Load-Date: April 26, 2012


  End of DOnHll('nt




     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 272 of 274
                                       Sampler column will be missed
                                            Deseret Morning News (Salt Lake City)
                                                   April 24, 2012 Tuesday


Copyright 2012 The Deseret News Publishing Co.

Length: 867 words
Byline: Valerie Phillips Deseret News

Body


 You might be wondering why this week's Food section doesn't carry a Supermarket Sampler column. Those who
missed their last column on April 11 might not realize that the authors, Carolyn Wyman and Bonnie Tandy LeBlang,
decided it was time to hang it up after 25 years. Bonnie and I both attended the Pillsbury Bake-Off a few weeks
ago, where she shared the news with me. I was disappointed.

  The column was a part of the Standard-Examiner's Food section when I was its food editor, and when I became
the Deseret News food editor I encouraged management to begin running it. With so many new food products
coming to supermarkets, it's nice to have someone road test them for taste, nutrition and ease of preparation before
spending your money on them. I enjoyed reading their bantering style, with Carolyn writing from the junk-food
junkie's viewpoint, and Bonnie writing as a dietitian. While it's true that many of the products they wrote about were
highly processed, others were "real" food with innovative packaging, such as the first bagged salads. "In some
ways I'm sad, and in many ways I'm glad to change my routine after 25 years," said Bonnie, who is a registered
dietitian. "I'm looking forward to turning off my full-size freezer that's been stuffed with highly processed foods
waiting to be tested, and eating only real food again." She said she's also looking forward to being able to take a trip
without scurrying to write her weekly column ahead of time. "In the quarter century that this column has been
syndicated, we never missed our weekly deadline and never re-purposed old columns," she pointed out. "We did
the writing through births, family deaths, divorce, surgeries, vacations, moves? life. It's time for a rest." You can still
read Bonnie's taste-testing on her blog, www.biteofthebest.com. She and her two sons write about food products
that are less processed and more upscale, such as Coach Farm's Fresh Goat Cheese with Figs, Wild Planet Wild
Albacore Tuna packed in extra-virgin olive oil and Kerrygold Cashel Blue cheese. "My plans are to continue
blogging with my culinary offspring about products that I actually like," she said. Some people may recall that
Carolyn Wyman has written biographies on Spam and Jell-a, as well as a history of processed food products, such
as Twinkies, Velveeta and Mrs. Paul's Fish Sticks, called "Better Than Homemade." So what will she be doing now
that she's not taste-testing food products each week? "I'm working on a chocolate chip cookie book that will be out
in spring 2013," she wrote to me. "Plus eating whatever I want." The duo go started with the dust-up over New
Coke. It was April 1985, and newspapers were filled with stories about people who were upset about Coca-Cola's
reformulated Coke. Journalist and junk foodie Carolyn read the stories with interest, but also with disappointment.
They all lacked an "impartial authority" on food products who could say definitively whether the new Coke tasted
better than the old. Maybe I could be that authority, she thought. She approached Bonnie, a registered dietitian and
food editor at the same newspaper where Carolyn worked as a feature writer, about writing a food review column
together. At first, foie gras-lover Bonnie balked at the idea of writing a food column with someone whose favorite
 recipe contained Spam, baked beans and pineapple. So she suggested that they write in two voices. And so the
idea for Supermarket Sampler was born. It took awhile before they were picked up for syndication by Davy
Associates. In September 1987, he sent out their review of Haagen-Dazs Ice Cream Bars, Sara Lee All-Butter
Croissants and Uncle Ben's Rice Florentine to their first newspaper clients from coast to coast. In 1990, the larger
 Universal Press Syndicate picked up the column. On Bonnie's Bite of the Best, she posted the 25 products she
liked best in her 25 years of doing Supermarket Sampler. Listed in alphabetical order, they are: 1. A Taste of Thai
Pad Thai Sauce 2. Birds Eye Steamfresh long grain brown rice and plain unadulterated vegetables sans sauce 3.


     Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 273 of 274
                                        Sampler column will be missed

Cabot's Private Stock, Cloth Cheddar?actually any Cabot Cheddar 4. Ocean Spray Craisins 5. Dr. Kracker Klassic
3 Seed Flatbread 6. Eagle Mills All Purpose Flour with Ultragrain 7. Earthbound Farm Organic Baby Arugula 8.
Haagen-Dazs Five Mint Ice Cream 9. Island Way Sorbets in Natural Fruit Shells 10. Jarlsberg Original and Lite
cheese 11. Kerrygold butter 12. Mary's Gone Crackers Original 13. McCann's Quick & Easy Steel Cut Oatmeal 14.
McCormick Black Peppercorn and Sea Salt Grinders smoked paprika 15. Melissa's Ojai Pixie Tangerines, Peeled
Baby Beets 16. Near East Original Plain Whole Grain Couscous 17. Pace Picante 18. Perrier or San Pellegrino
bottled sparkling water 19. Pretzel Crisps Everything and Dark Chocolate & Peppermint 20. Sabra hummus 21.
Saco Dried Buttermilk and Chocolate Chunks 22. Santa Cruz Dark Roasted Peanut Butter 23. Swanson Organic
Chicken Broth 24. Uncle Ben's Whole Grain Brown Ready Rice 25. Wholly Guacamole fresherized guacamole
Valerie Phillips is the former Deseret News food editor. She blogs at         www.chewandchat.blogspot.com.
Email: vphillips@desnews.com


Load-Date: April 25, 2012




    Case 3:17-cv-00652-KDB-DSC Document 42-10 Filed 10/29/18 Page 274 of 274
